EXECUTION COPY

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of October 7, 2016, by and among: (i) Linn Energy, LLC, on behalf of itself
and its direct and indirect subsidiaries other than Berry Petroleum Company, LLC
(“Berry”) and Linn Acquisition Company, LLC (“LAC”, and together with Berry,
each a “Berry Debtor”) (Linn Energy, LLC, together with its direct and indirect
subsidiaries other than Berry and LAC, each a “LINN Debtor”); (ii) the
undersigned holders (together with their permitted successors and assigns, each
a “Consenting LINN Lender”) of claims pursuant to that certain Sixth Amended and
Restated Credit Agreement dated April 24, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the “LINN Credit
Agreement”); and (iii) the undersigned holders of notes (or investment advisers
or managers to such holders) issued pursuant to the LINN Notes Indentures
(together with their permitted successors and assigns, each a “Consenting LINN
Noteholder”). Each of the LINN Debtors, the Consenting LINN Lenders, and the
Consenting LINN Noteholders shall be referred to as a “Party” and, collectively,
as the “Parties.” Unless otherwise noted, capitalized terms used but not
immediately defined herein have the meanings ascribed to them at a later point
in this Agreement.

RECITALS

WHEREAS, on May 11, 2016 (the “Petition Date”), the LINN Debtors and the Berry
Debtors (collectively, the “Company” or the “Debtors”) commenced voluntary cases
under chapter 11 of the Bankruptcy Code, in the United States Bankruptcy Court
for the Southern District of Texas, Victoria Division (together with any court
with jurisdiction over such cases, the “Bankruptcy Court”), which cases are
being jointly administered under the case number 16-60040 (DRJ) (the “Chapter 11
Cases”);

WHEREAS, the Parties have engaged in arm’s-length good-faith discussions
regarding the terms of a joint plan of reorganization for the LINN Debtors (as
may be amended, supplemented, or otherwise modified from time to time consistent
with the terms of this Agreement, the “Plan”), substantially on the terms set
forth in the restructuring term sheet attached hereto as Exhibit A (as amended,
supplemented, or otherwise modified from time to time consistent with the terms
of this Agreement, the “Restructuring Term Sheet”);

WHEREAS, each Party desires to facilitate the confirmation and consummation of
the Plan and related transactions (the “Restructuring”), which shall (i) provide
for, among other things, the transfer of all assets of Linn Energy, LLC other
than its equity interests in LAC to NewCo, (ii) be separate from any plan of
reorganization of LinnCo, LLC and/or the Berry Debtors, (iii) not be conditioned
on confirmation of any plan of reorganization of LinnCo LLC and/or the Berry
Debtors, and (iv) be pursuant to the terms and conditions of the Plan and in the
manner set forth in this Agreement;

WHEREAS, certain Consenting LINN Lenders have agreed to provide the reorganized
LINN Debtors with a replacement reserve based lending facility (the “LINN Exit
Facility”) in connection with the Restructuring, substantially on the terms set
forth in the term sheet attached hereto as Exhibit B (the “LINN Exit Facility
Term Sheet”);



--------------------------------------------------------------------------------

WHEREAS, certain Consenting LINN Noteholders (collectively, the “Initial
Backstop Parties”) have agreed to participate in and backstop $530 million
rights offerings in connection with the Restructuring, subject to the terms and
conditions of the backstop commitment letter attached hereto as Exhibit C (the
“Backstop Commitment Letter”) and the Backstop Commitment Term Sheet attached as
Exhibit 1 to the Restructuring Term Sheet, entry into a backstop commitment
agreement, substantially on the terms set forth in the Restructuring Term Sheet
(the “Backstop Commitment Agreement”);

WHEREAS, to effectuate the Restructuring, the LINN Debtors intend to promptly
file the Plan and a related disclosure statement (as may be amended,
supplemented, or otherwise modified from time to time consistent with the terms
of this Agreement, the “Disclosure Statement”) prior to soliciting votes on the
Plan in accordance with section 1125 of the Bankruptcy Code;

WHEREAS, the following sets forth the agreement among the Parties concerning
their respective rights and obligations in respect of the Restructuring. Each
Party has reviewed the Restructuring Term Sheet, and each Party has agreed to
the terms of the Restructuring on the terms set forth therein and herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1. Definitions.

The following terms shall have the following definitions:

“Accredited Investor” has the meaning set forth in Rule 501 of the Securities
Act.

“Ad Hoc Group of Unsecured Noteholders” means that certain ad hoc group of
holders of LINN Unsecured Notes represented by Milbank, Tweed, Hadley & McCloy
LLP and PJT Partners, or any of its members or their affiliates.

“Ad Hoc Group of Second Lien Noteholders” means that certain ad hoc group of
holders of LINN Second Lien Notes represented by O’Melveny & Myers LLP and
Intrepid Financial Partners.

“Agreement” has the meaning set forth in the preamble hereof, and, for the
avoidance doubt, includes all of the exhibits attached to the Agreement.

“Alternative Settlement” has the meaning set forth in Section 4.01 hereof.

“Agreement Effective Date” means the date upon which this Agreement shall become
effective and binding upon each of the Parties pursuant to the terms of
Section 2 hereof.

 

2



--------------------------------------------------------------------------------

“Amended Second Lien Settlement” means that certain amendment to the Second Lien
Settlement Agreement attached hereto as Exhibit E, which provides for the
extension of certain deadlines in the Second Lien Settlement Agreement.

“Approval Order” means an order of the Bankruptcy Court that (a) approves the
Debtors’ entry into the Backstop Commitment Letter and Backstop Commitment
Agreement pursuant to section 363 of the Bankruptcy Code and (b) provides that
the Commitment Premium and the Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of
the Bankruptcy Code and shall be payable by the Debtors as provided in this
Agreement, the Backstop Commitment Letter, and the Backstop Commitment
Agreement.

“Backstop Commitment Agreement” has the meaning set forth in the preamble
hereof.

“Backstop Commitment Letter” has the meaning set forth in the preamble hereof.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532, as now in effect or hereinafter amended, and the rules and regulations
promulgated hereunder.

“Bankruptcy Court” has the meaning set forth in the preamble hereof.

“Cash Collateral” has the meaning set forth in section 363(a) of the Bankruptcy
Code.

“Cash Collateral Order” means any order of the Bankruptcy Court with respect to
the use of the Lenders’ Cash Collateral by a LINN Debtor.

“Chapter 11 Cases” has the meaning set forth in the preamble hereof.

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 7.02 hereof.

“Confidentiality Agreement” has the meaning set forth in Section 5.04 hereof.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

“Consenting Creditors” means, collectively, the Consenting LINN Lenders and
Consenting LINN Noteholders.

“Consenting LINN Lender” has the meaning set forth in the preamble hereof.

“Consenting LINN Noteholder” has the meaning set forth in the preamble hereof.

“Creditor Group Termination Event” has the meaning set forth in Section 7.01
hereof.

 

3



--------------------------------------------------------------------------------

“Debt Instruments” means, collectively, (i) the LINN Credit Agreement, (ii) the
LINN Unsecured Notes, and (iii) the LINN Second Lien Notes and any “Additional
Notes” issued in connection with the Second Lien Settlement Agreement.

“Definitive Documents” means the definitive documents and agreements governing
the Restructuring, including: (i) the Plan and all exhibits thereto; (ii) the
Plan Supplement; (iii) the Disclosure Statement and all exhibits thereto;
(iv) the Plan Solicitation Materials; (v) the Backstop Commitment Agreement and
any offering procedures contemplated thereby; (vi) the LINN Exit Facility
Agreement; (vii) the Approval Order; and (viii) the Confirmation Order.

“Disclosure Statement” has the meaning set forth in the recitals hereof.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

“Final Cash Collateral Order” means the Cash Collateral Order entered by the
Bankruptcy Court on July 29, 2016 in the Chapter 11 Cases [Docket No. 743].

“Initial Backstop Party” means the Consenting LINN Noteholders that are party to
the Backstop Commitment Letter as of the date hereof.

“LAC” has the meaning set forth in the preamble hereof.

“Lender” or “Lenders” means as applicable or collectively, the Lenders pursuant
to the LINN Credit Agreement.

“LINN Credit Agreement” has the meaning set forth in the preamble hereof.

“LINN Debtors” has the meaning set forth in the preamble hereof.

“LINN Notes” means, collectively, the LINN Unsecured Notes and the LINN Second
Lien Notes.

“LINN Notes Claims” means, at any time, the Claims represented by the LINN Notes
as calculated under Section 4 hereof, solely for the purposes of determining
consent or approval rights under this Agreement.

“LINN Notes Indentures” means, collectively, the indentures pursuant to which
the LINN Notes were issued.

“LINN Second Lien Indenture” means that certain Indenture, dated as of
November 13, 2015, among Linn Energy, LLC, Linn Energy Finance Corp., Delaware
Trust Company, as successor trustee and collateral trustee to U.S. Bank National
Association thereunder and the related collateral agreement, and the guarantors
party thereto (as amended or supplemented from time to time prior to the date
hereof).

 

4



--------------------------------------------------------------------------------

“LINN Second Lien Notes” means, collectively, the 12.0% Second Lien Notes issued
pursuant to the LINN Second Lien Indenture.

“LINN Unsecured Notes” means, collectively, (i) the 6.50% Senior Notes due
September 2021 issued pursuant to the Senior Indenture, dated as of September 9,
2014 and First Supplemental Indenture, dated as of September 9, 2014, by and
among Wilmington Trust Company, as successor trustee to U.S. Bank, National
Association, Linn Energy, LLC, Linn Energy Finance Corp., and the guarantor
parties thereto; (ii) the 7.75% Notes due February 2021 issued pursuant to that
Indenture, dated as of September 13, 2010 by and among Wilmington Trust Company,
as successor trustee to U.S. Bank, National Association, Linn Energy, LLC, Linn
Energy Finance Corp., and the guarantor parties thereto; (iii) the 8.625% Notes
due April 2020 issued pursuant to that certain Indenture dated as of April 6,
2010; and First Supplemental Indenture, dated as of July 2, 2010 by and among
Wilmington Trust Company, as successor trustee to U.S. Bank, National
Association, Linn Energy, LLC, Linn Energy Finance Corp., and the guarantor
parties thereto; (iv) the 6.25% Senior Notes due November 2019 issued pursuant
to that Indenture, dated as of March 2, 2012 by and among Wilmington Trust
Company, as successor trustee to U.S. Bank, National Association, Linn Energy,
LLC, Linn Energy Finance Corp., and the guarantor parties thereto; and (v) the
6.50% Senior Notes due May 2019 issued pursuant to that certain Indenture, dated
as of May 13, 2011 and First Supplemental Indenture, dated as of September 9,
2014, by and among Wilmington Trust Company, as successor trustee to U.S. Bank,
National Association, Linn Energy, LLC, Linn Energy Finance Corp., and the
guarantor parties thereto (in each case as amended or supplemented from time to
time prior to the date hereof).

“NewCo” has the meaning ascribed to it in the Restructuring Term Sheet.

“Outside Date” means March 1, 2017 or such later date as has been agreed by the
Required Consenting Creditors and the Company.

“Party” and “Parties” have the meanings set forth in the preamble hereof.

“Permitted Transfer” has the meaning set forth in Section 5.04 hereof.

“Permitted Transferee” has the meaning set forth in Section 5.04 hereof.

“Petition Date” has the meaning set forth in the recitals hereof.

“Plan” has the meaning set forth in the recitals hereof.

“Plan Solicitation Materials” means the ballots and other related materials
drafted in connection with the solicitation of acceptances of the Plan and to be
approved by the Bankruptcy Court in connection with the approval of the
Disclosure Statement.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company with the
Bankruptcy Court.

 

5



--------------------------------------------------------------------------------

“Qualified Institutional Buyer” has the meaning set forth in Rule 144A of the
Securities Act.

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or marker maker in claims against the Company.

“Required Consenting Creditors” means, collectively, the Required Consenting
LINN Lenders and the Required Consenting LINN Noteholders.

“Required Consenting LINN Lenders” means Consenting LINN Lenders holding,
controlling, or having the ability to control more than sixty-six and two-thirds
percent (66-2/3%) of outstanding principal amounts of LINN’s obligations under
the LINN Credit Agreement directly or indirectly held or controlled by all
Consenting LINN Lenders, calculated as of such date the Consenting LINN Lenders
make a determination in accordance with this Agreement.

“Required Consenting LINN Noteholders” means (a) members of the Steering
Committee of the Ad Hoc Group of Unsecured Noteholders holding more than
sixty-six and two-thirds percent (66-2/3%) of the LINN Unsecured Notes held by
all members of the Steering Committee of the Ad Hoc Group of Unsecured
Noteholders and (b) members of the Steering Committee of the Ad Hoc Group of
Second Lien Noteholders holding more than sixty-six and two-thirds percent
(66-2/3%) of the LINN Second Lien Notes held by all members of the Steering
Committee of the Ad Hoc Group of Second Lien Noteholders, in each case, voting
as a separate class, and calculated as of such date the Consenting LINN
Noteholders make a determination in accordance with this Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Second Lien Settlement Agreement” means that certain settlement agreement, made
and entered into as of April 4, 2016 and amended from time to time, by and among
LINN Energy, LLC, LINN Energy Finance Corp., the LINN guarantor parties thereto,
and Delaware Trust Company, as successor indenture trustee and successor
collateral trustee to U.S. Bank National Association under the LINN Second Lien
Indenture.

“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a-77aa, as now
in effect or hereinafter amended, and the rules and regulations promulgated
thereunder.

“Steering Committee” means, as applicable, (i) the steering committee of the Ad
Hoc Group of Unsecured Noteholders as may be constituted from time to time and
which shall initially be comprised of the entities set forth on Schedule 1-A
hereto or (b) the steering committee of the Ad Hoc Group of Second Lien
Noteholders as may be constituted from time to time and which shall initially be
comprised of the entities set forth in Schedule 1-B hereto.

“Transfer” means any sale, use, pledge, assignment, transfer, or the disposal of
Claims.

 

6



--------------------------------------------------------------------------------

“Transfer Agreement” means a transfer agreement in the form of Exhibit D
attached hereto.

“Transferee” means a recipient of the Transfer of a Claim as described in
Section 5.04 hereof.

“Transition Services Agreement” means the transition services and separation
agreement by and between the LINN Debtors and the Berry Debtors that shall be
reasonably satisfactory in form and substance to the Required Consenting
Creditors.

Section 2. Conditions to Effectiveness; Agreement Effective Date

2.01. Conditions to Effectiveness. This Agreement shall become effective in
accordance with its terms, and thereafter the terms and conditions herein may
only be amended, modified, waived, or otherwise supplemented as set forth in
Section 10 hereof, upon the date (such date, the “Agreement Effective Date”) on
which (i) the Backstop Commitment Letter has been executed and is effective in
accordance with its terms and (ii) this Agreement has been executed and
delivered by such Consenting Creditor and each LINN Debtor.1

Section 3. Reserved.

Section 4. Second Lien Settlement; Calculation of LINN Note Claims.

4.01. Second Lien Settlement. The Plan shall (i) incorporate a settlement
pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure of all
disputes, claims, and causes of action related to the LINN Second Lien Notes on
terms substantially similar to the “Alternative Settlement” set forth in the
Second Lien Settlement Agreement (the “Alternative Settlement”), and
(ii) provide for the treatment of the claims of the holders of the LINN Second
Lien Notes on the terms set forth in the Restructuring Term Sheet. Upon the
Effective Date, the Second Lien Settlement Agreement shall terminate and shall
be of no further force and effect.

4.02. Second Lien Claim Determination Pending Settlement Approval. For the
purposes of determining such consents as may be required under this Agreement,
each dollar of LINN Second Lien Notes held by a Consenting LINN Noteholder shall
be treated as two dollars on a pari passu basis with the LINN Unsecured Note
Claims as LINN Notes Claims.

Section 5. Commitments Regarding the Restructuring.

5.01. Mutual Commitments. Except as set forth in Section 8 hereof with respect
to the Company, subject to the terms and conditions hereof and for so long as
this Agreement has not been terminated in accordance with its terms, each of the
Parties, as applicable, covenants and agrees to:

 

 

1  For the avoidance of doubt, any and all consent rights of the Consenting
Lenders under this Agreement shall only apply in the event that Consenting
Lenders holding, controlling, or having the ability to control, in the
aggregate, more than sixty-six and two-thirds percent (66-2/3%) of outstanding
principal amounts of the LINN Debtors’ obligations under the LINN Credit
Agreement have executed and delivered signature pages hereto.

 

7



--------------------------------------------------------------------------------

(a) support entry of the Approval Order and approval of the Alternative
Settlement through the Plan, and consummation of the Restructuring, including
the solicitation, confirmation, and consummation of the Plan, pursuant to the
terms set forth in this Agreement;

(b) not to, in its capacity as a Party, or in any other capacity, directly or
indirectly, in any material respect, (i) object to, delay, impede, interfere,
obstruct, or take any other action inconsistent with this Agreement or that
could hinder, delay, or prevent the timely confirmation of the Plan and
consummation of the Restructuring, or (ii) propose, file, support, or vote (or
to cause any of the foregoing to occur) for any restructuring, workout, or
chapter 11 plan for the Company other than the Restructuring and the Plan;

(c) negotiate in good faith any remaining Definitive Documents, which shall
contain terms and conditions consistent in all respects with the terms of this
Agreement and otherwise be in form and substance reasonably satisfactory (as
evidenced by their written approval, which approval may be conveyed in writing
by counsel including by electronic mail) to each of: (i) the Company; and
(ii) the Required Consenting Creditors; provided, however, that any Plan
exhibits (including those documents included in the Plan Supplement) related
solely to the allocation or ownership of the New Common Stock and/or corporate
governance matters shall be reasonably satisfactory to the LINN Debtors and the
Required Consenting LINN Noteholders only;

(d) execute (to the extent such Party is contemplated or required to be a party
thereto) and otherwise support (and not oppose or seek to cause any other entity
to oppose) the Definitive Documents;

provided, that except as expressly provided herein, this Agreement and all
communications and negotiations among the Parties with respect hereto or any of
the transactions contemplated hereunder are without waiver or prejudice to the
Parties’ rights and remedies, and the Parties hereby reserve all claims,
defenses, and positions that they may have with respect to each other; provided,
further, that nothing in this Agreement shall be deemed to limit or restrict any
action by any Party to enforce any right, remedy, condition, consent, or
approval requirement under this Agreement or the Definitive Documents.

Unless otherwise stated herein, any consent or approval rights of the “Required
Consenting Creditors” shall require the independent approval of both (i) the
Required Consenting LINN Lenders and (ii) the Required Consenting LINN
Noteholders.

5.02. Commitments of Consenting Creditors. Subject to the terms and conditions
hereof and for so long as this Agreement has not been terminated in accordance
with its terms, and without limiting the mutual commitments set forth in
Section 5.01 hereof in any respect, each Consenting Creditor hereby covenants
and agrees to (severally, and not jointly):

(a) (i) vote or cause to be voted all of its Claims against a LINN Debtor,
including, without limitation, the Claims under the Debt Instruments, that it
holds, controls, or has the ability to control, to accept the Plan, by
delivering a duly executed

 

8



--------------------------------------------------------------------------------

and timely completed ballot or ballots accepting the Plan following commencement
of the solicitation of acceptances of the Plan in accordance with sections 1125
and 1126 of the Bankruptcy Code, (ii) not withdraw, amend, or revoke such vote
(or cause or direct such vote to be withdrawn, amended, or revoked), and
(iii) to the extent such election is available, not elect on its ballot to
preserve claims, if any, that such Consenting Creditor may own or control that
may be affected by any releases contemplated under the Plan;

(b) not to object to, vote, or cause to be voted any of its Claims under its
control to reject the Plan, or otherwise encourage, support, or commence any
proceeding to oppose or alter any of the terms of the Definitive Documents or
any other pleadings or reorganization documents filed by the Company in the
Chapter 11 Cases in furtherance of the Plan, so long as such documents and/or
pleadings are consistent with this Agreement and the Plan;

(c) not directly or indirectly (i) seek, solicit, support, encourage, or vote
its Claims for, consent to, or encourage any plan of reorganization, proposal,
offer, dissolution, winding up, liquidation, reorganization, merger,
consolidation, business combination, joint venture, partnership, sale of assets,
or restructuring of Company other than the Plan, (ii) seek, solicit, support, or
encourage any postpetition financing or use of cash collateral other than as,
and to the extent, provided for in this Agreement, or (iii) take any other
action that is inconsistent with, or that would, or reasonably be expected to,
impede, delay, appeal, or obstruct the proposal, solicitation, confirmation, or
consummation of the applicable Plan or the Restructuring that is materially
consistent with this Agreement; and

(d) support (and not object to) the motions and documents filed by the Company
in furtherance of the Restructuring that are materially consistent with this
Agreement;

(e) not instruct the applicable administrative and/or collateral agent or
trustee under the Debt Instruments or related credit documents to take any
action, or refrain from taking any action, that would be inconsistent with this
Agreement;

(f) use commercially reasonable efforts to support and take all actions,
including the execution of necessary documents, and to instruct the applicable
administrative and/or collateral agents to otherwise support and take all
actions, necessary or reasonably requested by the LINN Debtors to facilitate
consummation of the Plan and the Restructuring consistent in all material
respects with this Agreement; provided, however, that such Consenting Creditors
shall not be required to expend any funds or provide any indemnification with
respect to any action except as expressly provided for in any of the Definitive
Documents; and

(g) in the case of a Consenting LINN Noteholder, consent to and otherwise
support the cramdown of holders of LINN Notes Claims to the extent any class
substantially comprised of holders of LINN Notes Claims fails to accept the
Plan.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Consenting Creditor nor the acceptance of the Plan by any
Consenting Creditor shall (i) be construed to prohibit any Consenting Creditor
from contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, this Agreement or the Definitive Documentation; (ii) affect
the ability of any Consenting Creditor to consult with other Consenting
Creditors or the Company, or (iii) impair or waive the rights of any Consenting
Creditor to assert or raise any objection expressly permitted under this
Agreement in connection with any hearing on confirmation of the Plan or in the
Bankruptcy Court or prevent such Consenting Creditor from enforcing this
Agreement; (iv) be construed to prohibit any Consenting Creditor from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases,
so long as, from the Agreement Effective Date until the occurrence of a
Termination Date applicable to such Consenting Creditor, such appearance and the
positions advocated in connection therewith are not materially inconsistent with
this Agreement and are not for the purpose of hindering, delaying, or preventing
the consummation of the Plan (provided, however, that any delay or other impact
on consummation of the Restructuring contemplated by the Plan caused by a
Consenting Creditor’s opposition to (x) any relief that is inconsistent with
such Restructuring Transactions; (y) a motion by the Company to enter into a
material executory contract, lease, or other arrangement outside of the ordinary
course of its business without obtaining the prior written consent of the
Required Consenting Creditors (which may be provided in any written form,
including email correspondence with counsel), which consent shall not be
unreasonably withheld; provided, that following a request for consent by the
Company, if the consent of the Required Consenting Creditors is not obtained or
declined within five (5) business days following written request thereof by the
Company, such consent shall be deemed to have been granted by the Required
Consenting Creditors; or (z) any relief that is adverse to interests of the
Consenting Creditors sought by the Company (or any other party), shall not
constitute a violation of this Agreement).

5.03. Commitments of the LINN Debtors. Subject to the terms and conditions
hereof (including, without limitation, as set forth in Section 8 hereof), and
for so long as this Agreement has not been terminated in accordance with its
terms, and without limiting the mutual commitments set forth in Section 5.01
hereof in any respect, each of the LINN Debtors hereby covenants and agrees to:

(a) support and cooperate with the Consenting Creditors and take all actions
that are necessary or reasonably requested by the Consenting Creditors to
consummate the Restructuring in accordance with the Plan and the terms and
conditions of this Agreement, including by implementing the Restructuring in
accordance with each of the milestones set forth in this Section 5.03 (the
“Milestones”), which may be extended only with the express prior written consent
of the Required Consenting Creditors:

 

  (1) within 7 days after the Agreement Effective Date, file with the Bankruptcy
Court (i) the Plan, the Disclosure Statement, the Plan Solicitation Materials,
and the motion to approve the Disclosure Statement and (ii) a motion seeking
entry of the Approval Order;

 

  (2) obtain entry of the Approval Order on or before November 21, 2016;

 

10



--------------------------------------------------------------------------------

  (3) obtain entry of an order approving the adequacy of the Disclosure
Statement, the Plan Solicitation Materials, and the Offering Procedures
(the “Disclosure Statement Order”) on or before December 6, 2016;

 

  (4) agree to a form of the Transition Services Agreement reasonably
satisfactory to the Required Consenting Creditors on or before December 6, 2016;
provided, for the avoidance of doubt, that the Company shall have no obligation
to seek approval of the Transition Services Agreement within such period and
instead the Transition Services Agreement will be approved in connection with
the Plan;

 

  (5) obtain entry of the Confirmation Order, each with all applicable exhibits,
appendices, Plan Supplement documents, and related documents on or before
February 3, 2017; and

 

  (6) cause the Effective Date to occur on or before the Outside Date;

(b) support and take all actions as are reasonably necessary and appropriate to
obtain any and all required regulatory and/or third-party approvals to
consummate the Restructuring;

(c) to the extent any legal, financial, or structural impediment arises that
would prevent, hinder, or delay the consummation of the Restructuring, negotiate
in good faith appropriate additional or alternative provisions to address any
such impediment;

(d) at all times operate in accordance with, and comply with the requirements
set forth for, the budgets required by the Cash Collateral Orders in accordance
with the terms of the Cash Collateral Orders;

(e) support and advocate for the approval of the Amended Second Lien Settlement
and the Alternative Settlement;

(f) support and advocate for entry of the Approval Order and timely pay the
Commitment Premium (as defined in the Backstop Commitment Agreement) and all
other fees and expenses payable thereunder, including as set forth in
Section 13.02 hereof; and

(g) subject to Section 8 of this Agreement, not seek, solicit, or support any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture, partnership sale of assets, financing (debt or equity), or
restructuring of the LINN Debtors (including, for the avoidance of doubt, a
transaction premised on an asset sale under section 363 of the Bankruptcy Code),
other than the Plan and Restructuring (an “Alternative Transaction”), and to not
cause or allow any of their agents or representatives to solicit any agreements
relating to an Alternative Transaction;

 

11



--------------------------------------------------------------------------------

5.04. Transfer of Claims. For the period commencing on the Agreement Effective
Date through the earlier to occur of (i) termination of this Agreement and
(ii) entry of the Confirmation Order, and subject to the terms and conditions
hereof, each Consenting Creditor agrees, solely with respect to itself, that it
shall not Transfer any ownership (including any beneficial ownership) in the
Claims or any option thereon or any right or interest therein (including by
granting any proxies or depositing any interests in the Claims into a voting
trust or by entering into a voting agreement (other than this Agreement) with
respect to the Claims), unless the intended transferee (A) is a Consenting
Creditor or (B) executes and delivers to counsel to the Company (identified in
Section 13.11 hereof) on the terms set forth below an executed form of the
Transfer Agreement in the form attached hereto as Exhibit D before such Transfer
is effective (it being understood that any Transfer shall not be effective until
notification of such Transfer and a copy of the executed Transfer Agreement is
received by counsel to the Company, in each case, on the terms set forth herein)
(such transfer, a “Permitted Transfer” and such party to such Permitted
Transfer, a “Permitted Transferee”).

(a) Notwithstanding anything to the contrary herein, (i) the foregoing
provisions shall not preclude any Consenting Creditor from settling or
delivering any Claims to settle any confirmed transaction pending as of the date
of such Consenting Creditor’s entry into this Agreement (subject to compliance
with applicable securities laws and it being understood that such Claims so
acquired and held (i.e., not as a part of a short transaction) shall be subject
to the terms of this Agreement), (ii) a Qualified Marketmaker that acquires any
Claims from a Consenting Creditor with the purpose and intent of acting as a
Qualified Marketmaker for such Claims, shall not be required to execute and
deliver to counsel a Transfer Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement if such Qualified Marketmaker
transfers such Claims (by purchase, sale, assignment, participation, or
otherwise) within five (5) Business Days of its acquisition to a Consenting
Creditor or Permitted Transferee and the transfer otherwise is a Permitted
Transfer; and (iii) to the extent any Party is acting solely in its capacity as
a Qualified Marketmaker, it may Transfer any ownership interests in the Claims
that it acquires from a holder of Claims that is not a Consenting Creditor to a
transferee that is not a Consenting Creditor at the time of such Transfer
without the requirement that the transferee be or become a signatory to this
Agreement or execute a Transfer Agreement.

(b) This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Claims; provided, however, that such
acquired Claims shall automatically and immediately upon acquisition by a
Consenting Creditor be deemed subject to the terms of this Agreement (regardless
of when or whether notice of such acquisition is given to the Company as set
forth above), other than with respect to any Claims acquired by such Consenting
Creditor in its capacity as a Qualified Marketmaker.

(c) This Section 5.04 shall not impose any obligation on the Company to issue
any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to Transfer any Claims.
Notwithstanding anything to the contrary herein, to the extent the Company and
another Party have entered into a separate agreement with respect to the
issuance of a “cleansing letter” or other public disclosure of information (each
such executed agreement as may be amended from time to time, a “Confidentiality
Agreement”), the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms.

 

12



--------------------------------------------------------------------------------

(d) Any Transfer made in violation of this Section 5.04 shall be void ab initio.

(e) For the avoidance of doubt, (i) following a Permitted Transfer by a
Consenting Creditor of all of its interests in the Claims, such Consenting
Creditor shall have no additional or continuing obligations under this Agreement
or any related direction letters to any agent or trustee (except to the extent
provided by such letters), and (ii) prior to the effective date of a Permitted
Transfer, the Permitted Transferee shall not have obligations or liabilities
under this Agreement or any related direction letters to any agent or trustee to
any party to the Agreement.

Section 6. Representations and Warranties.

6.01. Mutual Representations and Warranties. Each of the Parties, severally and
not jointly, represents, warrants, and covenants to each other Party, as of the
date of this Agreement, as follows:

(a) It is existing and in good standing under the laws of the legal jurisdiction
of its organization, and this Agreement is a legal and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws or equitable principles;

(b) Except as expressly provided in this Agreement, it has all requisite direct
or indirect power and authority to enter into this Agreement and to carry out
the Restructuring contemplated by, and perform its respective obligations under,
this Agreement;

(c) The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part and no consent, approval of, action of, filing with, or notice to any
governmental or regulatory authority is required in connection with the
execution, delivery, and performance of this Agreement; and

(d) It has been represented by legal counsel of its choosing in connection with
this Agreement and the transactions contemplated by this Agreement, has had the
opportunity to review this Agreement with its legal counsel and has not relied
on any statements made by any other Party or its legal counsel as to the meaning
of any term or condition contained herein or in deciding whether to enter into
this Agreement or the transactions contemplated hereof.

6.02. Representations of Consenting Creditors. Each of the Consenting Creditors,
severally and not jointly, represents and warrants that, as of the date such
Consenting Creditor executes and delivers this Agreement (or, if such Party is a
Transferee, as of the date such Transferee executes and delivers the applicable
Joinder):

 

13



--------------------------------------------------------------------------------

(a) it (i) is either (A) the sole legal and beneficial owner of the principal
amount of the Claims set forth below its signature hereto, or (B) has sole
investment or voting discretion with respect to the principal amount of the
Claims set forth below its signature hereto and has the power and authority to
bind the beneficial owner(s) of such Claims to the terms of this Agreement,
(ii) has full power and authority to act on behalf of, vote, and consent to
matters concerning such Claims and dispose of, exchange, assign, and transfer
such Claims, and (iii) holds no Claims that are not identified below its
signature hereto;

(b) other than pursuant to this Agreement, such Claims that are subject to
Section 6.02(a) hereof are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition or encumbrance of any kind,
that would materially and adversely affect such Consenting Creditor’s
performance of its obligations contained in this Agreement at the time such
obligations are required to be performed;

(c) it has such knowledge and experience in financial and business matters of
this type that it is capable of evaluating the merits and risks of entering into
this Agreement and making an informed investment decision, and has conducted an
independent review and analysis of the business and affairs of the Company that
it considers sufficient and reasonable for purposes of entering into this
Agreement, except that the Consenting Creditor has relied upon the Company’s
express representations, warranties, and covenants in this Agreement; and

(d) it is either (i) a Qualified Institutional Buyer, (ii) an Accredited
Investor, (iii) a non-U.S. person under Regulation S under the Securities Act,
or (iv) the foreign equivalent of the foregoing clauses (i) or (ii).

Section 7. Termination Events.

7.01. Creditor Group Termination Events. Each of (i) the Required Consenting
LINN Lenders and (ii) the Required Consenting LINN Noteholders (each, a
“Terminating Creditor Group”) may terminate this Agreement (solely in respect of
its respective Debt Instrument) if, upon the occurrence and continuation of any
of the following events (each, a “Creditor Group Termination Event”), upon
written notice of such Creditor Group Termination Event delivered in accordance
with Section 13.09 hereof to the LINN Debtors, and (x) such Creditor Termination
Event remains uncured for a period of five (5) business days following the
Required Consenting Creditors’ service of such notice, and (y) such Required
Consenting Creditors have not waived such Creditor Group Termination Event on or
before the expiration of the cure period:

(a) a breach by the LINN Debtors of any of the obligations, representations,
warranties, or covenants of the LINN Debtors set forth in this Agreement in any
respect that materially and adversely affects the Consenting Creditors’
interests in connection with the Restructuring, the Plan, or this Agreement;

(b) the failure to satisfy any Milestone (as such Milestones may have been
extended as set forth in Section 5.03(a) hereof);

 

14



--------------------------------------------------------------------------------

(c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of the Restructuring in a way that cannot be reasonably
remedied by the Company in a manner that is reasonably satisfactory to the
Required Consenting Creditors;

(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order preventing the consummation of a material portion of the
Restructuring;

(e) the Final Cash Collateral Order is terminated with respect to the LINN
Debtors or there is an acceleration of obligations under, or refinancing of, the
Cash Collateral Orders with respect to the LINN Debtors;

(f) any of the LINN Debtors amends or modifies, or files a pleading seeking
authority to approve, amend, or modify, the Definitive Documents in a manner
that is materially inconsistent with this Agreement;

(g) any of the Definitive Documents (including any amendment or modification
thereof) is filed with the Bankruptcy Court, otherwise finalized, or has become
effective, containing terms and conditions inconsistent with this Agreement or
otherwise not on terms acceptable to the Consenting Creditors to the extent
required pursuant to such Consenting Creditors’ consent or approval rights
hereunder;

(h) any of the LINN Debtors files or announces that it will file or joins in or
supports any Alternative Transaction or plan of reorganization other than the
Plan, or files any motion or application seeking authority to sell any material
assets without the consent of the Required Consenting Creditors (which consent
may be given by counsel to the Required Consenting Creditors by electronic
mail);

(i) any of the LINN Debtors files any motion seeking entry of a Cash Collateral
Order or authorization for the entry into postpetition financing without the
consent of the Required Consenting Creditors;

(j) any of the LINN Debtors files a motion, application, or adversary proceeding
(or supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, the
Lenders’ claims under the LINN Credit Agreement or the liens securing such
claims, or (B) asserting any other cause of action against and/or with respect
or relating to such claims or the prepetition liens securing such claims, or
(C) asserting that the amount of the LINN Notes Claims is materially different
than in the Restructuring Term Sheet;

(k) any board, officer, or manager (or party with authority to act) of the LINN
Debtors takes any action in furtherance of the rights available to it (or them)
that is materially inconsistent with this Agreement;

 

15



--------------------------------------------------------------------------------

(l) any LINN Debtor terminates its obligations under and in accordance with
Section 8 of this Agreement;

(m) the termination by another Terminating Creditor Group upon the occurrence of
a Creditor Group Termination Event;

(n) the Effective Date shall not have occurred on or before the Outside Date;

(o) the Bankruptcy Court enters an order with respect to any LINN Debtor
(x) directing the appointment of an examiner with expanded powers pursuant to
section 1104 of the Bankruptcy Code or a trustee in any of the Chapter 11 Cases
to operate the Company’s businesses pursuant to section 1104 of the Bankruptcy
Code, (y) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (z) dismissing any of the Chapter 11 Cases; or

(p) the Backstop Commitment Letter shall have been terminated (except as
contemplated thereby in connection with the entry into the Backstop Commitment
Agreement).

7.02. Company Termination Events. Except as otherwise set forth in this
Section 7.02, the LINN Debtors may terminate this Agreement if, upon the
occurrence of any of the following events (each, a “Company Termination Event”),
the LINN Debtors provide the Consenting Creditors written notice of such Company
Termination Event delivered in accordance with Section 13.09 hereof, and
(x) such Company Termination Event remains uncured for a period of five
(5) business days following the Company’s service of such notice, and (y) the
Company has not waived such Company Termination Event on or before the
expiration of the cure period:

(a) a breach by any Consenting Creditor of any of the obligations,
representations, warranties, or covenants of such Consenting Creditor set forth
in this Agreement in any respect that materially and adversely affects the LINN
Debtors’ interests in connection with the Restructuring, the Plan, or this
Agreement (provided, that such termination by the LINN Debtors shall only be
effective as to such breaching Consenting Creditor);

(b) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order preventing the consummation of a material portion of the
Restructuring;

(c) following the LINN Debtors determining that proceeding with the transactions
contemplated by this Agreement would be inconsistent with the continued exercise
of fiduciary duties as described in Section 8 hereof; provided, that,
notwithstanding any provision in this Agreement to the contrary, upon such
determination, the LINN Debtors shall be entitled, but not required, to
terminate this Agreement immediately upon written notice to the Consenting
Creditors delivered in accordance with Section 13.09 hereof;

 

16



--------------------------------------------------------------------------------

(d) any Consenting Creditor or its affiliates files any motion or pleading with
the Bankruptcy Court that is not consistent with this Agreement, the
Restructuring Term Sheet, the Plan, or the Restructuring Agreement (provided,
that (i) with respect to any such filing by a Consenting Creditor that is not a
member of the Ad Hoc Group of Unsecured Noteholders and/or the Ad Hoc Group of
Second Lien Noteholders, as applicable, such termination by the LINN Debtors
shall only be effective as to such breaching Consenting Creditor and (ii) the
filing of a motion or pleading by a Consenting Creditor that is permitted under
Section 5.02 hereof shall not give rise to a Company Termination Event);

(e) if any of the Definitive Documents (including any amendment or modification
thereof) is filed with the Bankruptcy Court, otherwise finalized, or has become
effective, shall contain terms and conditions inconsistent with this Agreement
or otherwise not on terms acceptable to the LINN Debtors to the extent required
pursuant to the LINN Debtors’ consent or approval rights hereunder; or

(f) the Effective Date shall not have occurred on or before the Outside Date;

Notwithstanding any provision in this Agreement to the contrary, no Party shall
terminate this Agreement if such Party is in material breach of any provision
hereof; provided, however, that the LINN Debtors may terminate this Agreement
under Section 7.02(c) hereof notwithstanding any existing breach by the Company.

7.03. Individual Termination Events. Any Consenting Creditor shall have the
right to terminate this Agreement, as to itself only, if, upon the occurrence of
any of the following events (each, an “Individual Termination Event”), such
Consenting Creditor provides the LINN Debtors and the Consenting Creditors
written notice of such Individual Termination Event delivered in accordance with
Section 13.09 hereof, and (x) such Individual Termination Event remains uncured
for a period of five (5) business days following the individual Consenting
Creditor’s service of such notice, and (y) such individual Consenting Creditor
has not waived such Individual Termination Event on or before the expiration of
the cure period:

(a) the Effective Date shall not have occurred before May 1, 2017; or

(b) this Agreement or any Definitive Document or amendment or supplement thereto
is amended or modified in a manner that materially and adversely affects the
treatment of such Consenting Creditor relative to similarly situated holders of
a Debt Instrument without the prior written consent of such Consenting Creditor
so affected; provided, that such Consenting Creditor has sent notice of such
Individual Termination Event pursuant to this Agreement within five (5) business
days of its notice of such amendment or modification.

7.04. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among the Company and
the Required Consenting Creditors.

7.05. Effect of Termination. Upon termination of this Agreement under
Sections 7.01, 7.02, 7.03, or 7.04 hereof, (a) with respect to the applicable
Party or Parties, this Agreement shall be of no further force and effect and
each Party shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and

 

17



--------------------------------------------------------------------------------

remedies that it would have had it not entered into this Agreement, and shall be
entitled to take all actions, whether with respect to the Restructuring or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, and (b) any and all consents tendered by the Consenting Creditors
prior to such termination shall be deemed, for all purposes, to be null and void
ab initio, shall not be considered or otherwise used in any manner by the
Parties in connection with the Restructuring, the Plan, and this Agreement or
otherwise and such consents may be changed or resubmitted; provided, however,
that if the approval of the Bankruptcy Court shall be required under applicable
law in order for such Consenting Creditor to change or resubmit such consent,
then the Consenting Creditor shall be obligated to obtain such consent prior to
the termination, change, or resubmission of the consent under this Section 7.05.

Section 8. Fiduciary Duties.

Notwithstanding anything to the contrary herein, nothing in this Agreement shall
require the Company, or any directors, officers, or employees of the Company
(including but not limited to the authorized representatives of LAC and managing
member of Berry) (in such person’s capacity as a director, officer, or employee)
to take any action, or to refrain from taking any action, to the extent that
taking such action or refraining from taking such action may be inconsistent
with its or their fiduciary obligations under applicable law, and any such
exercise of such fiduciary duties shall not be deemed to constitute a breach of
the terms of this Agreement; provided, however, that the effect of any such
action (and to the extent the Company does not terminate this Agreement in
accordance with this Section 8 and Section 7.02(c) hereof), to the extent not
consistent in all material respects with this Agreement, shall provide that the
Consenting Creditors may take actions in accordance with Section 7.01 to
terminate this Agreement. The Company, in its sole discretion, may (but shall
not be required to) terminate this Agreement in accordance with Section 7.02(c)
hereof, and specific performance shall not be available as a remedy if this
Agreement is terminated in accordance with this Section 8 and Section 7.02(c)
hereof.

Section 9. Remedies.

The Parties agree that any breach of this Agreement would give rise to
irreparable damage for which monetary damages would not be an adequate remedy.
Except as set forth in Section 7.02(d), with respect to which there shall be no
recourse, each of the Consenting Creditors, on the one hand, and the Company, on
the other hand, accordingly agrees that the Consenting Creditors and the
Company, as the case may be, will be entitled to enforce the terms of this
Agreement by decree of specific performance without the necessity of proving the
inadequacy of monetary damages as a remedy and to obtain injunctive relief
against any breach of threatened breach. The Parties agree that such relief will
be their only remedy against the applicable breaching Party or Parties with
respect to any such breach, and that in no event will any Party be liable for
monetary damages under or in connection with this Agreement.

Section 10. Amendments.

Except as otherwise provided herein, this Agreement (including any exhibits and
schedules) may not be modified, amended, or supplemented without a prior written
agreement signed by each of the LINN Debtors and the Required Consenting
Creditors; provided, however, that the prior written consent of all Parties
shall be required to modify, amend or supplement (a) any of Sections 2, 4, or 10
hereof or (b) the definition of “Required Consenting LINN Lenders,” “Required
Consenting LINN Noteholders” or “Required Consenting Creditors” herein.

 

18



--------------------------------------------------------------------------------

Section 11. No Solicitation.

Notwithstanding anything to the contrary herein, this Agreement is not and shall
not be deemed to be (a) a solicitation of consents to the Plan or any chapter 11
plan or (b) an offer for the issuance, purchase, sale, exchange, hypothecation,
or other transfer of securities or a solicitation of an offer to purchase or
otherwise acquire securities for purposes of the Securities Act and the
Securities Exchange Act of 1934, as amended. The acceptance of any party will
not be solicited until such party has received the Disclosure Statement and
related ballot, as approved by the Bankruptcy Court.

Section 12. Disclosure.

The Company shall use commercially reasonable efforts to submit drafts to
counsel for the Consenting Creditors of any press releases and public documents
that constitute the disclosure of the existence or terms of this Agreement or
any amendment to the terms of this Agreement prior to such disclosure. The
Parties may disclose the existence of, or the terms of, this Agreement or any
other material term of the transaction contemplated herein without the express
written consent of the other Parties; provided, however, that no Party or its
advisors shall disclose to any person or entity (including, for the avoidance of
doubt, any other Party), other than advisors to the LINN Debtors, the principal
amount or percentage of any loans, notes or claims held by any of the Consenting
Creditors, in each case, without such Consenting Creditor’s prior written
consent.

Section 13. Miscellaneous.

13.01. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the Restructuring in
a manner materially consistent with the terms set forth in this Agreement.

13.02. Fees and Expenses. In accordance with and subject to the Approval Order,
the LINN Debtors will pay the reasonably incurred and documented out-of-pocket
fees and expenses of all of the attorneys, accountants, other professionals,
advisors, and consultants incurred on behalf of the Ad Hoc Group of Unsecured
Noteholders and the Ad Hoc Group of Second Lien Noteholders, whether incurred
directly by the relevant Noteholders or on their behalf through the indenture
trustees under the LINN Notes Indentures, including, (i) in respect of the Ad
Hoc Group of Unsecured Noteholders, the fees and expenses of Milbank, Tweed,
Hadley & McCloy LLP, PJT Partners Inc. and one local counsel, and (ii) in
respect of the Ad Hoc Group of Second Lien Noteholders, the fees and expenses of
O’Melveny & Myers LLP, Porter Hedges LLP, Intrepid Financial Partners, L.L.C.,
and W.D. Von Gonten & Co. (such payment obligations, the “Expense
Reimbursement”). Unless otherwise ordered by the Bankruptcy Court, no recipient
of any payment hereunder shall be required to file with respect thereto any
interim or final fee

 

19



--------------------------------------------------------------------------------

application with the Bankruptcy Court. With respect to any professional
identified in clause (i) or (ii) of this paragraph, the Expense Reimbursement
accrued through the date on which the Approval Order is entered shall be paid as
promptly as reasonably as practicable after such date, and the Indenture Trustee
Expenses of additional professionals shall be paid as set forth in the
Restructuring Term Sheet on or prior to the Effective Date. Thereafter, the
Expense Reimbursement shall be payable by the LINN Debtors on a monthly basis.
If this Agreement or the Backstop Commitment Agreement is terminated for any
reason (other than in connection with an Individual Termination Event), the LINN
Debtors will no longer be obligated to pay the Expense Reimbursement in respect
of any fees incurred after the date of such termination.

13.03. Complete Agreement. This Agreement and the exhibits hereto represent the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, oral or written, between the Parties with
respect thereto. No claim of waiver, modification, consent, or acquiescence with
respect to any provision of this Agreement shall be made against any Party,
except on the basis of a written instrument executed by or on behalf of the
applicable Parties (which Parties, for the avoidance of doubt, must include the
Company); provided, however, that, for the avoidance of doubt, the terms of any
Definitive Document shall control with respect to the subject matter of such
Definitive Document.

13.04. Parties. This Agreement shall be binding upon, and inure to the benefit
of, the Parties. No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other person or entity except as provided in
Section 5.04 hereof. Nothing in this Agreement, express or implied, shall give
to any person or entity, other than the Parties, any benefit or any legal or
equitable right, remedy, or claim under this Agreement. For the avoidance of
doubt, this Agreement amends and supersedes that certain Restructuring Support
Agreement, dated as of May 10, 2016, by and among LinnCo, LLC, LINN Energy, LLC,
on behalf of itself and its direct and indirect subsidiaries other than Berry
and LAC, Berry, LAC, and the lenders parties thereto (as amended, restated, or
supplemented from time to time, the “First RSA”), only with respect to the
Restructuring of the LINN Debtors, and this Agreement shall have no effect on
the First RSA with respect to the restructuring and treatment of LAC and Berry.

13.05. Headings. The headings of all Sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.

13.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER OF
TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court, (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court, and (c) waives any objection that the
Bankruptcy Court are an inconvenient forum or do not have jurisdiction over any
Party hereto. Each Party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

13.07. Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, electronic mail, or otherwise) in any number of counterparts, each of
which, when executed and delivered, shall be deemed an original, and all of
which together shall constitute the same agreement.

13.08. Interpretation. This Agreement is the product of negotiations between the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.

13.09. Additional Parties. Without in any way limiting the provisions hereof,
additional Lenders, LINN Unsecured Noteholders, and LINN Second Lien Noteholders
may elect to become Parties by executing and delivering to the other Parties a
counterpart hereof. Such additional Parties shall become a Consenting Creditor
under this Agreement in accordance with the terms of this Agreement.

13.10. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators, and representatives, other than a trustee or similar
representative appointed in a bankruptcy case.

13.11. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

(a) if to the Company, to:

Linn Energy, LLC

JPMorgan Chase Tower

600 Travis, Suite 5100

Houston, Texas 77002

Attn: Candice Wells

E-mail address : cwells@linnenergy.com

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022,

  Attn: Paul Basta, P.C.

       Stephen E. Hessler, P.C.

       Brian Lennon, Esq.

  E-mail address: paul.basta@kirkland.com;

       stephen.hessler@kirkland.com;

       brian.lennon@kirkland.com

 

21



--------------------------------------------------------------------------------

–and–

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

  Attn: Alexandra Schwarzman, Esq.

  E-mail address: Alexandra.schwarzman@kirkland.com

(b) if to a Consenting LINN Lender or a Transferee thereof, to the address set
forth below following the Consenting Creditor’s signature (or as directed by any
Transferee thereof), as the case may be, with copies (which shall not constitute
notice) to each of:

Wells Fargo Bank, N.A.

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

Attention: Patrick Fults

E-mail address: patrick.j.fults@wellsfargo.com

–and–

Baker & McKenzie LLP

452 Fifth Avenue

New York, NY 10018

  Attn: James Donnell

E-mail address: james.donnell@bakermckenzie.com

–and–

Baker & McKenzie LLP

300 East Randolph Street

Chicago, IL 60601

  Attn: Garry Jaunal

E-mail address: garry.jaunal@bakermckenzie.com

(c) if to a Consenting Creditor or a Transferee thereof, to the address set
forth below following the Consenting Creditor’s signature (or as directed by any
Transferee thereof), as the case may be, with copies (which shall not constitute
notice) to each of:

O’Melveny & Myers LLP

7 Times Square

New York, NY 10036

  Attn: John Rapisardi, Esq.

       Joseph Zujkowski, Esq.

  Email address: jrapisardi@omm.com

       jzujkowski.com

–and–

 

22



--------------------------------------------------------------------------------

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005

  Attn: Brian Kelly, Esq.

       Michael W. Price, Esq.

  E-mail address: bkelly@milbank.com

       mprice@milbank.com

13.12. Waiver. If the Restructuring is not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their
rights. Pursuant to Rule 408 of the Federal Rules of Evidence and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

13.13. Several, Not Joint, Obligations. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint. It is understood and agreed that any Consenting Creditor may
trade in the Claims or other debt or equity securities of the Company without
the consent of the Company or any other Consenting Creditor, subject to
applicable laws, if any, Section 5.04 hereof, and the Debt Instruments (as may
be applicable). No Consenting Creditor shall have any responsibility for any
such trading by any other entity by virtue of this Agreement.

13.14. Representation by Counsel. Each Party acknowledges that is has had the
opportunity to be represented by counsel in connection with this Agreement and
the transactions contemplated hereunder. Accordingly, any rule of law or any
legal decision that would provide any Party with a defense to the enforcement of
the terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

13.15. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.

13.16. Settlement Discussions. This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, all
negotiations relating to this Agreement shall not be admissible into evidence in
any proceeding other than a proceeding to enforce the terms of this Agreement.

13.17. Consideration. The Parties hereby acknowledge that no consideration,
other than that specifically described herein, shall be due or paid to any Party
for its agreement to vote to accept the Plan in accordance with the terms and
conditions of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered in their respective duly authorized officers or other agents, solely
in their respoective capacity as officers or other agents of the undersigned and
not in any other capacity, as of the date first set forth above.

 

LINN ENERGY, LLC, on behalf of itself and its subsidiaries other than Linn
Acquisition Company, LLC and Berry Petroleum Company, LLC By:  

/s/ David B. Rottino

  Name: David B. Rottino  

Title: Executive Vice President and

         Chief Financial Officer



--------------------------------------------------------------------------------

Creditor signature pages redacted



--------------------------------------------------------------------------------

Schedule 1-A

Steering Committee of Ad Hoc Unsecured Noteholders

 

1. CCP Credit Acquisition Holdings, L.L.C.

 

2. Fir Tree Inc.

 

3. Marathon Asset Management, LP

 

4. Nomura Corporate Research and Asset Management, Inc.

 

5. P. Schoenfeld Asset Management, LP

 

6. York Capital Management Global Advisors, LLC



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet



--------------------------------------------------------------------------------

 

LINN ENERGY, LLC

RESTRUCTURING TERM SHEET

October 7, 2016

 

 

This term sheet (the “Restructuring Term Sheet”) sets forth the principal terms
of a financial restructuring (the “Restructuring”) of the existing debt and
other obligations of Linn Energy, LLC (“LINN”) and its direct and indirect
subsidiaries (collectively, excluding Linn Acquisition Company, LLC (“LAC”) and
Berry Petroleum Company, LLC (“Berry”), the “Company”).1 Subject in all respects
to the terms of the restructuring support agreement to which this Restructuring
Term Sheet is attached (the “Restructuring Support Agreement”), the
Restructuring will be consummated through jointly administered cases under
chapter 11 (the “Chapter 11 Cases”) of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Southern District of Texas, Victoria Division. This Restructuring
Term Sheet has the support of the Consenting Creditors, as defined and set forth
in the Restructuring Support Agreement. Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the
Restructuring Support Agreement.

THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.

THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND THE CLOSING OF
ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
DEFINITIVE DOCUMENTS.

 

PREPETITION FUNDED INDEBTEDNESS Credit Agreement     

“Credit Agreement” shall mean that certain Sixth Amended and Restated Credit
Agreement, dated as of April 24, 2013, among LINN, as Borrower, Wells Fargo
Bank, N.A. as Administrative Agent (in its capacity as such, the “Credit
Agreement Agent”), and the Lenders and agents party thereto (as amended from
time to time prior to the date hereof).

 

“Credit Agreement Lender Claims” shall mean Claims (inclusive of any unsecured
deficiency Claim) arising under the Credit Agreement.

 

1  From and after the Effective Date, the term “Company” shall be deemed to
include Newco but not LINN.

 

1



--------------------------------------------------------------------------------

Second Lien Notes      “Second Lien Notes” shall mean the 12.0% second lien
notes issued pursuant to that certain Indenture, dated as of November 13, 2015,
among LINN and LINN Energy Finance Corp., as Issuers, Delaware Trust Company, as
successor trustee and collateral trustee under the LINN Second Lien Notes
Indenture and collateral agreement (in its capacity as such, the “Second Lien
Notes Indenture Trustee”), and the guarantors party thereto (as amended from
time to time prior to the date hereof).     

“Second Lien Notes Claims” shall mean Claims arising under the Second Lien Notes
(as may be augmented under the Plan, the Second Lien Settlement, or otherwise).

 

“Second Lien Settlement” shall mean that certain settlement, dated as of April
4, 2016, by and among (i) LINN, (ii) Delaware Trust Company, as successor
trustee and collateral trustee under the Second Lien Notes Indenture and
collateral agreement, and (iii) the holders of at least 66 2/3% of Second Lien
Notes.

 

“Amended Second Lien Settlement” shall mean the implementation of the
“Alternative Settlement” set forth in Second Lien Settlement, through the Plan.

Unsecured Notes     

“Unsecured Notes” shall mean, collectively, (i) the 6.25% notes issued pursuant
to that certain Indenture, dated as of March 2, 2012, among LINN and LINN Energy
Finance Corp., as Issuers, U.S. Bank, N.A., as Trustee (in its capacity as such,
the “Unsecured Notes Indenture Trustee”), and the guarantors party thereto (as
amended from time to time prior to the date hereof); (ii) the 6.50% notes due
2019 issued pursuant to that certain First Supplemental Indenture, dated as of
September 9, 2014, among LINN and LINN Energy Finance Corp., as Issuers, the
Unsecured Notes Indenture Trustee, and the guarantors party thereto (as amended
from time to time prior to the date hereof); (iii) the 6.50% due 2021 notes
issued pursuant to that certain First Supplemental Indenture, dated as of
September 9, 2014, among LINN and LINN Energy Finance Corp., as Issuers, the
Unsecured Notes Indenture Trustee, and the guarantors party thereto (as amended
from time to time prior to the date hereof); (iv) the 7.75% notes

 

2



--------------------------------------------------------------------------------

    

issued pursuant to that certain Indenture, dated as of September 13, 2010, among
LINN and LINN Energy Finance Corp., as Issuers, the Unsecured Notes Indenture
Trustee, and the guarantors party thereto (as amended from time to time prior to
the date hereof); and (v) the 8.625% notes issued pursuant to that certain First
Supplemental Indenture, dated as of July 2, 2010, among LINN and LINN Energy
Finance Corp., as Issuers, the Unsecured Notes Indenture Trustee, and the
guarantors party thereto (as amended from time to time prior to the date
hereof).

 

“Unsecured Notes Claims” shall mean Claims arising under the Unsecured Notes.

Other Secured Debt Obligations      Prepetition debt obligations that were
permitted by the Credit Agreement pursuant to Section 9.02 clause (e) and
secured by liens permitted pursuant to Section 9.03 clause (c) of the Credit
Agreement.      “Other Secured Debt Claims” shall mean Claims arising under the
Other Secured Debt Obligations. TREATMENT OF CLAIMS AND INTERESTS

Treatment of
Claims

 

Claims

  

Proposed Treatment of Claims

Administrative and Priority Claims   [•]    Unless otherwise agreed to by the
holder of an allowed administrative claim or priority claim, paid in full in
cash on the Effective Date or in the ordinary course of business. For the
avoidance of doubt, Administrative and Priority Claims include Credit Agreement
Lender adequate protection claims. Other Secured Debt Claims   [•]    Unless
otherwise agreed to by the holder of an allowed other secured debt claim, at the
option of the applicable LINN entity(ies), either (a) payment in full in Cash,
(b) delivery of the collateral securing such claim and payment of any interest
required under section 506(b) of the Bankruptcy Code, (c) reinstatement of such
claim, or (d) other treatment rendering such claim unimpaired. Lender Claims  
$[1.939] billion + accrued and unpaid interest    Pursuant to the Plan, in full
and final satisfaction of the Credit Agreement Lender Claims, on the date of
substantial consummation (as defined in section 1101 of the Bankruptcy Code) of
the Plan (the “Effective Date”),

 

3



--------------------------------------------------------------------------------

  and expenses and other obligations    holders of Credit Agreement Lender
Claims will receive their pro rata portion of (a) not less than $[•] in cash
payable upon execution of definitive documentation, dated on or before the
Effective Date, necessary to implement the Plan, including the definitive
documentation with respect to the Exit Facility (as defined below), and (b) a
take back debt facility substantially on the terms and conditions set forth on
Exhibit B to the Restructuring Support Agreement and otherwise reasonably
acceptable to the Administrative Agent, the Lenders, the Requisite Commitment
Parties (as defined in the Backstop Commitment Term Sheet attached as Exhibit 1
hereto (the “Backstop Commitment Term Sheet”)) and the Company (the “Exit
Facility”). Second Lien Notes Claims   $2.0 billion + accrued and unpaid
interest (treated as unsecured)   

Pursuant to the Plan, the Second Lien Notes Claims will be treated as Funded
Debt Claims, and in full and final satisfaction of the Second Lien Notes Claims,
on the Effective Date the holders of the Second Lien Notes Claims will receive
their pro rata share (based on the amount of their Allowed Second Lien Notes
Claim as a percentage of the total Allowed Funded Debt Claims (as defined
below)) of (a) the Funded Debt Equity Distribution (as defined below) and (b)
rights to participate in the Funded Debt Rights Offering. In addition, each
holder of a Second Lien Notes Claim that votes in favor of the Plan shall
receive its pro rata share (based upon all Second Lien Notes Claims) of $30
million in cash. The Second Lien Notes Indenture Trustee shall receive Cash in
an amount equal to its Indenture Trustee Expenses.2

 

“Funded Debt Equity Distribution” shall mean 100% of the shares of New Common
Stock to be issued as distributions under the Plan (excluding shares issued to
Allowed General Unsecured Claims), subject to dilution by the Employee Incentive
Plan (as defined below), and the Funded Debt Rights Offering, which shares shall
be allocated pro rata among the holders of Allowed Second Lien Notes Claims,
Allowed Unsecured Notes Claims and Allowed General Unsecured Claims
(collectively, the “Allowed Unsecured Claims”), to each holder based on the
amount of its Allowed Unsecured Claim as a percentage of the aggregate amount of
all Allowed Unsecured Claims.

 

“Funded Debt Claims” shall mean, collectively, the Second Lien Notes Claims and
the Unsecured Notes Claims.

 

2  “Indenture Trustee Expenses” shall mean the reasonable and documented fees
and out-of-pocket costs and expenses incurred prior to or after the Petition
Date by the Second Lien Notes Indenture Trustee and the Unsecured Notes
Indenture Trustee that are required to be paid under the applicable LINN Notes
Indentures, including, without limitation, reasonable and documented legal fees
and expenses incurred in connection with the Chapter 11 Cases.

 

4



--------------------------------------------------------------------------------

Unsecured Notes Claims   $3.023 billion + accrued and unpaid interest   
Pursuant to the Plan, the Unsecured Notes Claims will be treated as Funded Debt
Claims, and in full and final satisfaction of the Unsecured Notes Claims, on the
Effective Date the holders of Unsecured Notes Claims will receive their pro rata
share (based on the amount of their Allowed Unsecured Notes Claim as a
percentage of the total Allowed Funded Debt Claims) of (a) the Funded Debt
Equity Distribution and (b) rights to participate in the Funded Debt Rights
Offering. The Unsecured Notes Indenture Trustee shall receive Cash in an amount
equal to its Indenture Trustee Expenses. General Unsecured Claims3   [•]   

Pursuant to the Plan, in full and final satisfaction of the General Unsecured
Claims, on the Effective Date, the holders of General Unsecured Claims will
receive their pro rata share (based on the amount of their Allowed General
Unsecured Claim as a percentage of the total Allowed General Unsecured Claims)
of (a) [•]% of the shares of New Common Stock to be issued as distributions
under the Plan4 and (b) rights to purchase, at the Rights Offering Purchase
Price (as defined below), a number of shares of New Common Stock equal to the
Rights Offering Percentage (as defined below) of their Allowed General Unsecured
Claims. Such shares of New Common Stock shall be in addition to the $530 million
in Rights Offering Shares to be purchased pursuant to the Funded Debt Rights
Offering and the Backstop Commitment Agreement. Notwithstanding the foregoing,
each holder of General Unsecured Claims with an aggregate Allowed General
Unsecured Claim of less than $[•] shall have the right to elect to receive, in
lieu of the shares and rights described in the immediately preceding sentence,
cash in an amount equal to [•]% of such Allowed General Unsecured Claim, in full
and final satisfaction thereof.5

 

“Rights Offer Purchase Price” shall mean the per share price at which New Common
Stock is offered in the Funded Debt Rights Offering.

 

“Rights Offering Percentage” means the product, expressed as a percentage, of a
party’s Allowed General Unsecured Claim multiplied by the quotient of
(x) $530,000,000, divided by (y) the aggregate amount of all Allowed Second Lien
Notes Claims plus all Allowed Unsecured Notes Claims.

 

3  “General Unsecured Claims” consist of all unsecured claims of the applicable
Linn Debtor, as of the Petition Date, that are not Funded Debt Claims and do not
include, for the avoidance of doubt, any claims under section 510(b) of the
Bankruptcy Code or claims that may be asserted relating to any equity interests.

4  To be based on their pro rata entitlements relative to the Funded Debt
Claims.

5  Treatment of General Unsecured Claims is pending our understanding of the
claims pool.

 

5



--------------------------------------------------------------------------------

Intercompany Claims   N/A   

On the Effective Date, all intercompany claims between LINN entities shall be,
at the discretion of the Company and on terms acceptable to the Required
Consenting Creditors, either: (a) reinstated, (b) converted to equity, or
(c) cancelled, and may be compromised, extinguished, or settled after the
Effective Date; provided, that no distributions shall be made on account of any
such intercompany claims on the Effective Date.

 

Any intercompany claim between a LINN entity, on the one hand, and Berry entity,
on the other, shall be settled pursuant to an intra-company settlement between
the LINN entities and LAC and Berry or otherwise disposed of, in each case, on
terms acceptable to the Required Consenting Creditors.6

Existing Common Stock and any Section 510(b) Claims against LINN   N/A    On the
Effective Date of the Plan, Section 510(b) Claims against and existing interests
in LINN will be cancelled, released, discharged, and extinguished, and such
claims and interests will not be entitled to any distribution. RESTRUCTURING
PROPOSAL

Terms

      

Consideration

Newco; Corporate Structure      The Plan will be structured in consultation
between the Company and the Required Consenting LINN Noteholders in a manner
acceptable to the Required Consenting LINN Noteholders, taking into account,
among other things, the tax consequences of the Restructuring. The Plan may
provide for the formation of one or more new entities (collectively, “Newco”).
Common stock or partnership interests may be distributed under the Plan to
holders of Claims against the Company (collectively, the “New Common Stock”).
The New Common Stock may constitute

 

6  Debtors to provide additional detail on these claims and proposed settlement
terms.

 

6



--------------------------------------------------------------------------------

    

stock or partnership interests in Newco. Pursuant to the Plan, all of the assets
of LINN (other than LAC and Berry) will be directly or indirectly held by Newco
or an entity of the reorganized Company; provided, however, the allocation of
assets shall be structured such that Newco shall be able to rely on an exclusion
or exemption from the definition of “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), other than
sections 3(c)(1) or 3(c)(7) thereunder.7

 

The Company will effectuate the Restructuring by means of any mergers,
amalgamations, consolidations, arrangements, agreements, continuances,
restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporate transactions that it reasonably determines are
advisable or necessary to effectuate the Restructuring (as set forth in the
Plan).

 

If the New Common Stock is composed of both partnership units in a partnership
and common stock in a corporate entity (including LinnCo), an “Up-C” structure
may be utilized.

Conditions Precedent to Emergence     

The occurrence of the Effective Date shall be subject to the satisfaction of
certain conditions precedent, including, without limitation, the following:

 

•    Entry of an order of the Bankruptcy Court confirming the Plan, and entry of
an order by the Bankruptcy Court approving the Disclosure Statement;

 

•    The Amended Second Lien Settlement shall have been approved pursuant to the
Plan;

 

•    The Backstop Commitment Agreement (as defined below) shall have been
entered, and shall not have been terminated and remains in full force and effect
(with all conditions precedent thereto having been satisfied or waived); and

 

•    All requisite governmental authorities and third parties shall have
approved or consented to the Restructuring, to the extent required.

 

7  This is intended to leave open the possibility of a tiered partnership/Up-C
structure, to the extent parties determine that will maximize the value of the
reorganized Company.

 

7



--------------------------------------------------------------------------------

Funded Debt Rights Offering     

The LINN Plan will be funded with $530 million fully-committed rights offerings
of New Common Stock at a 20% discount to Plan Value (as defined below) to
holders of Funded Debt Claims, which is backstopped by certain unsecured and
second lien creditors substantially on the terms set forth in the Backstop
Commitment Term Sheet (together, the “Funded Debt Rights Offering”).

 

“Plan Value” shall mean the equity value of the reorganized Company (after
including cash on hand of the reorganized Company in excess of $50,000,000) pro
forma for the restructured capital structure, including after giving effect to
the Funded Debt Rights Offering and any other rights offering participation by
holders of General Unsecured Claims (assuming such participation results in the
receipt of $[•] million of additional proceeds to the Company), based on an
enterprise value of $2.35 billion (which enterprise value excludes cash on hand
of the reorganized Company in excess of $50,000,000.

Cancellation of Notes, Instruments, Certificates, and Other Documents      On
the Effective Date, except to the extent otherwise provided under the Plan, all
notes, instruments, certificates, and other documents evidencing claims against
or interests in the Company shall be cancelled and the obligations of the
Company related thereto shall be discharged. Issuance of New Securities;
Execution of Plan Documents      On the Effective Date or as soon as reasonably
practicable thereafter, Newco and/or the reorganized Company (as applicable)
shall issue all securities, notes, instruments, warrants, certificates, and
other documents required to be issued pursuant to the Plan. It is the intent of
the parties that any “securities” as defined in section 2(a)(1) of the
Securities Act of 1933 issued under the Plan, except with respect to any entity
that is an underwriter, shall be exempt from registration under U.S. state and
federal securities laws pursuant to section 1145 of the Bankruptcy Code (other
than securities issued to the Commitment Parties (as defined in the Backstop
Commitment Term Sheet) pursuant to the Backstop Commitments (as defined below))
and Newco and/or the reorganized Company (as applicable) will use commercially
reasonable efforts to utilize (i) section 1145 of the Bankruptcy Code, or to the
extent that such exemption is unavailable, (ii) any other available exemptions
from registration, as applicable.

 

8



--------------------------------------------------------------------------------

Registration Rights     

Except as set forth below, each Commitment Party (including their affiliates who
hold New Common Stock) and each other Noteholder that receives [10]% or more of
the shares of New Common Stock issued under the Plan and/or the Funded Debt
Rights Offering or cannot sell its shares under Rule 144 under the Securities
Act without volume or manner of sale restrictions) shall be entitled to
customary registration rights with respect to such New Common Stock, pursuant to
a registration rights agreement to be entered into by Newco, as of the Effective
Date, with such Commitment Parties (the “Registration Rights Agreement”). The
Registration Rights Agreement shall be in substantially the form to be filed
with the Plan Supplement, provided that such form is in form and substance
reasonably acceptable to the Company and the Requisite Commitment Parties.

 

[In the event the New Common Stock constitutes stock or partnership interests in
more than one entity in connection with an “Up-C” structure, only the stock of
the corporate entity in such structure shall be subject to the Registration
Rights Agreement.]8

Newco Public Company Status     

Except as set forth below, prior to entry of the order approving the Disclosure
Statement, the Required Consenting LINN Noteholders, in their absolute
discretion, shall have made a determination as to whether Newco or one of the
entities of the reorganized Company (as applicable) should be a reporting
company under Section 12 of the Exchange Act upon or as promptly as practicable
following the Effective Date; provided, that in any case, from and after the
Effective Date Newco shall be required to provide to its shareholders such
annual, quarterly, and current reporting as would be required if it were a
public reporting company, and Newco or one of the entities of the reorganized
Company will provide, via separate agreement or in its organizational documents,
to reflect the same.

 

If so elected by the Required Consenting LINN Noteholders, Newco, or one of the
entities of the reorganized Company (as applicable) shall use reasonable best
efforts to be listed on The NASDAQ Stock Market or The New York Stock Exchange
as promptly as practicable after emergence.

 

8  Subject to determination of corporate structure.

 

9



--------------------------------------------------------------------------------

     [In the event the New Common Stock constitutes stock or partnership
interests in more than one entity in connection with an “Up-C” structure, the
corporate entity in such structure shall be the only entity to which this
section applies.]9 Employee Incentive Plan      The Plan will provide for the
establishment of a employee equity incentive plan on the terms and conditions
set forth as Exhibit 2 hereto.

Executory Contracts/

Unexpired Leases

     The Plan will provide that the executory contracts and unexpired leases
that are not assumed or rejected as of the Effective Date pursuant to the Plan
or a separate motion will be deemed assumed; provided, that after the Agreement
Effective Date, the Company shall not assume or reject any contract or lease, or
enter into any material contractual obligations or any material settlements
without the prior written consent of the Required Consenting Creditors (which
consent shall not be unreasonably withheld); provided, further, that following
request for consent by the Company, if the consent of the Required Consenting
Creditors is not obtained or declined within five (5) business days following
written request thereof by the Company, such consent shall be deemed to have
been granted by the Required Consenting Creditors. Board Composition     

The initial board of directors of Newco and/or the reorganized Company (as
applicable) shall consist of seven (7) directors, who shall include:

 

(a) the chief executive officer of the Company;

 

(b) one (1) director selected by the Company; and five (5) directors selected by
a selection committee (the “Selection Committee”).

 

The Selection Committee shall consist of the chief executive officer of the
Company and the Consenting LINN Noteholders that are the five (5) largest
holders of LINN Notes Claims (as calculated pursuant to Section 4 of the
Restructuring Support Agreement).

 

9  Subject to determination of corporate structure.

 

10



--------------------------------------------------------------------------------

RELEASES AND EXCULPATION Released Parties      “Released Party” means,
collectively, in each case solely in their capacity as such: (a) the Debtors and
Newco; (b) the Credit Agreement Lenders in all of their respective capacities
under the Credit Agreement, as applicable, who are parties to the definitive
documents with respect to the Exit Facility; (c) the Credit Agreement Agent; (d)
the Consenting LINN Noteholders; (e) the Second Lien Notes Indenture Trustee;
(f) the Unsecured Notes Indenture Trustee; (g) the Commitment Parties; and (h)
with respect to each of the foregoing identified in subsections (a) through (h)
herein, each of such entities’ respective shareholders, affiliates,
subsidiaries, current and former officers, current and former directors,
employees, managers, agents, attorneys, investment bankers, professionals,
advisors, and representatives, each in their capacities as such. Releasing
Parties      “Releasing Parties” means, collectively: (a) each of the Debtors
and Newco; (b) the Credit Agreement Lenders; (c) the Credit Agreement Agent; (d)
the Consenting LINN Noteholders; (e) the Second Lien Notes Indenture Trustee;
(f) the Commitment Parties; (g) the Unsecured Notes Indenture Trustee; (h)
without limiting the foregoing, each holder of a Claim against or an interest in
the Company, in each case other than such a holder that has voted to reject the
Plan, is a member of a class that is deemed to reject the Plan, or has voted to
accept the Plan or abstains from voting on the Plan and who expressly opts out
of the release provided by the Plan; and (i) with respect to each of the
foregoing parties under (a) through (h), any successors or assigns thereto.
Company Release      The Plan and Confirmation Order shall provide that
effective as of the Effective Date, pursuant to section 1123(b) of the
Bankruptcy Code, on and after the Effective Date, each Released Party will be
deemed released by the Company, its chapter 11 estates, and Newco from any and
all claims, interests, obligations, rights, suits, damages, causes of action,
remedies, and liabilities whatsoever, including any derivative claims, asserted
or assertable on behalf of the Company, its chapter 11 estates and Newco, as
applicable, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, that the Company, its chapter
11 estates, and Newco would have been legally entitled to assert in their own
right (whether individually or collectively), or on behalf of the holder of any
claim against or interest in the Company or other entity, based on or relating
to, or in any manner arising from, in whole or in part, the Company, the
Company’s restructuring, the Chapter 11 Cases, the purchase, sale, transfer, or
rescission of the purchase, sale,

 

11



--------------------------------------------------------------------------------

     or transfer of any debt, security, asset, right, or interest of the Company
or Newco, the Restructuring Support Agreement, or the Second Lien Settlement,
the subject matter of, or the transactions or events giving rise to, any claim
against or interest in the Company that is treated in the Plan, the business or
contractual arrangements between any Company and any Released Party, the
restructuring of claims against and interests in the Company prior to or in the
Chapter 11 Cases, the negotiation, formulation, or preparation of the
restructuring documents or related agreements, instruments, or other documents
(including the Restructuring Support Agreement or the Second Lien Settlement),
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that
constitutes actual fraud, willful misconduct, or gross negligence, each solely
to the extent as determined by a final order of a court of competent
jurisdiction; provided that the foregoing Company Release shall not operate to
waive or release any right, claim, or cause of action: (1) in favor of LINN or
Newco, as applicable, arising under any contractual obligation owed to such
entity not satisfied or discharged under the Plan or (2) as expressly set forth
in the Plan or the Plan Supplement. Third-Party Release      The Plan and
Confirmation Order shall provide that effective as of the Effective Date, the
Releasing Parties (regardless of whether a Releasing Party is a Released Party)
conclusively, absolutely, unconditionally, irrevocably, and forever discharge
and release (and each entity so discharged and released shall be deemed
discharged and released by the Releasing Parties) the Released Parties and their
respective property from any and all claims, interests, obligations, rights,
suits, damages, causes of action, remedies, and liabilities whatsoever, any
derivative claims, asserted or assertable on behalf of the Company, its chapter
11 estates, and Newco, as applicable, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole
or in part, the Company, the Company’s restructuring, the Chapter 11 Cases, the
Restructuring Support Agreement, or the Second Lien Settlement, the purchase,
sale, transfer, or rescission of the purchase, sale, or transfer of any debt,
security, asset,

 

12



--------------------------------------------------------------------------------

     right, or interest of the Company or the Newco, the subject matter of, or
the transactions or events giving rise to, any claim against or interest in the
Company that is treated in the Plan, the business or contractual arrangements
between the Company and any Released Party, the restructuring or any alleged
restructuring or reorganization of claims against and interests in the Company
prior to or in the Chapter 11 Cases, the negotiation, formulation, or
preparation of the restructuring documents, or related agreements, instruments,
or other documents (including the Restructuring Support Agreement or the Second
Lien Settlement), any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, other than claims
or liabilities arising out of or relating to any act or omission of a Released
Party that constitutes actual fraud, willful misconduct, or gross negligence,
each solely to the extent determined by a final order of a court of competent
jurisdiction. Notwithstanding anything to the contrary in the foregoing, the
Third-Party Release shall not release any obligations of any party under the
Plan or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan. Exculpation and Injunction     
The Plan and Confirmation Order shall provide customary exculpation and
injunction provisions for the Released Parties, in each case, in form and
substance reasonably satisfactory to the Required Consenting Creditors.
Indemnity      The treatment of all of LINN’s and LinnCo’s indemnification
provisions currently in place (whether in the bylaws, certificates of
incorporation, certificates of formation, limited liability company agreements,
other organizational or formation documents, board resolutions, indemnification
agreements, or employment contracts) for current and former directors, officers,
employees, managing agents, and attorneys, and such current directors’ and
officers’ respective affiliates, will be assumed by Newco.

 

13



--------------------------------------------------------------------------------

Exhibit 1

Backstop Commitment Term Sheet



--------------------------------------------------------------------------------

EXECUTION COPY

LINN ENERGY, LLC

BACKSTOP TERM SHEET

This rights offering backstop term sheet (this “Term Sheet”) is not an offer or
a solicitation with respect to any securities of Linn Energy, LLC or Newco (as
defined in the RSA (as defined below)) or any of the Company’s subsidiaries or
affiliates. Any such offer or solicitation shall comply with all applicable
securities laws and/or provisions of title 11 of the United States Code (as
amended, the “Bankruptcy Code”). This Term Sheet is being provided in connection
with that certain Restructuring Support Agreement, dated as of October 7, 2016,
by and among Linn Energy, LLC, on behalf of itself and its direct and indirect
subsidiaries (collectively, excluding Linn Acquisition Company, LLC and Berry
Petroleum Company, LLC and their direct and indirect subsidiaries, the
“Company”), certain holders of claims pursuant to the Company’s Sixth Amended
and Restated Credit Agreement dated April 24, 2013, and certain holders of notes
issued by the Company (together with the restructuring term sheet and other
exhibits attached thereto, the “Restructuring Support Agreement” or “RSA”), and
sets forth certain principal terms and conditions of the rights offering and
backstop transactions contemplated thereby.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings given to them in the Restructuring Support Agreement.

RIGHTS OFFERING

 

Term

  

Description

Rights Offering:   

This Term Sheet describes (a) the proposed rights offering (the “Unsecured
Rights Offering”) of a number of shares of common stock (the “Unsecured Rights
Offering Shares”) in a newly-formed Delaware corporation (the “Issuer”) for an
aggregate purchase price of $319,004,408 at a price per share to be determined
using the Plan Value (as defined in the Restructuring Term Sheet (as defined
below)) and applying a 20% discount thereto (the “Per Share Price”) and (b) the
proposed rights offering (the “Secured Rights Offering” and together with the
Unsecured Rights Offering, the “Rights Offerings”) of a number of shares of
Issuer common stock (the “Secured Rights Offering Shares” and, together with the
Unsecured Rights Offering Shares, the “Rights Offering Shares”), for an
aggregate purchase price of $210,995,592 at a price per share equal to the Per
Share Price. The aggregate number of Rights Offering Shares shall be reasonably
acceptable to the Requisite Commitment Parties (as defined below). The Rights
Offering will be conducted by the Company on behalf of the Issuer, which will be
formed no more than one business day before the Effective Date, and the Plan (as
defined below) will provide that the rights and obligations of the Company
hereunder will vest in the Issuer on the Effective Date.

 

Notwithstanding anything contained herein, the Requisite Commitment Parties will
have the right, at any time prior to the Disclosure Statement hearing, to elect
to require that (a) the Issuer be organized as a Delaware limited liability
company instead of a Delaware corporation, (b) the Issuer be formed and owned by
the Debtors prior to the Effective Date, and/or (c) the Debtors use



--------------------------------------------------------------------------------

                    

  

reasonably best efforts to either (i) cause Linn Energy, LLC’s registration
under Section 12 of the Exchange Act to be terminated on the Effective Date or
as promptly as practicable thereafter or (ii) cause the Issuer to be registered
under Section 12 of the Exchange Act (as the “successor issuer” to Linn Energy,
LLC or otherwise) on the Effective Date or as promptly as practicable
thereafter; provided, however, that if the Debtors determine, in their
reasonable discretion, that causing the Issuer to be formed and owned by the
Debtors would lead to a material risk of any negative tax consequences to any
Debtor (including, but not limited to, a material risk of tax liability at
LinnCo LLC), the Debtors shall not be required to form and/or own the Issuer;
provided, further, however, that in a case where the Issuer is not formed or
owned by the Debtors, the Requisite Commitment Parties may cause the Issuer to
be formed by a non-Debtor, non-Commitment Party third party (provided that in
the reasonable judgment of the Debtors such formation does not result in a
material risk of any negative tax consequences to any Debtor (including, but not
limited to, a material risk of tax liability at LinnCo LLC)); provided, further,
however, that for the avoidance of doubt, in all cases, the Debtors shall
conduct the Unsecured Rights Offering and the Secured Rights Offering, including
where the Issuer is not formed or owned by the Debtors (in which case the
Debtors shall conduct the Unsecured Rights Offering and the Secured Rights
Offering on the Issuer’s behalf), the Issuer shall not be owned by any of the
Commitment Parties prior to the closing of the Unsecured Rights Offering and the
Secured Rights Offering, the Issuer shall be a successor to the Debtor under the
Plan and the Rights Offerings will be exempt from registration under the
Securities Act of 1933 pursuant to Section 1145 of the Bankruptcy Code, and the
Issuer’s formation documents will provide that the Issuer’s initial board of
directors will be constituted on the Effective Date pursuant to the Plan and
will be the continuing directors and will adopt resolutions authorizing the
Issuer to do all actions required to consummate the Unsecured Rights Offering,
the Secured Rights Offering and the Plan.

 

The Issuer shall form a wholly-owned Delaware limited liability company that
will be the issuer of EIP (as defined below) units; provided, however, that if
the Issuer is organized as a Delaware limited liability company, the Issuer will
be the issuer of the EIP.

 

The Secured Rights Offering shall be open to all holders of Allowed LINN Second
Lien Notes Claims and the Unsecured Rights Offering shall be open to all holders
of Allowed LINN Unsecured Notes Claims as of a record date, and shall be
implemented in connection with a joint plan of reorganization to be filed for
the Debtors in the Chapter 11 Cases (as may be amended, supplemented, or
otherwise modified from time to time consistent with the terms of the
Restructuring Support Agreement and otherwise reasonably satisfactory to the
Requisite Commitment Parties, the “Plan”), which shall be substantially on the
terms set forth in the restructuring term sheet attached as Exhibit A to the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified
from time to time consistent with the terms of the Restructuring Support
Agreement, the “Restructuring Term Sheet”).

 

2



--------------------------------------------------------------------------------

   The issuance of the Subscription Rights (as defined below) and the issuance
of Rights Offering Shares upon the exercise thereof shall be exempt from the
registration requirements of the securities laws pursuant to section 1145 of the
Bankruptcy Code.

Backstop

Commitments:

  

Subject to the terms and conditions of the Backstop Commitment Letter, dated as
of October 7, 2016 (the “Backstop Commitment Letter”):

 

(i)     in connection with the Unsecured Rights Offering, certain holders of
Allowed LINN Unsecured Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees (as defined below), the
“Initial Unsecured Commitment Parties” and, together with any Additional
Commitment Parties (as defined below) under the Unsecured Rights Offering, the
“Unsecured Commitment Parties”) have each committed (on a several and not joint
basis) (A) to fully exercise all subscription rights issued to it in the
Unsecured Rights Offering to purchase Unsecured Rights Offering Shares at the
Per Share Price (the “Unsecured Subscription Rights” and such commitment, the
“Unsecured Subscription Rights Commitment”), and (B) to purchase its Unsecured
Backstop Commitment Percentage (as defined below) of any unsubscribed Unsecured
Rights Offering Shares that are not purchased by the holders of Allowed LINN
Unsecured Notes Claims that are not Unsecured Commitment Parties as part of the
Unsecured Rights Offering at a price per share (the “Discounted Per Share
Price”) to be determined using the Plan Value and applying a 25% discount
thereto (which, for the avoidance of doubt, will result in a number of shares
issued to the Unsecured Commitment Parties greater than the number of
unsubscribed Unsecured Rights Offering Shares, to account for the Discounted Per
Share Price at which the unsubscribed Unsecured Rights Offering Shares are to be
sold) (the “Unsecured Backstop Commitment” and, together with the Unsecured
Subscription Rights Commitment, the “Unsecured Commitments”); and

 

(ii)    in connection with the Secured Rights Offering, certain holders of
Allowed LINN Second Lien Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees, the “Initial Secured
Commitment Parties” and, together with any Additional Commitment Parties under
the Secured Rights Offering, the “Secured Commitment Parties”) have each
committed (on a several and not joint basis) (A) to fully exercise all
subscription rights issued to it in the Secured Rights Offering to purchase

 

3



--------------------------------------------------------------------------------

  

         Secured Rights Offering Shares at the Per Share Price (the “Secured
Subscription Rights” and, together with the Unsecured Subscription Rights, the
“Subscription Rights” and such commitment, the “Secured Subscription Rights
Commitment” and, together with the Unsecured Subscription Rights Commitment, the
“Subscription Rights Commitment”), and (B) to purchase its Secured Backstop
Commitment Percentage (as defined below) of any unsubscribed Secured Rights
Offering Shares that are not purchased by the holders of Allowed LINN Second
Lien Notes Claims that are not Secured Commitment Parties as part of the Secured
Rights Offering at the Discounted Per Share Price (which, for the avoidance of
doubt, will result in a number of shares issued to the Secured Commitment
Parties greater than the number of unsubscribed Secured Rights Offering Shares,
to account for the Discounted Per Share Price at which the unsubscribed Secured
Rights Offering Shares are to be sold) (the “Secured Backstop Commitment” and,
together with the Secured Subscription Rights Commitment, the “Secured
Commitments”).

 

The Secured Initial Commitment Parties, together with the Unsecured Initial
Commitment Parties are referred to herein as the “Initial Commitment Parties”.
The Secured Backstop Commitments, together with the Unsecured Backstop
Commitments are referred to herein as the “Backstop Commitments”. The Secured
Commitments, together with the Unsecured Commitments, are referred to herein as
the “Commitments”.

 

The obligations of the Initial Commitment Parties under the Backstop Commitment
Letter are subject to, among other things, the execution and delivery of the
Backstop Commitment Agreement (as defined below) not later than ten (10)
business days after execution of the Backstop Commitment Letter, provided that
such date may be extended by an additional ten (10) business days with the prior
written consent of the Requisite Commitment Parties and the Company.

Backstop Commitment Agreement:   

The Commitment Parties and the Debtors shall, subject to the terms and
conditions set forth in the Backstop Commitment Letter, enter into an agreement,
consistent with this Term Sheet and otherwise in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors, setting forth
the terms and conditions of the Commitments (the “Backstop Commitment
Agreement”).

 

“Commitment Parties” means the Secured Commitment Parties and the Unsecured
Commitment Parties party to the Backstop Commitment Agreement from time to time.

 

4



--------------------------------------------------------------------------------

  

The amount of (i) each Unsecured Commitment Party’s Backstop Commitment
obligation will be based on the percentages (the “Unsecured Backstop Commitment
Percentages”) set forth on Schedule 1A to the Backstop Commitment Agreement and
(ii) each Secured Commitment Party’s Backstop Commitment obligation will be
based on the percentages (the “Secured Backstop Commitment Percentages” and,
together with the Unsecured Backstop Commitment Percentages, the “Backstop
Commitment Percentages”) set forth on Schedule 1B to the Backstop Commitment
Agreement (together with Schedule 1A to the Backstop Commitment Agreement, the
“Backstop Commitment Schedules”). The initial Backstop Commitment Schedules will
reflect the respective Backstop Commitment Percentages set forth in the Backstop
Commitment Letter as in effect at the time the Backstop Commitment Agreement
becomes effective.

 

The initial Backstop Commitment Percentages of the Initial Commitment Parties
will be as set forth in the Backstop Commitment Letter, and were derived from
(a) with respect to the Secured Backstop Commitment Percentage, the relative
amounts of the Allowed LINN Second Lien Notes Claims held by each of the Initial
Commitment Parties as of the date hereof and (b) with respect to the Unsecured
Backstop Commitment Percentage, the relative amounts of the Allowed LINN
Unsecured Notes Claims held by each of the Initial Commitment Parties as of the
date hereof. The Backstop Commitment Schedules, as applicable, (including the
Backstop Commitment Percentages of the Commitment Parties) will be updated upon
the joinder of Additional Commitment Parties (as defined below) or upon the
transfer of any Backstop Commitments and in accordance with the Backstop
Commitment Agreement. The Backstop Commitment Percentages of each Additional
Commitment Party shall be determined by reference to (i) with respect to the
Secured Backstop Commitment Percentage, the amount of its Allowed LINN Second
Lien Notes Claims as a percentage of the total Allowed LINN Second Lien Notes
Claims outstanding as of the date such Additional Commitment Party delivers its
duly executed joinder to the Backstop Commitment Letter and Restructuring
Support Agreement and (ii) with respect to the Unsecured Backstop Commitment
Percentage, the amount of its Allowed LINN Unsecured Notes Claims as a
percentage of the total Allowed LINN Unsecured Notes Claims outstanding as of
such date.

 

The issuance of shares of common stock of the Issuer (the “Common Stock”) to the
Commitment Parties in respect of the Backstop Commitments shall be exempt from
the registration requirements of the securities laws pursuant to Section 4(a)(2)
of the Securities Act, or another available exemption from registration.

 

Additional Commitment Parties:    In addition to the Initial Commitment Parties,
other members of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group
of Second Lien Noteholders will have the opportunity to become Commitment
Parties under the Backstop Commitment Letter as provided in the Backstop
Commitment Letter.

 

5



--------------------------------------------------------------------------------

   “Additional Commitment Parties” means, collectively, (i) each member of the
Ad Hoc Group of Unsecured Noteholders and/or the Ad Hoc Group of Second Lien
Noteholders, other than the Initial Commitment Parties, that becomes a
Commitment Party under the Backstop Commitment Letter as provided above and (ii)
each Person that is a transferee of all or any portion of a Commitment Party’s
Backstop Commitment and becomes a Commitment Party under the Backstop Commitment
Agreement. Commitment Party Consent:   

“Requisite Commitment Parties” means (a) members of the Steering Committee of
the Ad Hoc Group of Unsecured Noteholders holding more than sixty-six and
two-thirds percent (66-2/3%) of the Allowed LINN Unsecured Notes Claims held by
all members of the Steering Committee of the Ad Hoc Group of Unsecured
Noteholders and (b) members of the Steering Committee of the Ad Hoc Group of
Second Lien Noteholders holding more than sixty-six and two-thirds percent
(66-2/3%) of the Allowed LINN Second Lien Notes Claims held by all members of
the Steering Committee of the Ad Hoc Group of Second Lien Noteholders, in the
case of each of (a) and (b), voting as a separate class.

 

“Ad Hoc Group of Unsecured Noteholders” means that certain ad hoc group of
holders of LINN Unsecured Notes represented by Milbank, Tweed, Hadley & McCloy
LLP (“Milbank”) and PJT Partners, or any of its members or their affiliates.

 

“Ad Hoc Group of Second Lien Noteholders” means that certain ad hoc group of
holders of LINN Second Lien Notes represented by O’Melveny & Myers LLP
(“O’Melveny”) and Intrepid Financial Partners, or any of its members or their
affiliates.

 

“Steering Committee” means, as applicable, (a) the steering committee of the Ad
Hoc Group of Unsecured Noteholders as may be constituted from time to time and
which shall initially be comprised of the entities set forth in Exhibit B-1
hereto and/or (b) the steering committee of the Ad Hoc Group of Second Lien
Noteholders as may be constituted from time to time and which shall initially be
comprised of the entities set forth in Exhibit B-2 hereto.

Implementation of the Rights Offering:   

The Debtors shall implement the Rights Offerings on behalf of the Issuer through
customary subscription documentation and procedures that are in form and
substance reasonably acceptable to the Debtors and the Requisite Commitment
Parties.

 

The offering period for the Rights Offerings (the “Offering Period”) shall be
reasonably acceptable to the Requisite Commitment Parties.

 

The number of shares of Common Stock issued to the Commitment Parties pursuant
to the Backstop Commitments (the “Backstop Shares”) will be determined by the
rights agent (an agent appointed by the Debtors, and acceptable to the Requisite
Commitment Parties, to administer the Rights Offerings) consistent with the
terms of the Backstop Commitment Agreement.

 

6



--------------------------------------------------------------------------------

  

Subscription Rights will be exercisable during the Offering Period by completing
and returning to the rights agent the applicable subscription form and paying
the Per Share Price by wire transfer of immediately available funds to an
account designated by the rights agent prior to the expiration of the Offering
Period, except that each Commitment Party (except to the extent it has
previously been required to fund, and has funded, such amounts in accordance
with the terms of the Backstop Commitment Letter or the Backstop Commitment
Agreement) shall be permitted to fund its Per Share Price for its exercise of
Subscription Rights, together with its Discounted Per Share Price to satisfy its
Backstop Commitments, following receipt of written notice from the rights agent
advising of the amounts to be funded, and such Commitment Parties may fund to
the rights agent or an escrow account established pursuant to terms reasonably
satisfactory to the Commitment Parties.

 

If the Rights Offerings are terminated for any reason, the funded amounts will
be refunded to the applicable participant, without interest, as soon as
practicable following termination of the Rights Offerings.

 

The exercise of a Subscription Right will be irrevocable unless the Rights
Offerings are not consummated by the date on which the Backstop Commitment
Agreement is terminated. There will be no oversubscription rights under the
Rights Offerings.

Backstop Commitment Premium:   

The Debtors will pay the Commitment Parties on the Effective Date a backstop
premium equal to 4.0% of the $530 million committed amount (the “Backstop
Commitment Premium”), of which 3.0% will be paid in cash and 1.0% in the form of
Common Stock at the Discounted Per Share Price; provided, that to the extent the
Backstop Commitment Agreement is terminated for any reason other than by the
Company under clause (iv) of its termination rights below, the Debtors shall pay
the Backstop Commitment Premium entirely in cash to the Commitment Parties
promptly after the date of such termination.

 

The Backstop Commitment Premium shall be fully earned and nonrefundable as of
the date of the BCA Approval Order (as defined below). All amounts payable to
the Commitment Parties in their capacities as such for the Backstop Commitment
Premium shall be paid pro rata based on the amount of their respective Backstop
Commitments (as compared to the aggregate Backstop Commitment of all Commitment
Parties) on the Effective Date (or, if applicable, on the date the Backstop
Commitment Agreement is terminated).

 

7



--------------------------------------------------------------------------------

   The Backstop Commitment Premium and the Expense Reimbursement (as defined
below) shall constitute allowed administrative expenses of the Debtors’ estates
under sections 503(b) and 507 of the Bankruptcy Code under the BCA Approval
Order (as defined below). The issuance of the Backstop Commitment Premium
payable in the form of Common Stock shall be exempt from the registration
requirements of the securities laws pursuant to section 1145 of the Bankruptcy
Code. Expense Reimbursement:    In accordance with and subject to the BCA
Approval Order (as defined below), the Debtors will pay all reasonably incurred
and documented out-of-pocket fees and expenses of all of the attorneys,
accountants, other professionals, advisors, and consultants incurred on behalf
of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group of Second Lien
Noteholders (together, the “Ad Hoc Groups”), whether incurred directly by the
relevant Noteholders or on behalf of the Noteholders through the Indenture
Trustee, including, (i) in respect of the Ad Hoc Group of Unsecured Noteholders,
the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP and PJT Partners
Inc., and (ii) in respect of the Ad Hoc Group of Second Lien Noteholders, the
fees and expenses of O’Melveny & Myers LLP, Porter Hedges LLP, Intrepid
Financial Partners, L.L.C., and W.D. Von Gonten & Co. (such payment obligations,
the “Expense Reimbursement”). Unless otherwise ordered by the Bankruptcy Court,
no recipient of any payment hereunder shall be required to file with respect
thereto any interim or final fee application with the Bankruptcy Court. The
Expense Reimbursement accrued through the date on which the BCA Approval Order
is entered shall be paid as promptly as reasonably practicable after such date.
Thereafter, the Expense Reimbursement shall be payable by the Debtors on a
monthly basis. If the RSA or the Backstop Commitment Agreement is terminated for
any reason (other than in connection with an Individual Termination Event), the
Debtors will no longer be obligated to pay the Expense Reimbursement in respect
of any fees incurred after the date of such termination. Registration Rights:   

Each Commitment Party (including their affiliates who hold Common Stock) and
each other Noteholder that receives 10% or more of the shares of Common Stock
issued under the Plan and/or the Rights Offerings or cannot sell its shares
under Rule 144 under the Securities Act without volume or manner of sale
restrictions (collectively, the “Registration Rights Agreement Parties”) shall
be entitled to customary registration rights with respect to such Common Stock,
pursuant to a registration rights agreement to be entered into, as of the
Effective Date, by Newco and the Registration Rights Agreement Parties (the
“Registration Rights Agreement”).

 

The Registration Rights Agreement will provide customary piggy-back and demand
registration rights to the Registration Rights Agreement Parties (including,
without limitation, rights regarding “shelf” registrations and underwritten
offerings).

 

The Registration Rights Agreement shall be in substantially the form to be filed
with the Plan Supplement, provided that such form is in form and substance
reasonably acceptable to the Company and the Requisite Commitment Parties.

 

8



--------------------------------------------------------------------------------

Transferability of Backstop Commitment:   

A Commitment Party may transfer, directly or indirectly, all or any portion of
its Backstop Commitment to (i) its affiliated investment funds or (ii) any
special purpose vehicle that is wholly-owned by such Commitment Party or its
affiliated investment funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Debtors, and with respect to which
the Commitment Party either (x) has provided an equity support letter or a
guarantee of such special purpose vehicle’s Backstop Commitment in form and
substance reasonably acceptable to the Company or (y) otherwise remains fully
obligated to fund the applicable Backstop Commitment until the consummation of
the Plan; provided further, however, that any such special purpose vehicle shall
not be related to or affiliated with any portfolio company of such Commitment
Party or any of its affiliates or affiliated funds (other than solely by virtue
of its affiliation with a Commitment Party), and the sale of the equity of such
special purpose vehicle shall be subject to the same transferability
restrictions set forth herein (any such transferee, a “Related Transferee”).

 

Additionally, a Commitment Party may transfer, directly or indirectly, all or
any portion of its Backstop Commitment to any other person provided that written
notice thereof is provided to the Company, Milbank and O’Melveny, and (a) for
any transfer of a Backstop Commitment to a single transferee, the amount of such
Backstop Commitment, as compared to the aggregate Backstop Commitment of all
Commitment Parties (the “Aggregate Backstop Commitment Percentage”) is no less
than 0.2%, or all of the Backstop Commitment of such Commitment Party or the
Backstop Commitment of any fund or account on behalf of which such Commitment
Party is acting if such Commitment Party, fund or account holds a Backstop
Commitment representing less than 0.2% of the Aggregate Backstop Commitment
Percentage of all Commitment Parties, (b) for any transferee that is not a
Commitment Party, such transferee executes a joinder to the Backstop Commitment
Agreement (a copy of which is provided to Milbank and O’Melveny), and (c) for
any transferee that is not an Initial Commitment Party, either (i) the Debtor
acting in good faith determines that such transferee is reasonably capable of
fulfilling such obligations or (ii) absent such a determination, such transferee
will be required to deposit with the rights agent or, pursuant to escrow
arrangements satisfactory to the Debtors, an amount of funds sufficient, in the
reasonable determination of the Debtors, to satisfy its obligations under the
Backstop Commitment Agreement.

Failure to Fund Backstop Commitment:    The Backstop Commitment Agreement shall
provide that the Commitment Parties agree that any Commitment Party that fails
to timely fund its Backstop Commitment (a “Defaulting Commitment Party”) will be
liable for the consequences of its breach and that the parties to the Backstop
Commitment Agreement can enforce rights of damages and/or specific performance
upon the failure to timely fund by the Defaulting Commitment Party.

 

9



--------------------------------------------------------------------------------

Debtors’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Debtors, including:

 

•       Corporate organization, qualification and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Equity capitalization [of Linn Energy, LLC’s direct and indirect
subsidiaries];1

 

•       [The status of the Common Stock issued in the Rights Offerings and
pursuant to the Backstop Commitment Agreement as duly and validly authorized and
issued, and fully paid and non-assessable]2;

 

•       No conflicts with respect to organizational documents;

 

•       Since December 31, 2015, the Company has filed all required reports,
schedules, forms and statements and other documents (including exhibits and
other information incorporated therein) (collectively, the “Company SEC
Documents”) with the SEC. No Company SEC Document that has been filed prior to
the date of such representation, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents, in each
case filed prior to the date of such representation, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

•       No Material Adverse Effect since December 31, 2015;

 

•       No material undisclosed relationships with directors, officers or 5%
shareholders;

 

•       No unlawful payments, and compliance with money laundering and sanctions
laws;

 

•       Investment Company Act;

 

1  Include bracketed language if Issuer is not formed and controlled by the
Debtors prior to the Effective Date.

2  To be included if Issuer is formed and controlled by the Debtors prior to the
Effective Date.

 

10



--------------------------------------------------------------------------------

                       

•       As of the time of the execution and delivery by the initial parties
thereto of the Backstop Commitment Agreement, the Company is not pursuing, or in
discussions or negotiations regarding, any solicitation, offer, or proposal from
any Person concerning any actual or proposed Alternative Transaction (as defined
below) and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction; and

 

•       No broker’s fees.

 

•       Subject to Material Adverse Effect qualification (provided, that none of
the foregoing representations will be subject to such a qualification):

 

•       Consents and approvals (other than Bankruptcy Court approval);

 

•       No conflicts (other than with respect to organizational documents);

 

•       Compliance with laws;

 

•       Legal proceedings;

 

•       Labor relations disputes or violations;

 

•       Rights to intellectual property and no claims of infringement related
thereto;

 

•       Material contracts, including validity, enforceability and status
thereof;

 

•       Real and personal property, including validity of title and absence of
liens;

 

•       Status of real property leases and compliance with obligations
thereunder;

 

•       Compliance with environmental laws and absence of certain environmental
liabilities; and

 

•       Licenses and permits, including possession and status thereof;

 

•       Tax matters including compliance with tax laws, timely filing and
accuracy of tax returns and absence of claims, waivers, extensions and
examinations;

 

11



--------------------------------------------------------------------------------

  

•       Compliance with ERISA and other representations related to employee
benefit plans, compensation and benefit arrangements and employment matters;

 

•       Maintenance of a system of internal control over financial reporting,
and disclosure controls and procedures; and

 

•       Insurance coverage, status of policies and payment of premiums.

 

None of the representations and warranties set forth above will survive the
Effective Date.

Commitment Parties’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Commitment Parties, to be provided severally and
not jointly, including:

 

•       Corporate organization and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Acknowledgement of no registration under the Securities Act;

 

•       Acquiring Backstop Shares, if any, for investment purposes, and not with
a view to distribution in violation of the Securities Act;

 

•       No consents or approvals (subject to Material Adverse Effect
qualification);

 

•       No conflicts (subject to Material Adverse Effect qualification, other
than representation regarding organizational documents);

 

•       Accredited investor or qualified institutional buyer;

 

•       Independent investment decision; and

 

•       Sufficient funds.

 

None of the representations and warranties set forth above will survive the
Effective Date.

 

12



--------------------------------------------------------------------------------

Interim Operating Covenant:   

Prior to and through the Effective Date, except as set forth in the Backstop
Commitment Agreement, the Restructuring Support Agreement or the Plan, or with
the written consent of the Requisite Commitment Parties, the Company (x) shall,
and shall cause its subsidiaries to, carry on their businesses in the ordinary
course and use their commercially reasonable efforts to preserve intact their
current material business organizations, and preserve their material
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company or its subsidiaries and make
any required filing with the Securities and Exchange Commission within the time
periods required under the Exchange Act, and (y) shall not, and shall not permit
its subsidiaries to, enter into any transactions (including any transactions
with, or investment in, Linn Acquisition Company, LLC, Berry Petroleum Company,
LLC or any of their direct or indirect subsidiaries) which are material to the
Company, other than transactions in the ordinary course of business that are
consistent with prior business practices or in accordance with the parameters
described in the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan.

 

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and will require the prior
written consent of the Requisite Commitment Parties (unless otherwise
contemplated by the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan): (a) any amendment, modification, termination, waiver,
supplement, restatement or other change to any material contract (definition to
be reasonably agreed) or any assumption of any material contract, (b) entry
into, or any amendment, modification, termination, waiver, supplement,
restatement or other change to any employment agreement to which any of the
Debtors is a party, (c) any (i) termination by the Debtors without cause or (ii)
reduction in title or responsibilities, in each case, of the individuals who are
as of the date of the Backstop Commitment Agreement the Chief Executive Officer,
the Chief Financial Officer or the Chief Operating Officer of Linn Energy, LLC
and (d) the adoption or amendment of any management incentive or equity plan by
any of the Debtors, except for the EIP (as defined below). Following a request
by the Debtors for consent with respect to any operational matter that requires
Requisite Commitment Party consent pursuant to this “Interim Operating
Covenants” section, if the consent of the Requisite Commitment Parties is not
obtained or declined within five (5) business days following the date such
request is made in writing and delivered to each of the Ad Hoc Committees (which
notice will be deemed delivered if given in writing to Milbank and O’Melveny),
such consent shall be deemed to have been granted by the Requisite Commitment
Parties.

 

Effectiveness of Backstop Commitment Agreement:    The Backstop Commitment
Agreement and the respective Commitments thereunder shall become effective upon
execution and delivery of the Backstop Commitment Agreement by the Company and
each Commitment Party; provided that, the Commitments shall be subject to the
Conditions Precedent below.

 

13



--------------------------------------------------------------------------------

Hedging Program    The Company will consult with the Requisite Commitment
Parties in its implementation of its hedging program; provided, that the Company
will obtain the written consent (not to be unreasonably withheld) of the
Requisite Commitment Parties prior to its implementation of hedging transactions
that are not consistent with the Final Order Authorizing the Debtors to Enter
Into and Perform Under Postpetition Hedging Arrangements entered by the
Bankruptcy Court on August 16, 2016. Following a request by the Company for such
consent with respect to the implementation of hedging transactions, if the
consent of the Requisite Commitment Parties is not obtained or declined within
three (3) business days following the date such request is made in writing and
delivered to each of the Ad Hoc Committees (which notice will be deemed
delivered if given in writing to Milbank and O’Melveny), such consent shall be
deemed to have been granted by the Requisite Commitment Parties. Definitive
Forms   

The definitive forms of the documents contemplated by the Backstop Commitment
Agreement, including the documents contemplated by the employee incentive plan
term sheet attached hereto as Exhibit A (the “EIP”), in each case, substantially
on the terms and conditions set forth on such term sheet or otherwise in
accordance with the Backstop Commitment Agreement, will be substantially agreed
to by (and will be reasonably acceptable to) the Company and the Requisite
Commitment Parties and filed by the date on which the motion (the “Backstop
Agreement Motion”) to be filed by the Debtors seeking approval of the BCA
Approval Order (as defined below) is heard by the Bankruptcy Court and the
Company and the Requisite Commitment Parties will enter into a letter agreement
(the “Pre-Hearing Letter Agreement”) prior to such date acknowledging their
agreement to such definitive forms.

 

On or before the Effective Date, the Company, on the one hand, and the
Commitment Parties, on the other hand, will each deliver to the other, copies of
the final documents contemplated by the Pre-Hearing Letter Agreement, executed
by such party to the extent applicable.

Conditions Precedent:   

The Commitments and the Debtors’ obligations to consummate the transactions
contemplated in connection therewith will be subject to customary conditions
precedent (the “Conditions Precedent”), including:

 

Conditions Precedent to the Commitments and the Debtors’ obligations:

 

(i)     the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, approving a
disclosure statement with respect to the Plan and approving the procedures with
respect to the Rights Offerings and the solicitation with respect to the Plan
which are in form and substance reasonably acceptable to the Requisite
Commitment Parties (the “Solicitation Order”);

 

(ii)    the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, confirming
the Plan (the “Confirmation Order”) and no order staying the Confirmation Order
shall be in effect;

 

14



--------------------------------------------------------------------------------

                    

  

(iii)     the Effective Date shall have occurred in accordance with the terms
and conditions set forth in the Plan and in the Confirmation Order;

 

(iv)     any applicable HSR waiting period shall have expired and all other
regulatory consents and notices shall have been obtained or filed;

 

(v)      the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, authorizing
the Company (on behalf of itself and the other Debtors) to execute and deliver
the Backstop Commitment Agreement, including the authorization of the Backstop
Commitment Premium and Expense Reimbursement and the indemnification provisions
contained in the Backstop Commitment Agreement, and providing that the Backstop
Commitment Premium, Expense Reimbursement and indemnification obligations shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code and shall be payable by the
Debtors as provided in the Backstop Commitment Agreement without further order
of the Bankruptcy Court (the “BCA Approval Order”);

 

(vi)     no law or order shall have been issued or become effective that
prohibits the implementation of the Plan or the transactions contemplated by the
Backstop Commitment Agreement;

 

(vii)    the exit facility shall have become effective and shall otherwise be in
form and substance substantially in accordance with the Exit Facility Term Sheet
attached to the Restructuring Support Agreement (the “Exit Facility”); and

 

(viii)  the Company and the Requisite Commitment Parties shall have entered into
the Pre-Hearing Letter Agreement.

 

Conditions Precedent only to the Commitments:

 

(i)       the Registration Rights Agreement shall have been executed and shall
be effective by its terms; and the Backstop Commitment Agreement shall have been
executed and shall be effective by its terms;

 

(ii)      the Debtors shall have paid all Expense Reimbursements pursuant to,
and in accordance with, the Backstop Commitment Agreement;

 

(iii)     the Debtors shall have substantially complied with the terms of the
Plan (as amended or supplemented from time to time) on or prior to the Effective
Date;

 

(iv)     the Rights Offerings shall have been conducted in accordance with the
Solicitation Order and the Backstop Commitment Agreement;

 

15



--------------------------------------------------------------------------------

  

(vi)     there has been no Material Adverse Effect that is continuing;

 

(vii)    the assumption or rejection and/or amendment of certain material
contracts and the liability of the Debtors with respect to such contracts shall
be reasonably satisfactory to the Requisite Commitment Parties;

 

(viii)  no LINN Second Lien Notes Claim is wholly or partially Allowed as a
Secured Claim by the Bankruptcy Court (other than claims that are deemed allowed
under section 502(a) of the Bankruptcy Code);

 

(ix)     the truth and accuracy of the Debtors’ representations and warranties,
the Debtors’ performance and compliance with covenants and agreements (in each
case, with customary materiality qualifications), and delivery of an officer’s
certificate to such effect and certifying that there is no Material Adverse
Effect that is continuing; and

 

(x)      the receipt of the Funding Notice (to be defined in the Backstop
Commitment Agreement) by the Backstop Commitment Parties.

 

Conditions Precedent only to the Debtors’ obligations:

 

(i)       the truth and accuracy of the Commitment Parties’ representations and
warranties, the Commitment Parties’ performance and compliance with covenants
and agreements (in each case, with customary materiality qualifications).

Termination of the Backstop Commitment Agreement:   

Upon the occurrence of a Termination Event (as defined below), all of the
Commitment Parties’ and Debtors’ obligations under the Backstop Commitment
Agreement and the Restructuring Support Agreement shall automatically terminate.
Upon termination, the Debtors shall have no ongoing obligations or liabilities
under the Backstop Commitment Agreement, except for the Debtors’ indemnification
obligations; provided that such termination shall not relieve a party of
liability for any pre-termination breach, or (subject to entry of the BCA
Approval Order) relieve the Debtors of any obligations with respect to the
Backstop Commitment Premium (to the extent payable pursuant to the terms hereof)
and/or the Expense Reimbursement.

 

A “Termination Event” shall include the occurrence of any of the following:

 

Termination by the Requisite Commitment Parties (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on March 1, 2017 (as may
be extended pursuant to the following proviso, the “Outside Date”); provided,
that the Outside Date may be waived or extended (but not beyond 5:00 p.m., New
York City time on May 1, 2017) with the prior written consent of the Requisite
Commitment Parties;

 

  

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

16



--------------------------------------------------------------------------------

  

 

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Requisite Commitment Parties’ prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Debtors subject to
the reasonable satisfaction of the Requisite Commitment Parties;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Debtors (to the extent not otherwise cured
or waived in accordance with the terms thereof);

 

(v)      the Debtors have materially breached their obligations not to seek,
solicit or support any dissolution, winding up, liquidation, reorganization,
assignment for the benefit of creditors, merger, transaction, consolidation,
business combination, joint venture, partnership, sale of assets, financing
(debt or equity), or restructuring of any of the Debtors, other than the
transactions contemplated by the Restructuring Support Agreement (an
“Alternative Transaction”) or the Bankruptcy Court approves or authorizes an
Alternative Transaction or the Debtors enter into any agreement providing for
the consummation of an Alternate Transaction;

 

(vi)     the material and adverse (to the Commitment Parties) amendment or
modification, or the filing by the Debtors of a pleading seeking authority to
such amendment or modification, of the Restructuring Support Agreement, the Exit
Facility, the Backstop Commitment Agreement, the Rights Offerings procedures,
the Plan, the Disclosure Statement or any documents related to the Plan,
notices, exhibits or appendices, or any of the Definitive Documents, without the
consent (not to be unreasonably withheld, conditioned or delayed) of the
Requisite Commitment Parties or the public announcement by the Debtors of the
intention to do any of the foregoing;

 

(vii)    any LINN Second Lien Notes Claim is wholly or partially allowed as a
Secured Claim by the Bankruptcy Court or under the Plan (other than claims that
are deemed allowed under section 502(a) of the Bankruptcy Code);

 

17



--------------------------------------------------------------------------------

                       

(viii)  any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Debtors subject to the reasonable
satisfaction of the Requisite Commitment Parties;

 

(ix)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Debtors subject to the reasonable satisfaction of the
Requisite Commitment Parties; or

 

(x)      the Company has not entered into the Pre-Hearing Letter Agreement on or
prior to the date on which the Backstop Agreement Motion is heard by the
Bankruptcy Court.

 

Termination by Company (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on the Outside Date;

  

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Company’s acquiescence or prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Commitment Parties (to the extent not
otherwise cured or waived in accordance with the terms thereof);

 

18



--------------------------------------------------------------------------------

  

(v)      any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the acquiescence or consent (not to
be unreasonably withheld, conditioned or delayed) of the Company (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Commitment Parties subject to the
reasonable satisfaction of the Debtors;

 

(vi)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Commitment Parties subject to the reasonable
satisfaction of the Debtors;

 

(vii)    solely if the Bankruptcy Court has entered the BCA Approval Order but
has not yet entered the Confirmation Order, the board of directors of Linn
Energy, LLC determines that continued performance under the Backstop Commitment
Agreement (including taking any action or refraining from taking any action)
would be inconsistent with the exercise of its fiduciary duties under applicable
law (as reasonably determined by such entity in good faith after consultation
with outside legal counsel and based on the advice of such counsel); or

 

(viii)  the Requisite Commitment Parties have not entered into the Pre-Hearing
Letter Agreement on or prior to the date on which the Backstop Agreement Motion
is heard by the Bankruptcy Court.

Specific Performance    Each of the Debtors and the Commitment Parties agree
that irreparable damage would occur if any provision of the Backstop Commitment
Agreement were not performed in accordance with the terms thereof and that each
of the parties thereto shall be entitled to an injunction or injunctions without
the necessity of posting a bond to prevent breaches of the Backstop Commitment
Agreement or to enforce specifically the performance of the terms and provisions
thereof and hereof, in addition to any other remedy to which they are entitled
at law or in equity. Unless otherwise expressly stated in the Backstop
Commitment Agreement or herein, no right or remedy described or provided in the
Backstop Commitment Agreement or herein is intended to be exclusive or to
preclude a party thereto from pursuing other rights and remedies to the extent
available under the Backstop Commitment Agreement, herein, at law or in equity.

 

19



--------------------------------------------------------------------------------

Exhibit 2

Employee Incentive Plan Term Sheet



--------------------------------------------------------------------------------

FINAL VERSION

LINN ENERGY, INC.

EMPLOYEE INCENTIVE PLAN

The following term sheet (this “Term Sheet”) summarizes the principal terms of
an Employee Incentive Plan (the “Plan”) to be sponsored by Linn Energy, Inc.
(the “Company”)1 and its subsidiaries (collectively, the “Company Group”) and of
grants to be made at Emergence (which has the same meaning as “Effective Date”
in that certain Restructuring Support Agreement, dated as of October 7, 2016)
under the Plan to management employees of the Company Group (each, an
“Employee”), including executive employees (each, an “Executive”), as set forth
on Appendix A attached hereto.

 

Overview:           

Corporate Structure. Effective as of the date on which the Emergence occurs (the
“Emergence Date”), the Company will be the top holding company and will form a
subsidiary limited liability company (“Linn LLC”) that will directly or
indirectly own 100% of the Company’s assets.

 

Incentive Equity Pool. There will be reserved, exclusively for management
employees, a pool of equity (such reserve, the “EIP Pool”) having a value equal
to: (i) 8% of the equity value of the Company Group as of the Emergence Date2
(the “Company Group Emergence Value”) as follows: (A) 2.5% of the Company Group
Emergence Value in the form of restricted stock units (“RSUs”) to be issued at
Emergence, (B) 1.5% of the Company Group Emergence Value in the form of profits
interests that will vest based on time and performance3 (with the performance
conditions satisfied once the equity value of the Company Group (as equitably
adjusted for subsequent contributions and distributions) is equal to 1.5 times
the Discounted Company Group Emergence Value4), all of which will be issued at
Emergence (the “Base Profits Interests”), and (C) the remaining 4% of the
Company Group Emergence Value in a form of equity-based award as determined by
the board of directors of the company (the “Board”), taking into account the
then prevailing practices of publicly traded E&P companies (the “Other Awards”),
and (ii) an additional 2.0% of the Company Group Emergence Value, which will be
issued as of the Emergence Date in the form of profits interests that vest once
the equity value of the Company Group (as equitably adjusted for subsequent
contributions and distributions) is equal to 1.5 times the Company Group
Emergence Value (the “Appreciation Profits Interests”). The precise amount of
equity and number of shares to be reserved will be determined in a manner
consistent with the intended effect of this Term Sheet.

 

1  NTD: The corporate form of the top holding company to be determined.

2  NTD: For purposes of this Term Sheet, the equity value of the Company Group
as of the Emergence Date is the same as the Plan of Reorganization equity value.

3  NTD: For purposes of determining whether performance goals have been met, the
valuation of the Company Class A Stock will be based on the 30-day weighted
average price after the applicable vesting date.

4  NTD: The “Discounted Company Group Emergence Value” is equal to the rights
offering equity value.



--------------------------------------------------------------------------------

FINAL VERSION

 

  

Form of Awards.

 

•       Awards under the Plan (“Awards”) will consist of grants of RSUs, profits
interests, and Other Awards.

 

•       Each RSU will consist of Class A common stock issued by the Company (the
“Company Class A Stock”) (i.e., an RSU grant representing 1% of the Company
Group Emergence Value will consist of 1% of the Company Class A Stock
outstanding as of the Emergence Date5).

 

•       Each Award of profits interests will consist of Class I Units having a
threshold value equal to the Company Group Emergence Value, with a first-dollar
priority catchup as described in Appendix I. The Class I Units will have the
other terms and conditions set forth on Appendix I.

 

Emergence Grants. 100% of the RSUs, 100% of the Base Profits Interests and 100%
of the Appreciation Profits Interests will be granted as of the Emergence Date,
in accordance with this Term Sheet and the allocations set forth on Appendix A
and as soon as administratively feasible following the Emergence Date, but in
any event not later than 60 days after the Emergence Date (“Emergence Grants”).

 

Future Grants. The Remaining EIP Pool (as defined below) will be fully granted
within the 36-month period following the Emergence Date, as determined by the
Board in a manner consistent with the then prevailing practices of publicly
traded E&P companies. For this purpose, the “Remaining EIP Pool” means the
portion of the EIP Pool that does not constitute Emergence Grants and subsequent
grants that have been forfeited before vesting.

 

Final Grants. The Company will allocate the Remaining EIP Pool on a fully-vested
basis to actively employed Employees (pro-rata based upon each such Employee’s
relative incentive equity Awards) upon a change in control of the Company (a
“Change in Control”) (such Awards, the “Final Grants”).

Vesting:   

Normal Vesting. Subject to an Employee’s continued employment through each
applicable vesting date, Emergence Grants will vest 25% on the Emergence Date
and 25% on each of the first three (3) anniversaries of the Emergence Date.

 

Accelerated Vesting Upon Termination Without Cause, for Good Reason or Due to
Death or Disability. If an Employee is terminated without Cause or terminates
for Good Reason or due to his or her death or disability (any such termination,
a “Qualifying Termination”), the Employee will become vested in an additional
tranche of the Employee’s unvested Awards,6 as if the Employee’s employment

 

5  NTD: Determined on a fully diluted basis, assuming conversion of all
convertible securities and full allocation of the EIP Pool.

6  NTD: For the avoidance of doubt, this includes the RSUs, Base Profits
Interests, Appreciation Profits Interests and Other Awards; provided that the
Appreciation Profits Interests only vest to the extent the performance condition
is satisfied (i) at the time of the Qualifying Termination, or (ii) within (x) 6
months following the applicable Qualifying Termination, if the Qualifying
Termination occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the applicable Qualifying Termination, if the Qualifying
Termination occurs after the first anniversary of the Emergence Date.



--------------------------------------------------------------------------------

FINAL VERSION

 

  

continued for one additional year following the Qualifying Termination date;
provided that with respect to certain Executives listed on Schedule [],
accelerated vesting will be governed in accordance with such Executive’s
employment agreement.

 

Accelerated Vesting Upon a Change in Control. Upon a Change in Control, 100% of
an Employee’s unvested Awards will accelerate and vest, subject to the
Employee’s continued employment through consummation of the Change in Control.

Restrictive

Covenants:

   Award agreements will contain restrictive covenants no more restrictive than
those set forth in a particular Executive’s employment agreement, if any.
Employment Agreements:    The Company will enter into (i) an employment
agreement with Mark E. Ellis in the form attached hereto as Appendix B and (ii)
employment agreements with each of David B. Rottino, Arden L. Walker, Jr.,
Thomas E. Emmons, Jamin McNeil and Candice J. Wells in the form attached hereto
as Appendix C.7 For the avoidance of doubt, the reorganization of the Company
will not constitute a Change in Control under the employment agreements.
Definitions:    Terms used in this Term Sheet that are defined in an Executive’s
employment agreement shall have the meaning set forth therein, and for Employees
without employment agreements, the “good reason” and “cause” definitions will be
the same as those set forth in the severance plan in effect on the date hereof.
Taxes:   

•       To the extent the Company (or its successor) is not publicly traded at
the time of settlement, Employees may satisfy taxes required to be withheld upon
exercise/settlement through net share settlement.

 

•       The Company will make mandatory tax distributions to holders of Awards
with respect to any taxable income allocated to such Awards.

Company

Repurchase

Rights:

  

•       The Company shall have the right to repurchase, upon an Employee’s
termination of employment and for Fair Market Value, the Awards and any shares
of Company Class A Stock acquired in settlement of the RSUs. The repurchase
right will expire on the seven-month anniversary of the Employee’s termination
of employment. The repurchase price must be paid in cash; provided, however,
that in the event payment of all or any portion of the repurchase price would
violate applicable law or any bona fide third party credit agreements, such
portion of the repurchase price, plus market interest at the then prevailing
prime rate, will be paid as soon as reasonably practicable following the date
that no such prohibitions or restrictions apply, but in any event within two
years. Notwithstanding the foregoing, the Company’s right to repurchase the RSUS
and the Company Class A Stock acquired in settlement of the RSUs shall expire
when Company Class A Stock becomes publicly traded.

 

•       “Fair Market Value” means the fair market value of the applicable
security as of the Employee’s termination of employment, as determined by the
Board in good faith and without applying any discounts for minority interest,
illiquidity or other similar factors.

 

7  NTD: The Section 409A gross-up for Mr. Ellis and the Section 280G gross-up
for Messrs. Ellis, Rottino and Walker will be removed in exchange for increasing
each Executive’s normal cash severance to 2x the sum of (i) base salary, plus
(ii) target bonus.



--------------------------------------------------------------------------------

FINAL VERSION

 

  

•       If the Employee does not agree with the Board’s determination of Fair
Market Value, the Employee may obtain an independent valuation. The independent
valuation shall be performed by a mutually agreed upon independent third party,
with Executive bearing the entire cost if the independent valuation is within
7.5% of the Board’s valuation and the Company bearing the entire cost otherwise.

Drag & Tag

Rights:

  

•       Each Employee shall be subject to customary drag-along rights on sales
of more than 50% of the outstanding Company Class A Stock and to lock-up
restrictions in connection with an initial public offering, in each case, on
terms pari passu with other shareholders; provided that the Employee may not be
required to become subject to restrictive covenants greater in scope or extent
than the Employee’s existing restrictive covenants.

 

•       Each Employee shall have the same preemptive rights as other
shareholders.

 

•       Each Employee shall have the same customary tag-along rights on sales as
other shareholders; provided that the Employee may not be required to become
subject to restrictive covenants greater in scope or extent than the Employee’s
existing restrictive covenants.

 

•       The drag and tag rights will cease once the Company Class A Stock is
publicly traded.

Final

Documentation:

   The final documentation related to Emergence Grants and the Final Grants
(including the Stockholders Agreement) shall not contain any material
restrictions, limitations or additional obligations that are not set forth in
this Term Sheet or in an Executive’s existing employment agreement.



--------------------------------------------------------------------------------

FINAL VERSION

Appendix B

Form of Employment Agreement for Mark E. Ellis

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

[                     ], 2016

This Second Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that First Amended and Restated Employment Agreement
dated December 17, 2008, as amended on January 1, 2010 (the “Prior Agreement”),
and is entered into by and between [LINN OPERATING, INC., a Delaware
corporation] (the “Company”), and MARK E. ELLIS (the “Employee”) as of the date
first set forth above (the “Effective Date”), on the terms set forth herein.
[LINN ENERGY, INC., a Delaware corporation], and the 100% parent of the Company
(“Linn Energy”), is joining in this Agreement for the limited purposes of
reflecting its agreement to the matters set forth herein as to it, but such
joinder is not intended to make Linn Energy the employer of the Employee for any
purpose.

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the President and Chief Executive Officer. In
such capacities, the Employee will report to the Board of Directors of Linn
Energy (including any committee thereof, the “Board”) and otherwise will be
subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to him by the
Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of his full working time to the business and affairs of the Company and Linn
Energy, will use his best efforts to promote the Company’s and Linn Energy’s
interests and will perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. The Employee may be required by the Board to provide services to, or
otherwise serve as an officer or director of, any direct or indirect subsidiary
of the Company or to Linn Energy, as applicable. The Employee will comply with
the Company’s and Linn Energy’s policies, codes and procedures, as they may be
in effect from time to time, applicable to executive officers of the Company and
Linn Energy. Subject to the preceding sentence, the Employee may, with the prior
approval of the Board in each instance, engage in other business and charitable
activities, provided that such charitable and/or other business activities do
not violate Section 7, create a conflict of interest or the appearance of a
conflict of interest with the Company or Linn Energy or materially interfere
with the performance of his obligations to the Company or Linn Energy under this
Agreement.



--------------------------------------------------------------------------------

1.3 Place of Employment. The Employee will perform his duties under this
Agreement at the Company’s offices in Houston, Texas, with the likelihood of
substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$900,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to him in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at 115%
of his Base Salary. The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining the Employee’s target bonus, is referred to herein as
the Employee’s “Bonus Level Percentage.” The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.” The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year.

 

2



--------------------------------------------------------------------------------

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Employment
Term (in accordance with the policies and practices presently followed by the
Company or as may be established by the Board from time to time for the
Company’s and Linn Energy’s senior executive officers) in performing services
under this Agreement, provided that the Employee properly accounts for such
expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which the Employee fails to submit an invoice or other
documented reimbursement request at least ten business days before the end of
the calendar year next following the calendar year in which the expense was
incurred. Business related expenses shall be reimbursable only to the extent
they were incurred during the term of the Agreement, but in no event shall the
time period extend beyond the later of the lifetime of the Employee or, if
longer, 20 years. The amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, the
Employee may not liquidate or exchange the right to reimbursement of such
expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
his death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

3



--------------------------------------------------------------------------------

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of his duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from his receipt of such notice to effect the cure of
such circumstances or such breach to the reasonable and good faith satisfaction
of the Board. The Board will state whether the Employee will have such an
opportunity to cure in the initial notice of Cause referred to above. Prior to
termination for Cause, in those instances where the initial notice of Cause
states that the Employee will have an opportunity to cure, the Company shall
provide an opportunity for the Employee to be heard by the Board or a Board
committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

 

4



--------------------------------------------------------------------------------

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for his termination hereunder.

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) a reduction in position or responsibilities that in the reasonable
determination of the Employee constitutes a substantial reduction in position or
responsibilities.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company; (iv) a
reduction in position or responsibilities that in the reasonable determination
of the Employee constitutes a substantial reduction in position or
responsibilities; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

 

5



--------------------------------------------------------------------------------

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of his death, the Company shall pay to the person or persons designated
by the Employee for that purpose in a notice filed with the Company, or, if no
such person will have been so designated, to his estate, in a lump sum within 30
days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

 

6



--------------------------------------------------------------------------------

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee his Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of his Bonus Level Percentage and
then multiplying the Bonus Level Amount resulting from applying 100% of his
Bonus Level Percentage by a fraction, the numerator of which is the number of
days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated [    ]) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary in effect immediately prior to the Termination Date and participate
in applicable employee benefit plans or programs of the Company (on an
equivalent basis to those employee benefit plans or

 

7



--------------------------------------------------------------------------------

programs provided under Section 6.4(a)(iv) below) through the Termination Date,
subject to offset dollar-for-dollar by the amount of any disability income
payments provided to the Employee under any Company disability policy or program
funded by the Company, and the Company shall pay the Employee the following
amounts in a lump sum within 30 days following the Termination Date: the sum of
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, plus (b) either the (i) unpaid Actual Full Year Bonus Amount,
if any, or (ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the
Employee’s Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement, and the Company thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates his employment other than for Good Reason, the Employee will receive
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable in a lump sum within 30 days following the Termination
Date, and (b) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement, payable in a lump sum
within 30 days following the Termination Date, and the Company thereafter will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law. Notwithstanding anything in this Agreement to the
contrary, no bonus will be paid to the Employee for a termination of his
employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(c)(vi), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
his employment for Good Reason, then the Employee will be entitled to the
following benefits (the “Severance Benefits”) payable in a lump sum within 30
days following the Termination Date:

 

8



--------------------------------------------------------------------------------

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to two times the sum of (A) Employee’s
annual Base Salary at the highest rate in effect at any time during the 36-month
period immediately preceding the Termination Date, plus (B) the Deemed Full Year
Bonus Amount, payable within 30 days of the Termination Date.

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
the duration of the “maximum required period” as such period is set forth under
COBRA and the applicable regulations. Following such period, the Company shall
permit the Employee (including his spouse and dependents) to (A) continue to
participate in the Company’s group health plan if permitted under such plan,
(B) convert the Company’s group health plan to an individual policy, or
(C) obtain other similar coverage, in each case for up to an additional six
months after the expiration of the “maximum required period” by the Employee
paying one-hundred percent of the premiums for medical, dental and/or vision
coverage on an after-tax basis (“Medical Benefits”). Notwithstanding the
foregoing, the benefits described in this Section 6.4(a)(iii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (iii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

 

9



--------------------------------------------------------------------------------

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(c)(v),
if a Change of Control has occurred and the Employee’s employment was terminated
by the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to three
times the sum of (A) the Employee’s annual Base Salary at the highest rate in
effect at any time during the 36-month period immediately preceding the
Termination Date, plus (B) the highest Annual Bonus that the Employee was paid
in the 36 months immediately preceding the Change of Control, payable in a
single lump sum within 30 days following the Termination Date; provided,
however, that if the Termination Date preceded the Change of Control, then the
Change of Control Benefits will be payable within the later of 30 days following
the Termination Date and 30 days following the Change of Control;

(ii) The Company will pay the same COBRA Coverage described in
Section 6.4(a)(iii), except that the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be 18 months instead of six months. Notwithstanding
the foregoing, the benefits described in this Section 6.4(b)(ii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (ii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

10



--------------------------------------------------------------------------------

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote

 

11



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation or other entity that, as a result of such transaction, owns Linn
Energy or all or substantially all of Linn Energy’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding Linn
Energy Equity and the Outstanding Linn Energy Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Linn Energy or
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding equity interests of the corporation or other entity resulting
from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation or other entity, except
to the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or equivalent body of any other entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]1

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination

 

1 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

12



--------------------------------------------------------------------------------

Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to him, the Employee will not be entitled to any
Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law. Such Release shall be void ab initio, if Company
thereafter fails to fully and timely pay all compensation and benefits due to
the Employee under this Agreement.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under
Section 6.4(a) or the Change of Control Benefits payable under Section 6.4(b),
if they become applicable under the terms of this Agreement, will be in lieu of
any other severance or similar benefits that would otherwise be payable under
any other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no

 

13



--------------------------------------------------------------------------------

portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall
mean the present value of the 280G Payments net of all federal, state, local,
foreign income, employment, and excise taxes. Any reduction made pursuant to
this Section 6.7(a) shall be made in a manner determined by the Company that is
consistent with the requirements of Section 409A of the Code and that maximizes
the Employee’s economic position and after-tax income; for the avoidance of
doubt, the Employee shall not have any discretion in determining the manner in
which the payments and benefits are reduced.

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates. The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form. The Employee agrees
that all Confidential Information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be. The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term, the Employee will hold in the
strictest confidence all Confidential Information, and will not, both during the
Employment Term and for a period of five years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or

 

14



--------------------------------------------------------------------------------

otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or his agent or other
representative or becomes available to the Employee on a non-confidential basis
from a source other than the Company, Linn Energy or their direct or indirect
subsidiaries. Further, the Employee will have no obligation under this Agreement
to keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company or Linn
Energy; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company, Linn
Energy or their direct or indirect subsidiaries, including without limitation:
all geological and geophysical reports and related data such as maps, charts,
logs, seismographs, seismic records and other reports and related data,
calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods,

 

15



--------------------------------------------------------------------------------

processes, agreements, contracts, manuals or any documents relating to the
business of the Company, Linn Energy or their direct or indirect subsidiaries
and all copies thereof and therefrom; provided, however, that the Employee will
be permitted to retain copies of any documents or materials of a personal nature
or otherwise related to the Employee’s rights under this Agreement, copies of
this Agreement and any attendant or ancillary documents specifically including
any documents referenced in this Agreement and copies of any documents related
to the Employee’s long-term incentive awards and other compensation.

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in his own name or in the
name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate alongside
the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

16



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date. The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

17



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for his own account or for the account of
any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries in
direct competition with the Company.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

18



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

19



--------------------------------------------------------------------------------

(c) Forfeiture by Company. In the event that Company fails to timely and fully
pay to the Employee all Severance Benefits or Change of Control Benefits due
under this Agreement, then Company shall forfeit all right to enforce this
Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Prior Agreement. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either party which is not set forth expressly in this Agreement or the other
documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for

 

20



--------------------------------------------------------------------------------

resolution of the dispute, controversy or claim, and that those courts, and only
those courts, shall have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company and the Employee also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Employee at his last known address as reflected in the
Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

 

21



--------------------------------------------------------------------------------

To the Company:

[

]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
The Employee warrants and represents that he has actual authority to enter into
this Agreement as the authorized act of the indicated entities.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.] By:  

 

  Name:   Title: EMPLOYEE

 

Mark E. Ellis For the limited purposes set forth herein: [LINN ENERGY, INC.] By:
 

 

  Name:   Title:

[Signature Page to Second Amended & Restated Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix C

Form of Employment Agreement for

David B. Rottino, Arden L. Walker, Jr., Thomas E. Emmons, Jamin McNeil and
Candice J. Wells

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

[SECOND AMENDED AND RESTATED][THIRD AMENDED AND RESTATED]

EMPLOYMENT AGREEMENT

[                 ], 2016

[This Second Amended and Restated Employment Agreement (“Agreement”) replaces
and supersedes in its entirety that First Amended and Restated Employment
Agreement dated December 17, 2008, as amended on April 26, 2011 (the “Prior
Agreement”), and is entered into by and between [LINN OPERATING, INC., a
Delaware corporation] (the “Company”), and ARDEN L. WALKER, JR. (the “Employee”)
as of the date first set forth above (the “Effective Date”), on the terms set
forth herein. [LINN ENERGY, INC., a Delaware corporation], and the 100% parent
of the Company (“Linn Energy”), is joining in this Agreement for the limited
purposes of reflecting its agreement to the matters set forth herein as to it,
but such joinder is not intended to make Linn Energy the employer of the
Employee for any purpose.]

or

[This Third Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that Second Amended and Restated Employment Agreement
dated December 17, 2008 (the “Prior Agreement”) and is entered into by and
between [LINN OPERATING, INC., a Delaware corporation] (the “Company”), and
DAVID B. ROTTINO (the “Employee”) as of the date first set forth above (the
“Effective Date”), on the terms set forth herein. [LINN ENERGY, INC., a Delaware
corporation], and the 100% parent of the Company (“Linn Energy”), is joining in
this Agreement for the limited purposes of reflecting its agreement to the
matters set forth herein as to it, but such joinder is not intended to make Linn
Energy the employer of the Employee for any purpose.]

or

[This Employment Agreement (“Agreement”) is entered into by and between [LINN
OPERATING, INC., a Delaware corporation] (the “Company”), and [THOMAS E.
EMMONS][JAMIN MCNEIL][CANDICE J. WELLS] (the “Employee”) as of the date first
set forth above (the “Effective Date”), on the terms set forth herein. [LINN
ENERGY, INC., a Delaware corporation], and the 100% parent of the Company (“Linn
Energy”), is joining in this Agreement for the limited purposes of reflecting
its agreement to the matters set forth herein as to it, but such joinder is not
intended to make Linn Energy the employer of the Employee for any purpose.]

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the



--------------------------------------------------------------------------------

[Title]1. In such capacities, the Employee will report to the Board of Directors
of Linn Energy (including any committee thereof, the “Board”) and otherwise will
be subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to the Employee
by the Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of the Employee’s full working time to the business and affairs of the
Company and Linn Energy, will use the Employee’s best efforts to promote the
Company’s and Linn Energy’s interests and will perform the Employee’s duties and
responsibilities faithfully, diligently and to the best of the Employee’s
ability, consistent with sound business practices. The Employee may be required
by the Board to provide services to, or otherwise serve as an officer or
director of, any direct or indirect subsidiary of the Company or to Linn Energy,
as applicable. The Employee will comply with the Company’s and Linn Energy’s
policies, codes and procedures, as they may be in effect from time to time,
applicable to executive officers of the Company and Linn Energy. Subject to the
preceding sentence, the Employee may, with the prior approval of the Board in
each instance, engage in other business and charitable activities, provided that
such charitable and/or other business activities do not violate Section 7,
create a conflict of interest or the appearance of a conflict of interest with
the Company or Linn Energy or materially interfere with the performance of the
Employee’s obligations to the Company or Linn Energy under this Agreement.

1.3 Place of Employment. The Employee will perform the Employee’s duties under
this Agreement at the Company’s offices in Houston, Texas, with the likelihood
of substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

 

1  NTD: (1) Rottino: Executive Vice President and Chief Financial Officer;
(2) Walker: Executive Vice President and Chief Operating Officer; (3) Emmons:
Senior Vice President, Corporate Services; (4) McNeil: Senior Vice President,
Houston Division Operations; (5) Wells: Senior Vice President, General Counsel
and Corporate Secretary.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$[            ]2 for services rendered to the Company, Linn Energy, and any of
its direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to the Employee in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at
[            ]3% of the Employee’s Base Salary. The percentage of the Employee’s
Base Salary that the Board designates for the Employee to receive as the
Employee’s annual target bonus under any Employee Bonus Plan, as such percentage
may be adjusted upward or downward from time to time in the sole discretion of
the Board, or replaced by another methodology of determining the Employee’s
target bonus, is referred to herein as the Employee’s “Bonus Level Percentage.”
The amount paid to the Employee through application of the Bonus Level
Percentage is the Employee’s “Bonus Level Amount.” The “Annual Bonus” is the
Bonus Level Amount paid to the Employee in any given year.

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee during the
Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for

 

2  NTD: (1) Rottino: $500,000; (2) Walker: $500,000; (3) Emmons: $375,000;
(4) McNeil: $400,000; (5) Wells: $375,000.

3 

NTD: (1) Rottino: 100%; (2) Walker: 100%; (3) Emmons: 75%; (4) McNeil: 75%;
(5) Wells: 75%.

 

3



--------------------------------------------------------------------------------

which the Employee fails to submit an invoice or other documented reimbursement
request at least ten business days before the end of the calendar year next
following the calendar year in which the expense was incurred. Business related
expenses shall be reimbursable only to the extent they were incurred during the
term of the Agreement, but in no event shall the time period extend beyond the
later of the lifetime of the Employee or, if longer, 20 years. The amount of
such reimbursements that the Company is obligated to pay in any given calendar
year shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
the Employee’s death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of the Employee’s duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

 

4



--------------------------------------------------------------------------------

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from the Employee’s receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of Cause referred to above.
Prior to termination for Cause, in those instances where the initial notice of
Cause states that the Employee will have an opportunity to cure, the Company
shall provide an opportunity for the Employee to be heard by the Board or a
Board committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate the Employee’s employment
under this Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for the Employee’s termination hereunder.

 

5



--------------------------------------------------------------------------------

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company;
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

 

6



--------------------------------------------------------------------------------

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of the Employee’s death, the Company shall pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person will have been so designated, to the Employee’s estate, in
a lump sum within 30 days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of the Employee’s
Bonus Level Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee such Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

 

7



--------------------------------------------------------------------------------

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of the Employee’s Bonus Level
Percentage and then multiplying the Bonus Level Amount resulting from applying
100% of the Employee’s Bonus Level Percentage by a fraction, the numerator of
which is the number of days from the first day of the fiscal year of the Company
in which such termination occurs through and including the Termination Date and
the denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated []) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive the
Employee’s Base Salary in effect immediately prior to the Termination Date and
participate in applicable employee benefit plans or programs of the Company (on
an equivalent basis to those employee benefit plans or programs provided under
Section 6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program funded by the
Company, and the Company shall pay the Employee the following amounts in a lump
sum within 30 days following the Termination Date: the sum of (a) the Employee’s
accrued but unpaid then current Base Salary through the Termination Date, plus
(b) either the (i) unpaid Actual Full Year Bonus Amount, if any, or (ii) the
Deemed Full Year Bonus Amount, if applicable, plus (c) the Employee’s Deemed Pro
Rata Bonus Amount, plus (d) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, and the
Company thereafter will have no further obligation to the Employee under this
Agreement, other than for payment of any amounts accrued and vested under any
employee benefit plans or programs of the Company and any payments or benefits
required to be made or provided under applicable law.

 

8



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates the Employee’s employment other than for Good Reason, the Employee
will receive (a) the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable in a lump sum within 30 days following the
Termination Date, and (b) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, payable in a
lump sum within 30 days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company, and any payments or benefits required
to be made or provided under applicable law. Notwithstanding anything in this
Agreement to the contrary, no bonus will be paid to the Employee for a
termination of the Employee’s employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
the Employee’s employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”) payable in a lump sum within
30 days following the Termination Date:

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to [one and a half][two]4 times the sum of
(A) the Employee’s annual Base Salary at the highest rate in effect at any time
during the 36-month period immediately preceding the Termination Date, plus
(B) the Deemed Full Year Bonus Amount, payable within 30 days of the Termination
Date.

 

4  NTD: (1) Rottino/Walker: two; (2) Emmons/McNeil/Wells: one and a half.

 

9



--------------------------------------------------------------------------------

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
[18 months][the duration of the “maximum required period” as such period is set
forth under COBRA and the applicable regulations].5 Following such period, the
Company shall permit the Employee (including the Employee’s spouse and
dependents) to (A) continue to participate in the Company’s group health plan if
permitted under such plan, (B) convert the Company’s group health plan to an
individual policy, or (C) obtain other similar coverage, in each case, for up to
an additional six months after the expiration of the “maximum required period”
by the Employee paying one-hundred percent of the premiums for medical, dental
and/or vision coverage on an after-tax basis (“Medical Benefits”).
Notwithstanding the foregoing, the benefits described in this
Section 6.4(a)(iii) may be discontinued by the Company prior to the end of the
period provided in this subsection (iii) to the extent, but only to the extent,
that the Employee receives substantially similar benefits from a subsequent
employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (i) on the Termination
Date, or (ii) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

5  NTD: (1) Rottino/Walker: maximum duration; (2) Emmons/McNeil/Wells: 18
months.

 

10



--------------------------------------------------------------------------------

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to
[two][two and a half]6 times the sum of (A) the Employee’s annual Base Salary at
the highest rate in effect at any time during the 36-month period immediately
preceding the Termination Date, plus (B) [the Deemed Full Year Bonus Amount][the
highest Annual Bonus that the Employee was paid in the 36 months immediately
preceding the Change of Control]7, payable in a single lump sum within 30 days
following the Termination Date; provided, however, that if the Termination Date
preceded the Change of Control, then the Change of Control Benefits will be
payable within the later of 30 days following the Termination Date and 30 days
following the Change of Control;

(ii) The Company will pay the COBRA Coverage described in Section 6.4(a)(iii)
for a period of 18 months, and the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be the same. Notwithstanding the foregoing, the
benefits described in this Section 6.4(b)(ii) may be discontinued by the Company
prior to the end of the period provided in this subsection (ii) to the extent,
but only to the extent, that the Employee receives substantially similar
benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

 

6  NTD: (1) Walker/Rottino: two and a half; (2) Emmons/McNeil/Wells: two.

7  NTD: (1) Walker/Rottino: Highest Bonus; (2) Emmons/McNeil/Wells: Deemed Full
Year Bonus Amount.

 

11



--------------------------------------------------------------------------------

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity that, as a result of such
transaction, owns Linn Energy or all or substantially all of Linn Energy’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately

 

12



--------------------------------------------------------------------------------

prior to such Business Combination of the Outstanding Linn Energy Equity and the
Outstanding Linn Energy Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Linn Energy or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
equity interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or equivalent body
of any other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]8

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination
Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to the Employee, the Employee will

 

8 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

13



--------------------------------------------------------------------------------

not be entitled to any Severance Benefits or Change of Control Benefits, as the
case may be, or any other benefits provided under this Agreement and the Company
will have no further obligations with respect to the provision of those benefits
except as may be required by law. Such Release shall be void ab initio, if
Company thereafter fails to fully and timely pay all compensation and benefits
due to the Employee under this Agreement and fails to cure such failure within
60 days of receiving written notice from the Employee.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under Section
6.4(a) or the Change of Control Benefits payable under Section 6.4(b), if they
become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 6.7(a) shall be made in a manner
determined by the Company that is consistent with the requirements of
Section 409A of the Code and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

 

14



--------------------------------------------------------------------------------

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with the Employee’s employment by the Company the Employee will be
exposed to and may obtain certain Confidential Information (as defined below)
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by the Employee or otherwise has been or is made available
to the Employee) regarding the business and operations of the Company and its
subsidiaries or affiliates. The Employee further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Company. For purposes of this Agreement, “Confidential
Information” includes, without limitation, any information heretofore or
hereafter acquired, developed or used by any of the Company, Linn Energy or
their direct or indirect subsidiaries relating to Business Opportunities or
Intellectual Property or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company, Linn Energy or their direct or indirect subsidiaries, whether oral or
in written form. The Employee agrees that all Confidential Information is and
will remain the property of the Company, Linn Energy or their direct or indirect
subsidiaries, as the case may be. The Employee further agrees, except for
disclosures occurring in the good faith performance of the Employee’s duties for
the Company, Linn Energy or their direct or indirect subsidiaries, during the
Employment Term, the Employee will hold in the strictest confidence all
Confidential Information, and will not, both during the Employment Term and for
a period of five years after the Termination Date, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information, directly or indirectly, for the Employee’s own benefit
or profit or allow any person, entity or third party, other than the

 

15



--------------------------------------------------------------------------------

Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or the Employee’s agent or
other representative or becomes available to the Employee on a non-confidential
basis from a source other than the Company, Linn Energy or their direct or
indirect subsidiaries. Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company or
Linn Energy; provided, however, that if and when such a disclosure is required
by law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of the Employee’s employment hereunder, or at any other time
when the Company so requests, all documents relating to the business of the
Company, Linn Energy or their direct or indirect subsidiaries, including without
limitation: all geological and geophysical reports and related data such as
maps, charts, logs, seismographs, seismic records and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any documents
relating to the business of the Company, Linn Energy or their direct or indirect
subsidiaries and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any documents or materials of a
personal nature or otherwise related to the Employee’s rights under this
Agreement, copies of this Agreement and any attendant or ancillary documents
specifically including any documents referenced in this Agreement and copies of
any documents related to the Employee’s long-term incentive awards and other
compensation.

 

16



--------------------------------------------------------------------------------

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of the Employee’s
duties, responsibilities and authorities as set forth in Sections 1.1 and 1.2 of
this Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in the Employee’s own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of the Employee’s controlled affiliates to: (A) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

17



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date.9 The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

 

9  NTD: Sections 7.3(b) and 7.3(c) do not apply to Messrs. Rottino and Emmons
and Ms. Wells.

 

18



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for the Employee’s own account or for the
account of any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

19



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

20



--------------------------------------------------------------------------------

(c) In the event that Company fails to timely and fully pay to the Employee all
Severance Benefits or Change of Control Benefits due under this Agreement, and
fails to cure such failure within 60 days of receiving written notice from the
Employee, then the Company shall forfeit all right to enforce this Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof[, including the
Prior Agreement]10; provided, however, that if there is a conflict between any
of the terms in this Agreement and the terms in any award agreement between the
Company and the Employee pursuant to any long-term incentive plan, the terms of
this Agreement shall govern. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either party which is not set forth expressly in this Agreement or
the other documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

 

10  NTD: Only for Messrs. Rottino and Walker.

 

21



--------------------------------------------------------------------------------

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, shall have
any jurisdiction to determine any dispute, controversy or claim related to,
arising under or in connection with this Agreement. The Company and the Employee
also agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Employee at the
Employee’s last known address as reflected in the Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

 

22



--------------------------------------------------------------------------------

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

To the Company:

[                             

                                  ]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

 

23



--------------------------------------------------------------------------------

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) the Employee has full power, authority and capacity to execute and
deliver this Agreement, and to perform the Employee’s obligations hereunder,
(b) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which the Employee is a party or is otherwise
bound, and (c) this Agreement is the Employee’s valid and binding obligation,
enforceable in accordance with its terms. The Employee warrants and represents
that the Employee has actual authority to enter into this Agreement as the
authorized act of the indicated entities.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.]

 

By:  

 

  Name:   Title:

 

EMPLOYEE

 

 

[Executive Name]

 

For the limited purposes set forth herein:

 

[LINN ENERGY, INC.]

 

By:  

 

  Name:   Title:

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix I

Additional Terms Applicable to Class I Units

1. Waterfall. Linn LLC will have a waterfall consistent with the following:
(i) an amount equal to the Company Group Emergence Value will first be
allocated/distributed to holders of equity other than Class I Units (“Other
Equity Holders”); (ii) an amount equal to the Aggregate Priority Catchup (as
defined below) will be allocated/distributed to holders of Class I Units (“Class
I Unit Holders”); and (iii) residual amounts will be allocated/distributed to
Other Equity Holders and Class I Unit Holders relative their respective
aggregate distribution percentages (i.e., 96.5% to Other Equity Holders and 3.5%
to Class I Units Holders, if all Class I Units are issued and outstanding). For
this purpose, the “Aggregate Priority Catchup” is equal to the amount
distributed to Other Equity Holders pursuant to clause (i), divided by the
aggregate distribution percentage applicable to Other Equity Holders.

2. Optional Conversion. Class I Unit Holders may elect to convert such Class I
Units on a value-for-value basis at any time. If such Class I Units are unvested
at the time of conversion, the property received in exchange shall be subject to
the same vesting conditions as applicable to the Class I Units, including that
any applicable performance condition has been satisfied. Converting holders may
elect to receive Company Class A Stock having a fair market value (based on the
closing value of the Company Class A Stock on the day before conversion) equal
to the liquidation value of the Class I Units. All Company Class A Stock issued
to an Employee shall be registered and freely transferable. Notwithstanding the
foregoing, a Class I Unitholder must convert any Class I Units (i) before the
second anniversary of any Qualifying Termination or (ii) within 180 days of any
other termination of employment.



--------------------------------------------------------------------------------

Exhibit B

LINN Exit Facility Term Sheet

 

1



--------------------------------------------------------------------------------

Linn Energy, LLC

Take Back Paper Term Sheet (the “Term Sheet”)

Capitalized terms used herein, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Sixth Amended and Restated Credit
Agreement dated as of April 24, 2013 among Linn Energy, LLC, as Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, the Lenders named
therein, and the other Agents party thereto, as amended by that certain First
Amendment dated as of October 30, 2013, that certain Second Amendment dated as
of December 13, 2013, that certain Third Amendment dated as of April 30, 2014,
that certain Fourth Amendment dated as of August 6, 2014, that certain Fifth
Amendment dated as of September 10, 2014, that certain Sixth Amendment dated as
of May 12, 2015, that certain Seventh Amendment dated as of October 21, 2015 and
that certain Eighth Amendment dated as of April 12, 2016 (the “Existing Credit
Agreement”).

 

Restructuring Restructuring   

Linn Energy, LLC (“Linn”) and its subsidiaries are debtors and debtors in
possession in Chapter 11 cases (the “Restructuring”) pending in the United
States Bankruptcy Code in the Southern District of Texas (the “Bankruptcy
Court”).

 

The claims owing under the Existing Credit Agreement shall be treated as set
forth in a plan of reorganization to be agreed by and among Linn, on behalf of
itself and certain of its subsidiaries, the Administrative Agent under the
Existing Credit Agreement, the Lenders under the Existing Credit Agreement party
thereto and other creditors of Linn (as amended from time to time in accordance
with the terms thereof, the “Plan”).

 

The date on which all of the conditions precedent set forth below under
“Conditions Precedent to Closing” have been satisfied or otherwise waived shall
be referred to herein as the “Closing Date”.

Borrower    Linn Energy, LLC or a newly formed entity reasonably satisfactory to
the Lenders (the “Borrower”).1 Guarantors    All direct and indirect restricted
subsidiaries of the Borrower that have been organized under the laws of the
United States of America or one of its fifty states or the District of Columbia
and that will exist as of the Closing Date2 or that are formed or acquired
during the term of the New LINN Loans and any direct parent3 of the Borrower,
subject to customary exceptions to be mutually agreed by the parties.

Sole Lead Arranger and Sole

Bookrunner

   Wells Fargo Securities, LLC (“Wells Fargo Securities” and, in such capacity,
the “Arranger”). Administrative Agent    Wells Fargo Bank, National Association
(“Wells Fargo Bank” and, in such capacity, the “Administrative Agent”).

 

1  New entities and final structure in the plan shall be reasonably satisfactory
to Lenders.

2  For the avoidance of doubt, Berry will not be a Subsidiary of the Borrower
upon the Plan Effective Date or the Closing Date.

3  NTD: Structure should include a Parent Holdco in which investors hold equity.

 

1



--------------------------------------------------------------------------------

Lenders    Lenders under the Existing Credit Facility (the “Lenders”). Exit
Financing Documents    The New LINN Loans will be documented in exit financing
documents that are substantially consistent with the Existing Credit Agreement
except as mutually agreed by the parties and as otherwise set forth in the Term
Sheet including loan agreements, guarantees, promissory notes, borrowing base
certificates, compliance and other certificates, engagement letter, fee letter,
intercreditor agreement, and collateral documents required to grant and perfect
the Administrative Agent’s first priority security interest in the collateral,
including without limitation, security agreements, pledge agreements, financing
statements, mortgages, deposit account control agreements, security account
control agreements, and intellectual property security agreements (“Exit
Financing Documents”). Term Loan    New LINN Term Loan    Term loan in the
amount of $300 million (the “New LINN Term Loan”), provided, that, with respect
to any asset sales in excess of $5 million in the aggregate per transaction or
series of related transactions prior to the Closing Date, the New LINN Term Loan
amount shall be reduced by an amount equal to 75% of the net cash proceeds from
such asset sales (and in the event the New LINN Term Loan amount is reduced to
zero on account of such asset sales, the Commitment Amount, the Conforming
Borrowing Base and the Total Borrowing Base under the New LINN Revolving Loan
shall be reduced by an amount equal to 75% of the net cash proceeds from such
additional asset sales. Amounts prepaid may not be reborrowed. Interest Rate   
LIBOR + 750 bps. Amortization    Quarterly amortization, with each principal
payment below to be made on each applicable quarter end of March 31, June 30,
September 30 and December 31, with accrued but unpaid interest, as follows:

 

  Quarterly Payments    Quarterly Amortization  

March 31, 2017 through

December 31, 2017

  

$6.25 million each ($25 million in

the aggregate)

 

March 31, 2018 through

December 31, 2018

  

$9.375 million each ($37.5

million in the aggregate)

 

March 31, 2019 through

March 31, 2021

 

Maturity Date

  

$12.5 million each ($112.5

million in the aggregate)

 

Bullet Payment of all remaining

outstanding balance.

 

Maturity Date    The earlier of (i) the date that is one day prior to the fourth
anniversary of the Closing Date and (ii) June 30, 2021.

 

2



--------------------------------------------------------------------------------

Ranking    Senior Secured First Priority Liens pari passu with the New LINN
Revolving Loan. Revolving Loan New LINN Revolving Loan   

Revolving loan in the amount of the lesser of (i) a $1.4 billion commitment (the
“Commitment Amount”), and (ii) the borrowing base, which shall be initially $1.4
billion, as such amount may be reduced pursuant to Borrowing Base
Redeterminations (as defined below) that result in modifications to the Total
Borrowing Base and the Conforming Borrowing Base and other modifications as
provided herein, composed of two tranches as follows (the “New LINN Revolving
Loan”):

 

1.      Conforming Tranche in an initial amount of $1.4 billion (the “Conforming
Tranche”); and

 

2.      Non-Conforming Tranche in an initial amount of $0.0 (the “Non-Conforming
Tranche”) and thereafter subject to the Non-Conforming Borrowing Base.

 

Amounts prepaid on the New LINN Revolving Loan may be reborrowed from time to
time except as set forth herein and as mutually agreed in the Exit Financing
Documents.

 

The New Linn Term Loan and the New Linn Revolving Loan shall be referred to
herein collectively as the “New Linn Loans.”

Interest Rate   

(a)    Conforming Tranche: LIBOR + 350 bps.

 

(b)    Non-Conforming Tranche: LIBOR + 550 bps.

Commitment Fee    An amount per annum equal to 0.5% times an amount equal to the
average daily difference between (a) the Total Borrowing Base and (b) the
aggregate outstanding balance of the Conforming Tranche and Non-Conforming
Tranche. Borrowing Base   

Substantially the same as the Existing Credit Agreement.

 

“Total Borrowing Base” shall be in an initial amount of $1.4 billion (as may be
reduced as contemplated under the heading “New LINN Term Loans”) and shall be
subject to further reductions on account of asset sales as set forth in Section
2(b) and Section 2(c) under the heading “Application of Payments”.

 

“Conforming Borrowing Base” shall be in an initial amount of $1.4 billion (as
may be reduced as contemplated under the heading “New LINN Term Loans”) and
shall be subject to Borrowing Base Redeterminations and other adjustments as set
forth herein.

 

“Non-Conforming Borrowing Base” shall be in an initial amount of $0.0 and
thereafter shall be equal to the difference between the Total Borrowing Base and
the Conforming Borrowing Base.

 

3



--------------------------------------------------------------------------------

Scheduled Redeterminations   

Borrowing Base Redeterminations shall commence with a year-end Borrowing Base
Redetermination to be effective April 1, 2018 and a year end Borrowing Base
Redetermination each year to be effective each April 1 thereafter. The year-end
Borrowing Base Redetermination shall be based on a third-party engineering
report dated as of December 31 of the prior year, which report shall be
delivered to the Administrative Agent no later than March 1. The interim
Borrowing Base Redetermination shall become effective annually on October 1,
based on an internally prepared engineering report dated as of June 30 and
submitted annually by the Administrative Agent no later than September 1.

 

Commencing April 1, 2018 (the “Specified Redetermination Date”), the New LINN
Revolving Loan shall be subject to semi-annual redetermination of the Conforming
Borrowing Base based on a third-party engineering report with respect to the
spring redetermination and an internally prepared engineering report with
respect to the fall redetermination as set forth below (each a “Borrowing Base
Redetermination”), which shall determine the respective amounts of the
Conforming Borrowing Base and the Non-Conforming Borrowing Base. Upon the
effective date of each Borrowing Base Redetermination, all outstanding
Conforming Tranche New LINN Loans in excess of the Conforming Borrowing Base,
shall be reallocated to the Non-Conforming Tranche. Each Borrowing Base
Redetermination shall be subject to a Borrowing Base Required Lender vote.

 

Additional Borrowing Base Redeterminations shall be implemented upon (a) the
request of the Borrowing Base Required Lenders or (b) the request of the
Borrower; provided, however, there shall not be more than one additional
Borrowing Base Redetermination per year at the request of the Borrowing Base
Required Lenders (a “Lender Wild Card Redetermination”) and there shall not be
more than one additional Borrowing Base Redetermination per year at the request
of the Borrower. There shall be no Lender or Borrower Wild Card Redetermination
prior to the Specified Redetermination Date.

 

At each redetermination, the Borrowing Base Required Lenders shall set the
Conforming Borrowing Base, and the Non-Conforming Borrowing Base shall be
adjusted accordingly.

Additional Redeterminations    In addition to the scheduled Borrowing Base
Redeterminations, there shall be an additional Borrowing Base Redetermination
upon (a) any sale of assets in a single transaction or series of transactions in
accordance with the Section 2(b) and Section 2(c) under the heading “Application
of Payments”, or (b) any acquisition of oil and gas properties to which proven
reserves are associated, in the case of clause (b), in an aggregate amount equal
to five percent (5.0%) of the applicable Conforming Borrowing Base, in which
case the Total Borrowing Base, the Conforming Borrowing Base and the aggregate
principal amount of the New LINN Revolving Loan shall be reduced as set forth
below under “Application of Payments” in the case of a disposition or increased
in accordance with the mechanics set forth above in the case of an acquisition.

 

4



--------------------------------------------------------------------------------

Amortization    No amortization. Maturity Date   

(a)    Conforming Tranche Maturity Date: the earlier of (i) the date that is one
day prior to the fourth anniversary of the Closing Date and (ii) June 30, 2021.

 

(b)    Non-Conforming Tranche Maturity Date: the earlier of (i) the date that is
one day prior to the date that is three years and six months after the Closing
Date and (ii) December 31, 2020.

Ranking    Senior Secured First Priority Liens pari passu with the New LINN Term
Loan. Terms Applicable to Term Loan and Revolving Loan Financial Covenants   

Limited to:

 

(a)    Asset coverage ratio of 1.1:1.0 (PV-10 from Proven Reserves: Total Debt,
based on Strip Pricing (defined as the average of NYMEX over the preceding 90
days and calculated as of the last Borrowing Base Redetermination Date) with a
maximum of 40% from properties not constituting proved developed producing or
proved developed non-producing properties) tested on (i) the date of each
scheduled Borrowing Base Redetermination commencing with the first scheduled
Borrowing Base Redetermination and (ii) the date of each additional Borrowing
Base Determination done in conjunction with an asset sale.

 

(b)    Maximum Total Net Debt to LTM EBITDAX ratio (“Leverage Ratio”) as follows
(beginning with the fiscal quarter ending March 31, 2018):

 

  Period    Leverage Ratio  

March 31, 2018 through

December 31, 2018

   6.75x  

March 31, 2019 through

March 31, 2020

   6.5x  

June 30, 2020 and

thereafter

   4.5x

 

  

Where:

 

“Total Net Debt” means the aggregate amounts outstanding under the New LINN
Loans net of cash held in accounts subject to account control agreements in
favor of the Administrative Agent or accounts maintained at the Administrative
Agent (including any such cash or accounts constituting cash collateral for
letters of credit); and

 

 

5



--------------------------------------------------------------------------------

  

“EBITDAX” shall be calculated consistent with the Existing Credit Agreement on a
trailing 12-month basis and normalized for acquisitions and divestitures, and
positive and negative non-cash items shall be excused.

Mandatory Prepayments   

Limited to the following, in each case, subject to customary and mutually agreed
exclusions:

 

(a)    Proceeds of a Sale of Assets, including volumetric production payments
(as further set forth in the Section entitled “Application of Payments” below);

 

(b)    During such time as New LINN Term Loans or the Non-Conforming Tranche of
the New LINN Revolving Loans remain outstanding, Insurance or Condemnation
Proceeds in excess of $10 million per casualty event and subject to reinvestment
rights for a period of 365 days as may be extended by 180 days if a binding
commitment has been entered into for the application thereof;

 

(c)    [Reserved];

 

(d)    During such time as New LINN Term Loans remain outstanding, Proceeds of
an Issuance of Debt, other than Debt expressly permitted by the Exit Financing
Documents;

 

(e)    Swap proceeds to the extent any Borrowing Base Deficiency results from
the unwinding or liquidation thereof;

 

(f)     [Reserved];

 

(g)    [Reserved]; and

 

(h)    Upon a change of control (definition to be mutually agreed) the
obligations under the Exit Financing Documents shall be due and payable.

Anti-Hoarding Provision    “Consolidated Cash Balance” shall mean, at any time,
the aggregate amount of cash and cash equivalents, marketable securities,
treasury bonds and bills, certificates of deposit, investments in money market
funds and commercial paper, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Borrower and the Guarantors less Excluded Funds less
amounts designated to be paid as purchase price under a binding acquisition
agreement within thirty days of the relevant measurement date less any issued
checks or initiated wires or ACH transfers less certain other amounts as may be
agreed by the Administrative Agent and the Borrower.

 

6



--------------------------------------------------------------------------------

  

If, at any time New LINN Revolving Loans or letters of credit are outstanding,
the Consolidated Cash Balance exceeds $[                        ] as of the end
of every five business days (ending on the Friday (or such other business day of
each week as the Administrative Agent and Borrower may agree of every week
commencing with the first full week after the Closing Date (the “Consolidated
Cash Measurement Date”), then the Borrower shall, within one business day,
prepay the New LINN Revolving Loans (with application to such tranche as the
Borrower may elect) in an aggregate principal amount equal to such excess, and
if any excess remains after prepaying all of the New LINN Revolving Loans to the
extent there is any letter of credit exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to the remainder of such excess to be
held as cash collateral for such letter of credit exposure.

 

No breakage shall be payable with respect to and no prepayment notice shall be
required for a prepayment made under this provision.

 

Any amounts repaid under this provision shall be available for reborrowing.

Application of Payments   

Except as set forth below, any prepayments shall be applied pro rata to the New
LINN Loans

 

1. [Reserved]

 

2. Asset Sale Proceeds (including the equity of restricted subsidiaries):

 

(a) If (i) the value of the assets or group of assets sold is less than $10
million in the aggregate per transaction or series of related transactions or
(ii) during such time as the New LINN Term Loans have been paid in full and
Non-Conforming Revolving Loans have been paid in full and terminated, the value
of the assets or group of assets sold do not trigger the Conforming Borrowing
Base Trigger), there shall be no required prepayment of the New LINN Loans or
any required additional Borrowing Base Redetermination.

 

(b) During such time as New LINN Term Loans are outstanding and/or the
Non-Conforming Tranche of the New LINN Revolving Loans have not been terminated,
if the value of the assets or group of assets sold is equal to or greater than
$10 million per transaction or series of related transactions, the net cash
proceeds shall be applied to the New LINN Loans as follows: (i) the Conforming
Borrowing Base and the Total Borrowing Base shall each be reduced to the extent
the assets sold were given credit in calculating the Conforming Borrowing Base
(it being agreed and understood that any such resulting reduction shall be a
permanent reduction in the Total Borrowing Base and shall require consent from
100% of Lenders in order to increase the Total Borrowing Base), (ii) the amount
of the asset sale proceeds in an amount equal to the Conforming Borrowing Base
deficiency existing as a result of the reduction in the Conforming Borrowing
Base due to the sale of such assets shall be applied to the Conforming Tranche
of the New LINN Revolving Loan (it being agreed and understood that the
Borrowing Base redetermination in connection with such asset sale shall not
exceed the

 

7



--------------------------------------------------------------------------------

  

lesser of (a) the net cash proceeds received from the sale of such assets or (b)
the Conforming Borrowing Base value attributable to such assets), and (iii)
amounts in excess of the amounts paid pursuant to clause (ii) above shall be
applied against the New LINN Loans, as elected by the Borrower in its sole
discretion, subject to reinvestment rights for a period of 365 days as may be
extended by 180 days if a binding commitment has been entered into for the
application thereof; provided, in the case of clause (iii), there shall be no
permanent reduction of the New LINN Revolving Loans in the amount of such
payment.

 

(c) During such time as the New LINN Term Loans have been paid in full and the
Non-Conforming Tranche of the New LINN Revolving Loans have been paid in full
and terminated, if the value of the assets or group of assets sold to which
proven reserves are associated is equal to or greater than 5% of the then
applicable Conforming Borrowing Base when combined with all other asset sales
performed since the last Scheduled Borrowing Base Redetermination (the
“Conforming Borrowing Base Trigger”), the net cash proceeds shall be applied to
the New LINN Loans as follows: (i) the Conforming Borrowing Base and the Total
Borrowing Base shall each be reduced to the extent the assets sold were given
credit in calculating the Conforming Borrowing Base (it being agreed and
understood that any such resulting reduction shall be a permanent reduction in
the Total Borrowing Base and shall require consent from 100% of Lenders in order
to increase the Total Borrowing Base), and (ii) the amount of the asset sale
proceeds in an amount equal to the Conforming Borrowing Base deficiency existing
as a result of the reduction in the Conforming Borrowing Base due to the sale of
such assets shall be applied to the Conforming Tranche of the New LINN Revolving
Loans (it being agreed and understood that the Borrowing Base redetermination in
connection with such asset sale shall not exceed the lesser of (a) the net cash
proceeds received from the sale of such assets or (b) the Conforming Borrowing
Base value attributable to such assets).

 

(d) To the extent set forth above payments made pursuant to Asset Sales are
required to be applied to the Term Loans, the Borrower may direct that such
payments be made to amortization payments in direct order of maturity.

 

3. Voluntary Prepayments: Voluntary prepayments shall be applied as directed by
the Borrower.

Collateral   

The New LINN Loans shall be secured by first priority, perfected liens and
security interests on substantially all personal and real property assets of the
Borrower and the guarantors, including without limitation, a first priority,
perfected lien on:

 

(a)    at least 95% of total proved reserves of the Borrower and the guarantors
as set forth in the most recent reserve report delivered to the Administrative
Agent

 

(b)    all present and future capital stock or other membership or partnership
equity ownership or profit interests (collectively, “Equity Interests”) owned or
held of record or beneficially by each of the Borrower and each Guarantor;

 

8



--------------------------------------------------------------------------------

  

(c)    all tangible and intangible personal property and assets of the Borrower
and Guarantors (including, without limitation, all equipment, inventory and
other goods, accounts, licenses, contracts, intellectual property and other
general intangibles (including hedges and swap agreements), deposit accounts,
securities accounts and other investment property and cash); and

 

(d)    all products, profits, and proceeds of the foregoing,

 

in each case, subject to customary exceptions substantially consistent with the
Existing Credit Agreement except as mutually agreed by the Lenders and the
Borrower and as otherwise set forth in the Term Sheet.

 

For the avoidance of doubt, all deposit accounts and securities accounts
(excluding accounts used solely for (i) payroll to the extent not having a
balance exceeding one payroll period at any time, (ii) tax withholding accounts,
(iii) benefit trust accounts, (iv) zero balance accounts, (v) petty cash
accounts containing less than a to be mutually agreed amount, (vi) royalty
payment accounts and (vii) working interest accounts (the “Excluded Funds”)) of
the Borrower and Guarantors shall be subject to control agreements in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

Representations and Warranties    Limited to the representations and warranties
in the Existing Credit Agreement to the extent relevant, except as mutually
agreed by the Lenders and the Borrower and as otherwise set forth in the Term
Sheet, each subject to exceptions that are usual and customary for transactions
of this type as mutually agreed by the Lenders and the Borrower (to be
applicable to the Borrower and each Guarantor). Additional representations and
warranties related to the new structure and entities shall be agreed upon and
included in the Exit Financing Documents. Affirmative Covenants    Limited to
affirmative covenants set forth in the Existing Credit Agreement to the extent
relevant, except as mutually agreed by the Lenders and Borrower, and as
otherwise set forth in the Term Sheet, each as subject to limitations and
modifications as are usual and customary for transactions of this type as
mutually agreed by the Lenders and the Borrower (to be applicable to the
Borrower and each Guarantor), Additional affirmative covenants related to the
new structure and entities shall be agreed upon and included in the Exit
Financing Documents.

 

9



--------------------------------------------------------------------------------

Negative Covenants   

Limited to the following, each as subject to exceptions that are usual and
customary for transactions of this type as mutually agreed by the Lenders and
the Borrower (to be applicable to the Borrower and each Guarantor):

 

(a)    prohibition on dividends on, and redemptions and repurchases of, equity
interests and other restricted payments and distributions (“Restricted
Payments”), subject to mutually agreed exceptions for (i) Subsidiary dividends
to its direct parent that is a Borrower or a Guarantor, (ii) tax dividends and
(iii) other customary baskets and builder baskets to be mutually agreed;
notwithstanding the foregoing, Borrower will be permitted to make Restricted
Payments if all of the following criteria are met pro forma for such Restricted
Payment immediately prior to and after making such Restricted Payment: (a)
Borrower has elected to terminate the Non-Conforming Tranche permanently and the
Term Loan has been paid in full, (b) Leverage Ratio is less than 2.5x, and (c)
availability under the Conforming Tranche is at least twenty percent (20%) of
the Conforming Borrowing Base.

  

(b)    prohibition on indebtedness and guarantees, other than (i) ordinary
course permitted indebtedness as mutually agreed in the Exit Financing Documents
and (ii) other unsecured indebtedness as long as (A) the Non-Conforming Tranche
has been terminated and the Term Loan has been paid in full and (B) the Total
Borrowing Base is reduced by 25 cents for every dollar of unsecured indebtedness
principal incurred (junior lien debt will not be permitted without amendment
subject to Majority Lender consent and intercreditor agreements satisfactory to
the Administrative Agent in its sole discretion);

 

(c)    prohibition on liens (other than customary mechanic’s and materialman’s
liens, trade liens and other customary exceptions), including for junior lien
debt to the extent permitted pursuant to clause (b) above;

 

(d)    limitations on hedging substantially identical to the Existing Credit
Agreement (including with respect to the exceptions set forth in Section 9.16(h)
of the Existing Credit Agreement);

 

(e)    limitations on sale-leaseback transactions;

 

(f)     limitations on loans and investments;

 

(g)    limitations on winding up, dissolutions, mergers, acquisitions and asset
sales (subject to exceptions substantially consistent with the Existing Credit
Agreement);

 

(h)    limitations on transactions with affiliates;

 

(i)     limitations on changes in business conducted by the Borrower and its
subsidiaries and limitations on creation and formation of new subsidiaries;

 

(j)     limitations on amendments of governance documents, debt and other
material agreements;

 

(k)    customary limitations on any holding company structure (if applicable);

 

10



--------------------------------------------------------------------------------

  

(l)     Cash Management and Control Agreements; and

 

(m)   Limitation on use of Proceeds (no margin stock);

 

(n)    other included in the Existing Credit Agreement or as mutually agreed by
the Borrower and the Lenders in the Exit Facility Documentation .

 

Additional negative covenants related to the new structure and entities shall be
agreed upon and included in the Exit Financing Documents.

Hedging   

Covenant to enter into hedging arrangements satisfying the minimum volumes set
forth below within 120 days after the Closing Date (or such later date as agreed
in writing by the Majority Lenders):

 

(a) 50% of reasonably expected PDP of oil and natural gas during the first
calendar year following the Closing Date;

 

(b) 33% of reasonably expected PDP of oil and natural gas during the second
calendar year following the Closing Date; and

 

(c) 25% of reasonably expected PDP of oil and natural gas during the third
calendar year following the Closing Date.

 

For the avoidance of doubt, the foregoing covenant shall be a one-time covenant
post-emergence and shall not be an on-going requirement of the business;
provided, however, that the hedges entered into shall be maintained for the
three year period specified subject to replacements of such hedges and roll-offs
of such hedges in connection with an asset sale.

Events of Default    Limited to the events of default in the Existing Credit
Agreement to the extent relevant, except as mutually agreed by the Lenders and
Borrower or as otherwise set forth in the Term Sheet, in each case subject to
limitations and modifications as are usual and customary for transactions of
this type as mutually agreed by the Lenders and the Borrower (to be applicable
to the Borrower and each Guarantor). Additional defaults and events of default
related to the new structure and entities shall be agreed upon and included in
the Exit Financing Documents. Majority Lenders   

Lenders holding greater than 50% of (a) commitments in respect of the New LINN
Loans plus (b) to the extent any commitments have been used, New LINN Loans
extended under such commitments;

 

provided, however, if there are three or fewer Lenders, then all Lenders shall
constitute the Majority Lenders;

 

provided, further, that for purposes of any amendment that directly and
adversely affects the rights or obligations of just Lenders of the New LINN Term
Loans, the Majority Lenders shall mean Lenders holding greater than 50% of (a)
commitments in respect of the New LINN Term Loans plus (b) to the extent any
such commitments have been used, New LINN Term Loans extended under such
commitments

 

11



--------------------------------------------------------------------------------

  

provided, further, that for purposes of any amendment that directly and
adversely affects the rights or obligations of just Lenders of the Conforming
Tranche of New LINN Revolving Loans, the Majority Lenders shall mean Lenders
holding greater than 50% of (a) commitments in respect of the Conforming Tranche
of New LINN Revolving Loans plus (b) to the extent any such commitments have
been used, the Conforming Tranche of New LINN Revolving Loans extended under
such commitments;

 

provided, further, that for purposes of any amendment that directly and
adversely affects the rights or obligations of just Lenders of the
Non-Conforming Tranche of New LINN Revolving Loans, the Majority Lenders shall
mean Lenders holding greater than 50% of (a) commitments in respect of the
Non-Conforming Tranche of New LINN Revolving Loans plus (b) to the extent any
such commitments have been utilized, the Non-Conforming Tranche of New LINN
Revolving Loans extended under such commitments; and

 

provided, further, that for purposes of any amendment that directly and
adversely affects the rights or obligations of just Lenders of the New LINN
Revolving Loans, the Majority Lenders shall mean Lenders holding greater than
50% of (a) commitments in respect of the New LINN Revolving Loans plus (b) to
the extent any such commitments have been used, the New LINN Revolving Loans
extended under such commitments.

Borrowing Base Required Lenders    Lenders holding 66-2/3% of the total
commitments of all Lenders in respect of the New LINN Revolving Loans. Required
Lenders    Lenders holding 66-2/3% of the total commitments of all Lenders under
the Exit Financing Documents. Reporting Requirements   

Limited as set forth below:

 

Audited year-end financial statements;

 

(a)    Quarterly unaudited financial statements (other than the last quarter of
any fiscal year);

 

(b)    Annual budgets;

 

(c)    Defaults, Events of Default;

 

(d)    Quarterly Compliance Certificates;

 

(e)    Quarterly Reports of new hedges entered into, modifications to hedge
positions and reporting of mark-to-market positions by trade and by counterparty
(subject to the exceptions set forth in the Existing Credit Agreement);

 

(f)     Other applicable notices including without limitation those required by
the Existing Credit Agreement, to the extent applicable;

 

12



--------------------------------------------------------------------------------

  

(g)    Other notices as otherwise mutually agreed in the Exit Financing
Documents; and

 

(h)    Any report, document or notice delivered to the shareholders, including
reporting consistent with requirements of a public company, in each case
delivered contemporaneously with delivery to the shareholders or board of
directors.

 

(i)     To the extent not covered above, other reporting requirements under the
Existing Credit Agreement to the extent relevant.

Conditions Precedent to Closing   

Limited to the following conditions precedent on the closing date; provided that
additional closing conditions related to the new structure and entities shall be
agreed upon and included in the Exit Financing Documents.:

 

(a)    The Plan, including without limitation, organizational structure, tax and
securities law treatment and, if not LINN, the Borrower, shall be reasonably
satisfactory in all respects to the Administrative Agent and the Consenting
Lenders and shall have been confirmed and entered by the Bankruptcy Court.

 

(b)    The Plan Effective Date shall have occurred;

 

(c)    All Exit Financing Documents shall have been executed and delivered in
form and substance reasonably satisfactory to the Administrative Agent, the
Required Lenders and the Borrower with such original signatures and copies as
the Administrative Agent may require; provided, however, if the Borrower has not
received initial drafts of any collateral documentation by on or prior to 30
days prior to the Closing Date, then the terms of the Exit Financing Documents
will not impair availability of the Facilities on the Closing Date if a
perfected security interest in any such collateral (the security interest in
respect of which cannot be perfected by means of the filing of a UCC financing
statement, the making of a federal intellectual property filing or delivery of
possession of capital stock or other certificated security of domestic entities)
is not able to be provided on the Closing Date after Borrower’s use of
commercially reasonable efforts to do so, in which case, the perfection of such
security interest in such collateral will not constitute a condition precedent
to the availability of the Facilities on the Closing Date, but a security
interest in such collateral will be required to be perfected (or delivery of
documentation necessary to establish such perfection will be required) no later
than 30 days after the Closing Date pursuant to arrangements to be mutually
agreed between Borrower and the Administrative Agent (or by such later date as
the Administrative Agent may agree to in its sole discretion).

 

13



--------------------------------------------------------------------------------

                           

(d)    All corporate, limited liability company or limited partnership approvals
necessary to authorize the New LINN Loans and the transactions contemplated by
the Exit Financing Documents and the Plan shall be satisfactory to and have been
delivered by each Borrower and Guarantor to the Administrative Agent, together
with a certificate of the secretary, officer, manager or general partner of such
Borrower or Guarantor attaching and certifying (i) such resolutions or consents,
(ii) a long form certificate of good standing or other comparable status in the
jurisdiction of organization or formation of such Borrower or Guarantor, (iii) a
copy of the certificate or articles of organization or formation certified by
the Secretary of State or other comparable body of the jurisdiction of
organization or formation of such Borrower or Guarantor, (iv) a copy of the
bylaws, operating agreement or partnership agreement of such Borrower or
Guarantor, and (v) a certificate of incumbency for each individual authorized to
execute the Exit Financing Documents.

 

(e)    Customary legal opinions of counsel to the Borrowers in form and
substance reasonably satisfactory to Administrative Agent and its counsel;

 

(f)     The Borrower and each Guarantor shall have obtained all required
material consents from any governmental or regulatory agency and all required
material third party consents;

 

(g)    Pursuant to the Plan, the lenders under the Existing Credit Agreement
shall have received a cash payment on account of prepetition Indebtedness in an
aggregate amount not less than the sum of (i) $500 million from cash equity
contributions at closing plus (ii) other amounts from Linn’s cash on hand (net
of Chapter 11 and transaction expenses) consistent with the Plan and subject to
the cash hoarding requirements set forth herein;

 

(h)    The Administrative Agent shall have received a certificate of the chief
executive officer or chief financial officer of the Borrower that all of the
representations and warranties in the Exit Financing Documents are true and
correct in al material respects, no Default or Event of Default shall have
occurred or be continuing either before or will result from the making of the
New LINN Loans or the transactions contemplated by the Exit Financing Documents
and all of the conditions precedent have been satisfied or waived in accordance
with the terms of the Exit Financing Documents.

 

(i)     The Administrative Agent shall have received a certificate of the chief
financial officer that the Borrower and each Guarantor is solvent.

 

14



--------------------------------------------------------------------------------

  

(j)     The Administrative Agent and the Lenders shall have received all fees
and other expenses due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder;

 

(k)    The Administrative Agent shall have received an ACORD evidence of
insurance certificate evidencing coverage of the Borrower, Guarantors and their
respective subsidiaries and naming the Administrative Agent in such capacity for
the Lenders as additional insured on all liability policies and loss payee on
all property insurance policies;

 

(l)     The Administrative Agent shall have UCC-3s for the Borrower and
Guarantor to be filed in each such person’s state of incorporation or formation
and received all possessory pledged collateral, including without limitation,
pledged equity certificates and intercompany notes; and the Administrative Agent
and its counsel shall be satisfied that such liens are first priority perfected
liens (subject only to agreed permitted liens);

 

(m)   All of the representations and warranties in the Exit Financing Documents
are true and correct in all material respects and no Default or Event of Default
shall have occurred or be continuing either before or as a result from the
making of the New LINN Loans;

 

(n)    Delivery of customary borrowing notice; and

 

(o)    Minimum cash equity contribution of $530 million.

Conditions to All Borrowings   

The following conditions shall be satisfied for all borrowings and conditions
shall be limited to the following conditions after the initial borrowing in all
subsequent borrowings:

 

(a) All of the representations and warranties in the Exit Financing Documents
are true and correct in all material respects and no Default or Event of Default
shall have occurred or be continuing either before or as a result from the
making of the New LINN Loans;

 

(b) Delivery of customary borrowing notice in the form specified in the Exit
Financing Documents;

 

(c) A Material Adverse Effect shall not have occurred or be continuing either
before or as a result from the making of the New LINN Loans; and

 

(d) After giving pro forma effect to such borrowing, the projected Consolidated
Cash Balance as of the immediately following Consolidated Cash Measurement Date
shall not exceed the greater of an amount to be mutually agreed and a percentage
of the then current Conforming

 

15



--------------------------------------------------------------------------------

   Borrowing Base to be mutually agreed as determined in good faith by the
Borrower and certified by the Borrower as being based on estimates and
assumptions that the Borrower believes in good faith to be reasonable at the
time made (it being agreed and understood that no assurances can be given that
projected results will be realized). Assignments and Participations   
Provisions relating to assignments and participations shall be substantially the
same as the Existing Credit Agreement and shall include prohibitions on the
assignment to affiliates of the Borrower; provided that the Borrower shall be
permitted, subject to liquidity tests to be mutually agreed, to repurchase the
New Term Loans in the open market from the holders of the Term Loans to the
extent such New Term Loans are purchased by the Borrower and immediately
retired. Bail-In Requirements    The LSTA model form of European Union Bail-In
Provisions will be incorporated. Expense Reimbursement    Substantially the same
as the Existing Credit Facility. Indemnification    Substantially the same as
the Existing Credit Facility. Governing Law    State of Texas.

 

16



--------------------------------------------------------------------------------

Exhibit C

Backstop Commitment Letter



--------------------------------------------------------------------------------

Execution Version

October 7, 2016

Linn Energy, LLC

JPMorgan Chase Tower

600 Travis St #5100

Houston, TX 77002

Backstop Commitment Letter

Ladies and Gentlemen:

Linn Energy, LLC (the “Company”), and its direct and indirect subsidiaries other
than Berry Petroleum Company, LLC (“Berry”) and Linn Acquisition Company, LLC
(“LAC”) (Linn Energy, LLC, together with its direct and indirect subsidiaries
other than Berry and LAC and each of their respective subsidiaries, each a
“Debtor” and, collectively, the “Debtors”) filed on May 11, 2016 voluntary cases
under title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as now in
effect or hereinafter amended, and the rules and regulations promulgated
hereunder, the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas, Victoria Division (together with any court with
jurisdiction over such cases, the “Bankruptcy Court”), which cases are being
jointly administered under the case number 16-60040 (DRJ) (the “Chapter 11
Cases”). Each of the Debtors has continued to operate its business as a debtor
and debtor in possession during its Chapter 11 Case. The Debtors have requested
that certain holders of unsecured notes of the Debtors that are signatories
hereto as of the date hereof (the “Initial Unsecured Commitment Parties”) and
that certain holders of second lien notes of the Debtors that are signatories
hereto as of the date hereof (the “Initial Secured Commitment Parties” and,
together with the Initial Unsecured Commitment Parties, the “Initial Commitment
Parties”) “backstop” equity rights offerings to be consummated through a joint
chapter 11 plan of reorganization for the Debtors upon the terms and conditions
set forth on Exhibit A hereto (such Exhibit, hereinafter referred to as the
“Term Sheet”). Each Initial Unsecured Commitment Party and each entity that,
after the date hereof and in accordance with this Commitment Letter, becomes a
Joining Unsecured Commitment Party (as defined below) pursuant to Section 6
hereof or as to which a Unsecured Backstop Commitment (as defined below) is
transferred pursuant to the second paragraph of Section 7 hereof, is referred to
herein, individually, as an “Unsecured Commitment Party” and, collectively, as
the “Unsecured Commitment Parties.” Each Initial Secured Commitment Party and
each entity that, after the date hereof and in accordance with this Commitment
Letter, becomes a Joining Secured Commitment Party (as defined below) pursuant
to Section 6 hereof or as to which a Secured Backstop Commitment (as defined
below) is transferred pursuant to the second paragraph of Section 7 hereof, is
referred to herein, individually, as a “Secured Commitment Party” and,
collectively, as the “Secured Commitment Parties.” The Secured Commitment
Parties, together with the Unsecured Commitment Parties, are referred to herein
as the “Commitment Parties”. Capitalized terms used in this Commitment Letter
(this “Commitment Letter”) that are not otherwise defined shall have the
meanings ascribed to such terms in the Term Sheet. The term “Business Day” as
used herein shall mean any day, other than a Saturday, Sunday or legal holiday,
as defined in Bankruptcy Rule 9006(a).

 



--------------------------------------------------------------------------------

The Term Sheet provides, among other things:

(a) that each holder of Allowed LINN Unsecured Notes Claims, as of the record
date set therefor, shall be granted rights (the “Unsecured Subscription Rights”)
entitling such holder to subscribe for up to its pro rata share of a number of
common shares of a newly-formed Delaware corporation or other entity, in each
case, as provided for in the Term Sheet (the “Shares”) in a rights offering (the
“Unsecured Rights Offering”, and such Shares offered thereunder, the “Unsecured
Rights Offering Shares”), which Unsecured Rights Offering Shares, collectively,
will reflect an aggregate purchase price of $319,004,408 calculated by
multiplying the number of Shares offered in the Unsecured Rights Offering by a
price per Share reflective of the Plan Value less a 20% discount thereto (the
“Purchase Price”). All holders of Allowed LINN Unsecured Notes Claims shall have
the right, but not the obligation, to participate in the Unsecured Rights
Offering as provided in the Term Sheet; and

(b) that each holder of Allowed LINN Second Lien Notes Claims, as of the record
date set therefor, shall be granted rights (the “Secured Subscription Rights”
and, together with the Unsecured Subscription Rights, the “Subscription Rights”)
entitling such holder to subscribe for up to its pro rata share of a number of
Shares in a rights offering (the “Secured Rights Offering” and, together with
the Unsecured Rights Offering, the “Rights Offerings”, and such Shares offered
under the Secured Rights Offering, the “Secured Rights Offering Shares” and,
together with the Unsecured Rights Offering Shares, the “Rights Offering
Shares”) which Secured Rights Offering Shares, collectively, will reflect an
aggregate purchase price of $210,995,592 calculated by multiplying the number of
Shares offered in the Secured Rights Offering by the Purchase Price. All holders
of Allowed LINN Second Lien Notes Claims shall have the right, but not the
obligation, to participate in the Secured Rights Offering as provided in the
Term Sheet.

1. Backstop Commitment.

(a) Each Unsecured Commitment Party (i) shall fully exercise all Unsecured
Subscription Rights that are issued to it pursuant to the Unsecured Rights
Offering and duly purchase all Unsecured Rights Offering Shares issuable to it
pursuant to such exercise at the Purchase Price (each an “Unsecured Subscription
Rights Commitment” and, collectively, the “Unsecured Subscription Rights
Commitments”) and (ii) agrees to purchase (on a several and not joint basis) the
Unsecured Rights Offering Shares (based on a price per Share equal to Plan Value
less a 25% discount thereto (the “Discounted Backstop Price”)) that are not
purchased as part of the Unsecured Rights Offering by holders of Allowed LINN
Unsecured Notes Claims that are not Unsecured Commitment Parties (together with
any additional Shares, at the Discounted Backstop Price, issued on account of
such unpurchased Unsecured Rights Offering Shares to account for the Discounted
Backstop Price at which the unpurchased Shares are to be sold), in accordance
with the percentage set forth on Schedule IA hereto opposite the name of such
Unsecured Commitment Party, as the percentage on such Schedule IA may be
adjusted from time to time in accordance with Section 6 and Section 7 hereof (as
to each Unsecured

 

2



--------------------------------------------------------------------------------

Commitment Party, its “Unsecured Backstop Commitment Percentage”), on the terms
and subject to the conditions set forth in this Commitment Letter and in the
Term Sheet (each an “Unsecured Backstop Commitment” and, collectively, the
“Unsecured Backstop Commitments”). The Unsecured Subscription Rights Commitment
together with the Unsecured Backstop Commitment of an Unsecured Commitment Party
are referred to herein as the “Unsecured Commitment” of such Unsecured
Commitment Party, and, collectively with the Unsecured Commitment of each other
Unsecured Commitment Party, the “Unsecured Commitments”.

(b) Each Secured Commitment Party (i) shall fully exercise all Secured
Subscription Rights that are issued to it pursuant to the Secured Rights
Offering and duly purchase all Secured Rights Offering Shares issuable to it
pursuant to such exercise at the Purchase Price (each a “Secured Subscription
Rights Commitment” and, collectively, the “Secured Subscription Rights
Commitments”) and (ii) agrees to purchase (on a several and not joint basis) the
Secured Rights Offering Shares (based on the Discounted Backstop Price) that are
not purchased as part of the Secured Rights Offering by holders of Allowed LINN
Second Lien Notes Claims that are not Secured Commitment Parties (together with
any additional Shares, at the Discounted Backstop Price, issued on account of
such unpurchased Secured Rights Offering Shares to account for the Discounted
Backstop Price at which the unpurchased Shares are to be sold), in accordance
with the percentage set forth on Schedule IB hereto opposite the name of such
Secured Commitment Party, as the percentage on such Schedule IB may be adjusted
from time to time in accordance with Section 6 and Section 7 hereof (as to each
Secured Commitment Party, its “Secured Backstop Commitment Percentage”), on the
terms and subject to the conditions set forth in this Commitment Letter and in
the Term Sheet (each a “Secured Backstop Commitment” and, collectively, the
“Secured Backstop Commitments”). The Secured Subscription Rights Commitment
together with the Secured Backstop Commitment of a Secured Commitment Party are
referred to herein as the “Secured Commitment” of such Secured Commitment Party,
and, collectively with the Secured Commitment of each other Secured Commitment
Party, the “Secured Commitments”. The Secured Backstop Commitments, together
with the Unsecured Backstop Commitments are referred to herein as the “Backstop
Commitments”. The Secured Commitments, together with the Unsecured Commitments,
are referred to herein as the “Commitments”.

(c) The Commitment Parties and, by countersigning this Commitment Letter, the
Debtors, hereby agree to cooperate, negotiate in good faith and seek to execute
promptly following the date hereof a long-form “backstop commitment agreement”
(including any exhibits and schedules thereto, hereinafter collectively referred
to as the “Backstop Commitment Agreement”) on terms consistent with the Term
Sheet, containing such other terms as are customary for transactions of this
type and mutually acceptable and otherwise in form and substance acceptable to
the Requisite Commitment Parties and the Debtors, provided, that the parties
hereto acknowledge that the only conditions precedents or termination provisions
to be included in the Backstop Commitment Agreement shall be as reflected in the
Term Sheet. Upon its execution and approval by an order entered by the
Bankruptcy Court, the Backstop Commitment Agreement shall supersede this
Commitment Letter.

 

3



--------------------------------------------------------------------------------

2. Certain Conditions.

The obligations of the Debtors to issue the Rights Offering Shares (together
with any additional Shares issued on account of any unpurchased Rights Offering
Shares to account for the Discounted Backstop Price at which the unpurchased
Shares are to be sold) and the Commitment Parties to purchase their Commitments
hereunder shall be subject to the execution and delivery by the Commitment
Parties and the Debtors of the Backstop Commitment Agreement, which shall be on
terms consistent with the Term Sheet, containing such other terms as are
customary for transactions of this type and mutually acceptable, and otherwise
in form and substance acceptable to the Requisite Commitment Parties and the
Debtors, provided, that the parties hereto acknowledge that the only conditions
precedents or termination provisions to be included in the Backstop Commitment
Agreement shall be as reflected in the Term Sheet.

3. Termination.

This Commitment Letter shall terminate (i) automatically, without further action
or notice by any person, upon the execution and delivery of the Backstop
Commitment Agreement by the Company and each Initial Commitment Party and each
other additional Commitment Party, if any, that joins this Commitment Letter
pursuant to Section 6 or Section 7 hereof, (ii) upon written notice by the
Company or the Requisite Commitment Parties if the Backstop Commitment Agreement
is not executed and delivered by the Company and each Initial Commitment Party
and each other additional Commitment Party, if any, that joins this Commitment
Letter pursuant to Section 6 or Section 7 hereof within ten (10) Business Days
following the date hereof, provided that such date may be extended by an
additional ten (10) Business Days with the prior written consent of the
Requisite Commitment Parties and the Company (such date, as may be extended as
provided in this clause (ii), the “Outside Date”), (iii) upon written notice by
the Company if the board of directors of the Company determines that continued
performance under this Commitment Letter (including taking any action or
refraining from taking any action) would be inconsistent with the exercise of
its fiduciary duties under applicable law (as reasonably determined by the board
of directors of the Company in good faith after consultation with outside legal
counsel and based on the advice of such counsel), (iv) if the Restructuring
Support Agreement, dated the date hereof, among the Debtors, the Commitment
Parties and the other parties hereto, is (A) terminated by the Debtors with
respect to all other parties thereto, then upon written notice by the Company
with respect thereto or hereto or (B) terminated by the Required Consenting LINN
Noteholders (as defined therein) in accordance with the terms thereof, then upon
written notice by the Requisite Commitment Parties or (v) upon written notice by
the Company, on the one hand, or the Requisite Commitment Parties, on the other
hand, as applicable, of such termination if the other parties have materially
breached their representations, warranties or covenants contained herein and
such breach is not otherwise cured by the breaching party within (five) 5
Business Days of receipt of written notice of such breach from the non-breaching
party. Additionally, this Commitment Letter may be terminated and the
transactions contemplated hereby may be abandoned at any time by mutual written
consent of the Company and the Requisite Commitment Parties. Upon any
termination pursuant to the terms herein, this Commitment Letter shall forthwith
become void and there shall be no further obligations or liabilities on the part
of the Debtors or the Commitment Parties; provided that the Debtors’
reimbursement obligations pursuant to Section 4 of this Commitment Letter
(subject to the terms and conditions specified under “Expense Reimbursement” in
the Term Sheet), the Backstop Commitment Premium and indemnification obligations
pursuant to Section 5 of this Commitment Letter shall survive the termination of
this Commitment Letter indefinitely and shall remain in full force and effect,
in each case so long as the BCA Approval Order has been entered by the
Bankruptcy Court prior to the date of termination.

 

4



--------------------------------------------------------------------------------

4. Fees.

The Debtors shall reimburse the fees and expenses of the Commitment Parties set
forth under “Expense Reimbursement” in the Term Sheet, in accordance with the
terms and conditions specified in the Term Sheet, so long as the BCA Approval
Order has been entered by the Bankruptcy Court prior to the date of termination.
If this Commitment Letter is terminated and the BCA Approval Order shall not
have been entered prior to the date of such termination, nothing contained
herein shall limit or restrict (i) the Commitment Parties from seeking allowance
and payment of such fees and expenses of the Commitment Parties as
administrative expenses of the Debtors’ estates under the Bankruptcy Code,
including under Sections 503(b) and 507 thereof or (ii) the Debtors’ right to
object thereto.

5. Indemnification.

(a) If following the date hereof any action, suit or proceeding (related to or
arising from this Commitment Letter or the transactions contemplated hereby or
any claim, challenge, litigation, investigation or proceeding relating to any of
the foregoing) shall be commenced against, or any claim or demand (related to or
arising from this Commitment Letter or the transactions contemplated hereby)
shall be asserted against any of the Commitment Parties by a third-party, then
the Debtors together with their successors, on a joint and several basis, (each,
an “Indemnifying Party”) shall indemnify, defend and hold harmless each
Commitment Party and each of such Commitment Party’s affiliates and each of
their respective officers, directors, managers, partners, stockholders,
employees, advisors, agents and other representatives and any affiliate of the
foregoing, and each of its respective successors and permitted assigns (each, an
“Indemnified Party”) from and against, and shall promptly reimburse each
Indemnified Party for, all losses, damages, liabilities, costs and expenses,
including, without limitation, interest, court costs and reasonable attorneys’
fees and expenses arising or resulting from or in connection with any such
action, suit or proceeding by a third-party (collectively, “Indemnified
Liabilities”); provided, however that Indemnified Liabilities shall exclude any
portion of such losses, damages, liabilities, costs or expenses found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from an Indemnified Party’s gross negligence, willful misconduct or fraud.

(b) Each Indemnified Party entitled to indemnification hereunder shall (i) give
prompt written notice to the Indemnifying Party of any claim with respect to
which it seeks indemnification or contribution pursuant to this Commitment
Letter and (ii) permit such Indemnifying Party to assume the defense of such
claim with counsel selected by the Indemnified Party and reasonably satisfactory
to the Indemnifying Party; provided, however, that any Indemnified Party
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (x) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (y) the Indemnifying Party shall have failed to assume the defense of
such claim within 20 days of delivery of the written notice of the Indemnified
Party with respect to such claim or failed to employ counsel selected by such

 

5



--------------------------------------------------------------------------------

Indemnifying Party and reasonably satisfactory to such Indemnified Party or
(z) in the reasonable judgment of such Indemnified Party, based upon advice of
its counsel, a conflict of interest may exist between such Indemnified Party and
the Indemnifying Party with respect to such claims (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such claim
on behalf of such Indemnified Party). In connection with any settlement
negotiated by an Indemnifying Party, no Indemnifying Party shall, and no
Indemnified Party shall be required by an Indemnifying Party to, (i) enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the Indemnified Party of a release from
all liability in respect to such claim or litigation, (ii) enter into any
settlement that attributes, by its terms, liability to the Indemnified Party, or
(iii) consent to the entry of any judgment that does not include as a term
thereof a full dismissal of the litigation or proceeding with prejudice. In
addition, without the consent of the Indemnified Party (which consent shall not
be unreasonably withheld), no Indemnifying Party shall be permitted to consent
to entry of any judgment or enter into any settlement which provides for any
action on the part of the Indemnified Party other than the payment of money
damages which are to be paid in full by the Indemnifying Party. If an
Indemnifying Party fails or elects not to assume the defense of a claim pursuant
to clause (y) above, or is not entitled to assume or continue the defense of
such claim pursuant to clause (z) above, the Indemnified Party shall have the
right without prejudice to its right of indemnification hereunder to, in its
discretion, exercise in good faith and upon advice of counsel its rights to
contest, defend and litigate such claim and may settle such claim, either before
or after the initiation of litigation, at such time and upon such terms as the
Indemnified Party deems fair and reasonable; provided, however that at least 10
days prior to any settlement, written notice of its intention to settle is given
to the Indemnifying Party. If requested by the Indemnifying Party, the
Indemnified Party agrees (at no expense to the Indemnified Party) to cooperate
with the Indemnifying Party and its counsel in contesting any claim that the
Indemnifying Party elects to contest.

6. Joinders.

Commencing on the date hereof, and continuing until the fifth Business Day
thereafter, any entity that is (a) a member of the Ad Hoc Group of Unsecured
Noteholders may, subject to the consent of the Initial Unsecured Commitment
Parties holding at least 662/3% of the Unsecured Commitments or (b) a member of
the Ad Hoc Group of Second Lien Noteholders may, subject to the consent of the
Initial Secured Commitment Parties holding at least 662/3% of the Secured
Commitments, pursuant to a joinder agreement substantially in the form attached
hereto as Annex A (a “Joinder Agreement”), agree to join in and become bound by
this Commitment Letter as a Commitment Party having an Unsecured Backstop
Commitment Percentage and/or Secured Backstop Commitment Percentage, as
applicable, at such Joining Commitment Party’s (as defined below) option, not to
exceed its applicable Maximum Backstop Commitment Percentage (as defined below),
and upon delivery by such entity and the Company of a duly executed Joinder
Agreement, such entity shall be fully bound as an Unsecured Commitment Party (a
“Joining Unsecured Commitment Party”) and/or as a Secured Commitment Party (a
“Joining Secured Commitment Party” and, all such Joining Unsecured Commitment
Parties and Joining Secured Commitment Parties being collectively referred to
herein as “Joining Commitment Parties”) hereunder for all purposes of this
Commitment Letter,

 

6



--------------------------------------------------------------------------------

provided, that (i) the Joining Commitment Party is an “accredited investor”
within the meaning of Rule 501(a) of the Securities Act of 1933, as amended (the
“Securities Act”) or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, and shall have provided the Debtors evidence of
the foregoing to the Debtors’ reasonable satisfaction, (ii) the Joining
Commitment Party shall have provided to the Debtors proof of its holdings of
Allowed LINN Second Lien Notes Claims and/or Allowed LINN Unsecured Notes Claims
that is reasonably satisfactory to the Debtors, (iii) the Joining Commitment
Party shall have delivered to the Debtors a duly executed joinder to the
Restructuring Support Agreement, and (iv) the Joining Commitment Party shall
have deposited with an agent of the Debtors or into an escrow account under
arrangements satisfactory to the Debtors funds sufficient, in the reasonable
determination of the Debtors, to satisfy such Joining Commitment Party’s
Commitment, unless the Debtors shall have determined, in their reasonable
discretion, that the Joining Commitment Party is capable of fulfilling such
obligations. Upon the entry by the Joining Commitment Party into a Joinder
Agreement in accordance with the foregoing, the Company shall update
(x) Schedule IA hereto to reflect the Joining Commitment Parties’ Unsecured
Backstop Commitment Percentage and/or Schedule IB hereto to reflect the Joining
Commitment Parties’ Secured Backstop Commitment Percentage, as applicable, with
a corresponding decrease pro rata in the Unsecured Backstop Commitment
Percentages and/or Secured Backstop Commitment Percentages, as applicable, of
the Initial Commitment Parties party hereto as of the date of entry into the
Joinder Agreement, and such updates shall not constitute an amendment to this
Commitment Letter. The Company shall provide a copy of any such Joinder
Agreement and any updates to Schedules IA and IB hereto to counsel to the
Commitment Parties promptly, and in any event within one (1) Business Day
following the entry into a Joinder Agreement.

The “Maximum Backstop Commitment Percentage” of any Joining Commitment Party
shall be equal to the quotient, expressed as a percentage, of the Allowed LINN
Second Lien Notes Claims or Allowed LINN Unsecured Notes Claims, as applicable,
held by the Joining Commitment Party divided by the aggregate amount of all
Allowed LINN Second Lien Notes Claims or Allowed LINN Unsecured Notes Claims
outstanding, respectively.

7. Transfer and Assignment; Third Party Beneficiaries.

Commitment Parties shall not be entitled to transfer, directly or indirectly,
all or any portion of their Backstop Commitments except as expressly provided in
this Section 7. Each Commitment Party shall have the right to transfer, directly
or indirectly, all or any portion of its Backstop Commitment to (i) any
investment fund the primary investment advisor to which is such Commitment Party
or an affiliate thereof (an “Affiliated Fund”) or (ii) one or more special
purpose vehicles that are wholly owned by one or more of such Commitment Party
and its Affiliated Funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Debtors, provided, that such
Commitment Party either (A) shall have provided an adequate equity support
letter or a guarantee of such special purpose vehicle’s Backstop Commitment in
form and substance reasonably acceptable to the Debtors or (B) shall remain
obligated to fund such Backstop Commitment; provided, further that such special
purpose vehicle shall not be related to or affiliated with any portfolio company
of such Commitment Party or any of its affiliates or Affiliated Funds (other
than solely by virtue of its affiliation with such Commitment Party) and the
equity of such special purpose vehicle shall not be directly or indirectly
transferable other than to such entities described in clauses (i) or (ii) above,
and in

 

7



--------------------------------------------------------------------------------

such manner as such Commitment Party’s Backstop Commitment is transferable
pursuant to this paragraph (each of the entities referred to in clauses (i) and
(ii) above, an “Ultimate Purchaser”). In each case of a Commitment Party’s
transfer of all or any portion of its Backstop Commitment pursuant to this
paragraph, (1) the Ultimate Purchaser shall have provided a written agreement to
the Debtors and counsel to the Commitment Parties under which it (x) confirms
that it is an “accredited investor” within the meaning of Rule 501(a) of the
Securities Act or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, (y) agrees to purchase such portion of such
Commitment Party’s Backstop Commitment and (z) agrees to be fully bound by, and
subject to, this Commitment Letter as a Commitment Party hereto, and (2) the
transferring Commitment Party and the Ultimate Purchaser shall have duly
executed and delivered to the Debtors written notice of such transfer; provided,
however, that no such transfer shall relieve the transferring Commitment Party
from any of its obligations under this Commitment Letter. Notwithstanding
anything to the contrary, the terms “Initial Commitment Party” and “Initial
Commitment Parties” shall include any Ultimate Purchaser pursuant to the
provisions of this paragraph.

In addition to transfers pursuant to the preceding paragraph, each Commitment
Party shall have the right to transfer, directly or indirectly, all or any
portion of its Backstop Commitment to any other entity; provided, that (i) with
respect any such transfer of a Backstop Commitment to a single transferee, the
amount of such Backstop Commitment, as compared to the aggregate Backstop
Commitment of all Commitment Parties (the “Aggregate Backstop Commitment
Percentage”) is no less than 0.2%, or all of the Backstop Commitment of such
Commitment Party or the Backstop Commitment of any fund or account on behalf of
which such Commitment Party is acting if such Commitment Party, fund or account
holds a Backstop Commitment representing less than 0.2% of the Aggregate
Backstop Commitment Percentage of all Commitment Parties (ii) with respect to
any transferee that is not a Commitment Party, such transferee agrees, pursuant
to a Joinder Agreement, to be bound by the obligations of such Commitment Party
under this Commitment Letter, and each of such Commitment Party, such transferee
and the Company shall have duly executed and delivered to each other a copy of
such Joinder Agreement, and (iii) with respect to any transferee that is a
Commitment Party, such transferee and the transferring Commitment Party shall
have duly executed and delivered to the Debtors written notice of such transfer
in form and substance reasonably acceptable to the Debtors, and the Debtors
shall have delivered countersigned copies of such notice to such transferee and
the transferring Commitment Party and to counsel to the Commitment Parties, and
provided, further, that (except with respect to a transfer to an Initial
Commitment Party) (i) either the Debtors, acting in good faith, shall have
determined, in their reasonable discretion after due inquiry and investigation,
that the proposed transferee is reasonably capable of fulfilling such
obligations, or, (ii) absent such a determination, the proposed transferee shall
have deposited with an agent of the Debtors or into an escrow account under
arrangements satisfactory to the Debtors funds sufficient, in the reasonable
determination of the Debtors, to satisfy such proposed transferee’s Backstop
Commitment. Upon compliance with this paragraph, the transferring Commitment
Party shall be deemed to relinquish its rights (and be released from its
obligations, except for any claim for breach of this Commitment Letter that
occurs prior to such transfer) under this Commitment Letter to the extent of
such transferred rights and obligations, and the transferee shall be fully bound
as a Commitment Party hereunder for all purposes of this Commitment Letter. Any
transfer made in violation of this paragraph shall be deemed null and

 

8



--------------------------------------------------------------------------------

void ab initio and of no force or effect, regardless of any prior notice
provided to the Debtors or any Commitment Party, and shall not create any
obligation or liability of any Debtor or any other Commitment Party to the
purported transferee. Upon the effectiveness of any transfer of all or a portion
of a Backstop Commitment pursuant to this Section 7, the Company shall update
Schedule IA and/or Schedule IB hereto, as applicable, to reflect such transfer,
and such updates shall not constitute an amendment to this Commitment Letter.
The Company shall provide a copy of any such transfer notice, Joinder Agreement
or other agreement entered into in connection with any transfers pursuant to
this Section 7, together with any updates to Schedules IA and/or IB hereto, to
counsel to the Commitment Parties promptly, and in any event within one
(1) Business Day following receipt by the Company of any such agreement or
notice or the date of any such update, as applicable.

Except as provided in this Section 7, neither this Commitment Letter nor any of
the rights, interests or obligations hereunder shall be assigned by any party
hereto without the prior written consent of the Company and the Requisite
Commitment Parties, which consent shall not be unreasonably withheld,
conditioned or delayed, and any purported assignment in violation of this
Section 7 shall be void ab initio.

Except as provided in Section 5 of this Commitment Letter with respect to the
Indemnified Party, this Commitment Letter is not intended to and does not confer
upon any person other than the parties hereto any rights or remedies under this
Commitment Letter.

8. Representations and Warranties.

(a) Each of the Initial Commitment Parties severally and not jointly represents
and warrants to the Debtors as follows:

(i) Such Initial Commitment Party has been duly organized or formed, as
applicable, and is validly existing in good standing under the applicable laws
of its jurisdiction of organization or formation. Such Initial Commitment Party
has the requisite power and authority to enter into, execute and deliver this
Commitment Letter and to perform its obligations hereunder and has taken all
necessary action required for the due authorization, execution, delivery and
performance by it of this Commitment Letter. This Commitment Letter has been
duly and validly executed and delivered by such Initial Commitment Party and,
assuming due and valid execution hereof by the Company, constitutes its valid
and binding obligation, enforceable against such Initial Commitment Party in
accordance with its terms. Such Initial Commitment Party has, and will have on
the dates its Commitments hereunder are required to be performed, sufficient
funds available to purchase its Commitments hereunder on the terms contemplated
by this Commitment Letter and the Term Sheet and to consummate the other
transactions contemplated by this Commitment Letter and the Term Sheet.

 

9



--------------------------------------------------------------------------------

(b) The Company represents and warrants to the Initial Commitment Parties as
follows:

(i) The Company has been duly organized and is validly existing as a limited
liability company in good standing under the applicable laws of the State of
Delaware. The Company has the requisite power and authority to enter into,
execute and deliver this Commitment Letter and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Commitment Letter. This
Commitment Letter has been duly and validly executed and delivered by the
Company and, subject to entry of any required orders of the Bankruptcy Court,
and assuming valid execution hereof by the Initial Commitment Parties,
constitutes its valid and binding obligation, enforceable against the Company in
accordance with its terms.

9. Confidentiality. Except as may be required by law or the Bankruptcy Court,
the Company agrees to keep confidential and not provide or disclose any of
(i) the Unsecured Backstop Commitment Percentages set forth in Schedule IA
hereto or (ii) the Secured Backstop Commitment Percentages set forth in Schedule
IB hereto, except in each case as provided herein.

10. Specific Performance.

The parties hereto agree that irreparable damage would occur if any provision of
this Commitment Letter were not performed in accordance with the terms hereof
and that the parties hereto shall be entitled to an injunction or injunctions
without the necessity of posting a bond to prevent breaches of this Commitment
Letter or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Commitment Letter, no right or
remedy described or provided in this Commitment Letter is intended to be
exclusive or to preclude a party hereto from pursuing other rights and remedies
to the extent available under this Commitment Letter, at law or in equity.

11. Governing Law; Jurisdiction.

This Commitment Letter shall be governed and construed in accordance with the
laws of the State of New York without application of any choice of law
provisions that would require the application of the laws of another
jurisdiction. The parties hereto consent and agree that any action to enforce
this Commitment Letter or any dispute, whether such dispute arises in law or
equity, arising out of or relating to this Commitment Letter and the agreements,
instruments and documents contemplated hereby shall be brought exclusively in
the Bankruptcy Court. The parties consent to and agree to the exclusive
jurisdiction of the Bankruptcy Court. Each of the parties hereby waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such party is not personally subject to the
jurisdiction of the Bankruptcy Court, (ii) such party and such party’s property
is immune from any legal process issued by the Bankruptcy Court or (iii) any
litigation or other proceeding commenced in the Bankruptcy Court is brought in
an inconvenient forum.

 

10



--------------------------------------------------------------------------------

12. Amendments.

This Commitment Letter represents the final agreement and the entire
understanding among the parties hereto with respect to the subject matter hereof
and may not be contradicted by evidence of prior or contemporaneous agreements
and understandings of the parties. There are no unwritten oral agreements or
understandings between the parties relating to the subject matter hereof. This
Commitment Letter may only be modified, amended or supplemented as provided by
the Term Sheet, or by an agreement signed by the Company and the Requisite
Commitment Parties, provided, that (a) any Commitment Party’s prior written
consent shall be required for any amendment that would, directly or indirectly:
(i) increase the amount of such Commitment Party’s Commitment, (ii) modify such
Commitment Party’s Unsecured Backstop Commitment Percentage or Secured Backstop
Commitment Percentage (other than as described herein pursuant to Section 6 and
Section 7), (iii) increase the Discounted Backstop Price or the Purchase Price,
or (iv) have a materially adverse and disproportionate effect on such Commitment
Party; (b) the prior written consent of each Initial Commitment Party that is
still a Commitment Party as of such date of amendment shall be required for any
amendment to the definition of “Requisite Commitment Parties” or “Outside Date”
herein; and (c) no amendment or modification of the rights or obligations of the
Unsecured Commitment Parties or the Secured Commitment Parties or the terms of
the Unsecured Rights Offering or the Secured Rights Offering as set forth
hereunder may be made unless either (i) such amendments or modifications are
applied to the rights or obligations of each of the Unsecured Commitments
Parties and the Secured Commitment Parties mutatis mutandis or applied to the
terms of the Unsecured Rights Offering and the Secured Rights Offering mutatis
mutandis, as applicable or (ii) Unsecured Commitment Parties holding at least
662/3% of the aggregate Unsecured Backstop Commitment Percentage and Secured
Commitment Parties holding at least 662/3% of the aggregate Secured Backstop
Commitment Percentage consent to such amendment or modification. Notwithstanding
the foregoing, the Schedule IA and IB hereto shall be revised as necessary
without requiring a written instrument signed by the Company and the Requisite
Commitment Parties to reflect changes in the composition of the Commitment
Parties and Unsecured Backstop Commitment Percentages or Secured Backstop
Commitment Percentages, as applicable, as a result of joinders and transfers
permitted in accordance with the terms and conditions of this Commitment Letter.

13. Counterparts.

This Commitment Letter may be executed in any number of counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to each
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

14. No Fiduciary Duties.

Notwithstanding anything to the contrary herein, the entry into this Commitment
Letter and the transactions contemplated hereby shall not create any fiduciary
duties between and among the Commitment Parties or other duties or
responsibilities to each other, the Debtors, or any Debtor’s creditors or other
stakeholders.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

Creditor signature pages redacted



--------------------------------------------------------------------------------

AGREED AND ACCEPTED AS OF THE DATE FIRST SET FORTH ABOVE: LINN ENERGY, LLC, as
Debtor By:  

/s/ David B. Rottino

  Name: David B. Rottino  

Title: Executive Vice President and

         Chief Financial Officer

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE IA – UNSECURED BACKSTOP COMMITMENTS

[Privileged and Confidential]

 



--------------------------------------------------------------------------------

SCHEDULE IB – SECURED BACKSTOP COMMITMENTS

[Privileged and Confidential]



--------------------------------------------------------------------------------

ANNEX A

FORM OF JOINDER AGREEMENT

This joinder agreement (the “Joinder Agreement”) to Backstop Commitment Letter
dated October [•], 2016 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), between the Debtors (as defined in the
Agreement) and the Commitment Parties (as defined in the Agreement) is executed
and delivered by                     (the “Joining Party”) as of             ,
2016 (the “Joinder Date”). Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Agreement.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as
Annex I (as the same has been or may be hereafter amended, restated or otherwise
modified from time to time in accordance with the provisions hereof). The
Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the Agreement.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Initial Commitment
Parties set forth in Section 8(a) of the Agreement to the Debtors as of the date
of this Joinder Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without application of any
choice of law provisions that would require the application of the laws of
another jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [COMMITMENT PARTY], by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts By:  

 

  Name:   Title: Holdings of Unsecured Notes:

 

Holdings of Secured Notes:

 

 

AGREED AND ACCEPTED AS OF THE JOINDER DATE: LINN ENERGY, LLC, as Debtor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A – TERM SHEET



--------------------------------------------------------------------------------

EXECUTION COPY

LINN ENERGY, LLC

BACKSTOP TERM SHEET

This rights offering backstop term sheet (this “Term Sheet”) is not an offer or
a solicitation with respect to any securities of Linn Energy, LLC or Newco (as
defined in the RSA (as defined below)) or any of the Company’s subsidiaries or
affiliates. Any such offer or solicitation shall comply with all applicable
securities laws and/or provisions of title 11 of the United States Code (as
amended, the “Bankruptcy Code”). This Term Sheet is being provided in connection
with that certain Restructuring Support Agreement, dated as of October 7, 2016,
by and among Linn Energy, LLC, on behalf of itself and its direct and indirect
subsidiaries (collectively, excluding Linn Acquisition Company, LLC and Berry
Petroleum Company, LLC and their direct and indirect subsidiaries, the
“Company”), certain holders of claims pursuant to the Company’s Sixth Amended
and Restated Credit Agreement dated April 24, 2013, and certain holders of notes
issued by the Company (together with the restructuring term sheet and other
exhibits attached thereto, the “Restructuring Support Agreement” or “RSA”), and
sets forth certain principal terms and conditions of the rights offering and
backstop transactions contemplated thereby.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings given to them in the Restructuring Support Agreement.

RIGHTS OFFERING

 

Term

  

Description

Rights Offering:   

This Term Sheet describes (a) the proposed rights offering (the “Unsecured
Rights Offering”) of a number of shares of common stock (the “Unsecured Rights
Offering Shares”) in a newly-formed Delaware corporation (the “Issuer”) for an
aggregate purchase price of $319,004,408 at a price per share to be determined
using the Plan Value (as defined in the Restructuring Term Sheet (as defined
below)) and applying a 20% discount thereto (the “Per Share Price”) and (b) the
proposed rights offering (the “Secured Rights Offering” and together with the
Unsecured Rights Offering, the “Rights Offerings”) of a number of shares of
Issuer common stock (the “Secured Rights Offering Shares” and, together with the
Unsecured Rights Offering Shares, the “Rights Offering Shares”), for an
aggregate purchase price of $210,995,592 at a price per share equal to the Per
Share Price. The aggregate number of Rights Offering Shares shall be reasonably
acceptable to the Requisite Commitment Parties (as defined below). The Rights
Offering will be conducted by the Company on behalf of the Issuer, which will be
formed no more than one business day before the Effective Date, and the Plan (as
defined below) will provide that the rights and obligations of the Company
hereunder will vest in the Issuer on the Effective Date.

 

Notwithstanding anything contained herein, the Requisite Commitment Parties will
have the right, at any time prior to the Disclosure Statement hearing, to elect
to require that (a) the Issuer be organized as a Delaware limited liability
company instead of a Delaware corporation, (b) the Issuer be formed and owned by
the Debtors prior to the Effective Date, and/or (c) the Debtors use



--------------------------------------------------------------------------------

                             

  

reasonably best efforts to either (i) cause Linn Energy, LLC’s registration
under Section 12 of the Exchange Act to be terminated on the Effective Date or
as promptly as practicable thereafter or (ii) cause the Issuer to be registered
under Section 12 of the Exchange Act (as the “successor issuer” to Linn Energy,
LLC or otherwise) on the Effective Date or as promptly as practicable
thereafter; provided, however, that if the Debtors determine, in their
reasonable discretion, that causing the Issuer to be formed and owned by the
Debtors would lead to a material risk of any negative tax consequences to any
Debtor (including, but not limited to, a material risk of tax liability at
LinnCo LLC), the Debtors shall not be required to form and/or own the Issuer;
provided, further, however, that in a case where the Issuer is not formed or
owned by the Debtors, the Requisite Commitment Parties may cause the Issuer to
be formed by a non-Debtor, non-Commitment Party third party (provided that in
the reasonable judgment of the Debtors such formation does not result in a
material risk of any negative tax consequences to any Debtor (including, but not
limited to, a material risk of tax liability at LinnCo LLC)); provided, further,
however, that for the avoidance of doubt, in all cases, the Debtors shall
conduct the Unsecured Rights Offering and the Secured Rights Offering, including
where the Issuer is not formed or owned by the Debtors (in which case the
Debtors shall conduct the Unsecured Rights Offering and the Secured Rights
Offering on the Issuer’s behalf), the Issuer shall not be owned by any of the
Commitment Parties prior to the closing of the Unsecured Rights Offering and the
Secured Rights Offering, the Issuer shall be a successor to the Debtor under the
Plan and the Rights Offerings will be exempt from registration under the
Securities Act of 1933 pursuant to Section 1145 of the Bankruptcy Code, and the
Issuer’s formation documents will provide that the Issuer’s initial board of
directors will be constituted on the Effective Date pursuant to the Plan and
will be the continuing directors and will adopt resolutions authorizing the
Issuer to do all actions required to consummate the Unsecured Rights Offering,
the Secured Rights Offering and the Plan.

 

The Issuer shall form a wholly-owned Delaware limited liability company that
will be the issuer of EIP (as defined below) units; provided, however, that if
the Issuer is organized as a Delaware limited liability company, the Issuer will
be the issuer of the EIP.

 

The Secured Rights Offering shall be open to all holders of Allowed LINN Second
Lien Notes Claims and the Unsecured Rights Offering shall be open to all holders
of Allowed LINN Unsecured Notes Claims as of a record date, and shall be
implemented in connection with a joint plan of reorganization to be filed for
the Debtors in the Chapter 11 Cases (as may be amended, supplemented, or
otherwise modified from time to time consistent with the terms of the
Restructuring Support Agreement and otherwise reasonably satisfactory to the
Requisite Commitment Parties, the “Plan”), which shall be substantially on the
terms set forth in the restructuring term sheet attached as Exhibit A to the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified
from time to time consistent with the terms of the Restructuring Support
Agreement, the “Restructuring Term Sheet”).

 

2



--------------------------------------------------------------------------------

   The issuance of the Subscription Rights (as defined below) and the issuance
of Rights Offering Shares upon the exercise thereof shall be exempt from the
registration requirements of the securities laws pursuant to section 1145 of the
Bankruptcy Code. Backstop Commitments:   

Subject to the terms and conditions of the Backstop Commitment Letter, dated as
of October 7, 2016 (the “Backstop Commitment Letter”):

 

(i)       in connection with the Unsecured Rights Offering, certain holders of
Allowed LINN Unsecured Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees (as defined below), the
“Initial Unsecured Commitment Parties” and, together with any Additional
Commitment Parties (as defined below) under the Unsecured Rights Offering, the
“Unsecured Commitment Parties”) have each committed (on a several and not joint
basis) (A) to fully exercise all subscription rights issued to it in the
Unsecured Rights Offering to purchase Unsecured Rights Offering Shares at the
Per Share Price (the “Unsecured Subscription Rights” and such commitment, the
“Unsecured Subscription Rights Commitment”), and (B) to purchase its Unsecured
Backstop Commitment Percentage (as defined below) of any unsubscribed Unsecured
Rights Offering Shares that are not purchased by the holders of Allowed LINN
Unsecured Notes Claims that are not Unsecured Commitment Parties as part of the
Unsecured Rights Offering at a price per share (the “Discounted Per Share
Price”) to be determined using the Plan Value and applying a 25% discount
thereto (which, for the avoidance of doubt, will result in a number of shares
issued to the Unsecured Commitment Parties greater than the number of
unsubscribed Unsecured Rights Offering Shares, to account for the Discounted Per
Share Price at which the unsubscribed Unsecured Rights Offering Shares are to be
sold) (the “Unsecured Backstop Commitment” and, together with the Unsecured
Subscription Rights Commitment, the “Unsecured Commitments”); and

 

(ii)      in connection with the Secured Rights Offering, certain holders of
Allowed LINN Second Lien Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees, the “Initial Secured
Commitment Parties” and, together with any Additional Commitment Parties under
the Secured Rights Offering, the “Secured Commitment Parties”) have each
committed (on a several and not joint basis) (A) to fully exercise all
subscription rights issued to it in the Secured Rights Offering to purchase

 

3



--------------------------------------------------------------------------------

  

Secured Rights Offering Shares at the Per Share Price (the “Secured Subscription
Rights” and, together with the Unsecured Subscription Rights, the “Subscription
Rights” and such commitment, the “Secured Subscription Rights Commitment” and,
together with the Unsecured Subscription Rights Commitment, the “Subscription
Rights Commitment”), and (B) to purchase its Secured Backstop Commitment
Percentage (as defined below) of any unsubscribed Secured Rights Offering Shares
that are not purchased by the holders of Allowed LINN Second Lien Notes Claims
that are not Secured Commitment Parties as part of the Secured Rights Offering
at the Discounted Per Share Price (which, for the avoidance of doubt, will
result in a number of shares issued to the Secured Commitment Parties greater
than the number of unsubscribed Secured Rights Offering Shares, to account for
the Discounted Per Share Price at which the unsubscribed Secured Rights Offering
Shares are to be sold) (the “Secured Backstop Commitment” and, together with the
Secured Subscription Rights Commitment, the “Secured Commitments”).

 

The Secured Initial Commitment Parties, together with the Unsecured Initial
Commitment Parties are referred to herein as the “Initial Commitment Parties”.
The Secured Backstop Commitments, together with the Unsecured Backstop
Commitments are referred to herein as the “Backstop Commitments”. The Secured
Commitments, together with the Unsecured Commitments, are referred to herein as
the “Commitments”.

 

The obligations of the Initial Commitment Parties under the Backstop Commitment
Letter are subject to, among other things, the execution and delivery of the
Backstop Commitment Agreement (as defined below) not later than ten (10)
business days after execution of the Backstop Commitment Letter, provided that
such date may be extended by an additional ten (10) business days with the prior
written consent of the Requisite Commitment Parties and the Company.

Backstop Commitment Agreement:   

The Commitment Parties and the Debtors shall, subject to the terms and
conditions set forth in the Backstop Commitment Letter, enter into an agreement,
consistent with this Term Sheet and otherwise in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors, setting forth
the terms and conditions of the Commitments (the “Backstop Commitment
Agreement”).

 

“Commitment Parties” means the Secured Commitment Parties and the Unsecured
Commitment Parties party to the Backstop Commitment Agreement from time to time.

 

4



--------------------------------------------------------------------------------

  

The amount of (i) each Unsecured Commitment Party’s Backstop Commitment
obligation will be based on the percentages (the “Unsecured Backstop Commitment
Percentages”) set forth on Schedule 1A to the Backstop Commitment Agreement and
(ii) each Secured Commitment Party’s Backstop Commitment obligation will be
based on the percentages (the “Secured Backstop Commitment Percentages” and,
together with the Unsecured Backstop Commitment Percentages, the “Backstop
Commitment Percentages”) set forth on Schedule 1B to the Backstop Commitment
Agreement (together with Schedule 1A to the Backstop Commitment Agreement, the
“Backstop Commitment Schedules”). The initial Backstop Commitment Schedules will
reflect the respective Backstop Commitment Percentages set forth in the Backstop
Commitment Letter as in effect at the time the Backstop Commitment Agreement
becomes effective.

 

The initial Backstop Commitment Percentages of the Initial Commitment Parties
will be as set forth in the Backstop Commitment Letter, and were derived from
(a) with respect to the Secured Backstop Commitment Percentage, the relative
amounts of the Allowed LINN Second Lien Notes Claims held by each of the Initial
Commitment Parties as of the date hereof and (b) with respect to the Unsecured
Backstop Commitment Percentage, the relative amounts of the Allowed LINN
Unsecured Notes Claims held by each of the Initial Commitment Parties as of the
date hereof. The Backstop Commitment Schedules, as applicable, (including the
Backstop Commitment Percentages of the Commitment Parties) will be updated upon
the joinder of Additional Commitment Parties (as defined below) or upon the
transfer of any Backstop Commitments and in accordance with the Backstop
Commitment Agreement. The Backstop Commitment Percentages of each Additional
Commitment Party shall be determined by reference to (i) with respect to the
Secured Backstop Commitment Percentage, the amount of its Allowed LINN Second
Lien Notes Claims as a percentage of the total Allowed LINN Second Lien Notes
Claims outstanding as of the date such Additional Commitment Party delivers its
duly executed joinder to the Backstop Commitment Letter and Restructuring
Support Agreement and (ii) with respect to the Unsecured Backstop Commitment
Percentage, the amount of its Allowed LINN Unsecured Notes Claims as a
percentage of the total Allowed LINN Unsecured Notes Claims outstanding as of
such date.

 

The issuance of shares of common stock of the Issuer (the “Common Stock”) to the
Commitment Parties in respect of the Backstop Commitments shall be exempt from
the registration requirements of the securities laws pursuant to Section 4(a)(2)
of the Securities Act, or another available exemption from registration.

Additional Commitment Parties:    In addition to the Initial Commitment Parties,
other members of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group
of Second Lien Noteholders will have the opportunity to become Commitment
Parties under the Backstop Commitment Letter as provided in the Backstop
Commitment Letter.

 

5



--------------------------------------------------------------------------------

   “Additional Commitment Parties” means, collectively, (i) each member of the
Ad Hoc Group of Unsecured Noteholders and/or the Ad Hoc Group of Second Lien
Noteholders, other than the Initial Commitment Parties, that becomes a
Commitment Party under the Backstop Commitment Letter as provided above and (ii)
each Person that is a transferee of all or any portion of a Commitment Party’s
Backstop Commitment and becomes a Commitment Party under the Backstop Commitment
Agreement. Commitment Party Consent:   

“Requisite Commitment Parties” means (a) members of the Steering Committee of
the Ad Hoc Group of Unsecured Noteholders holding more than sixty-six and
two-thirds percent (66-2/3%) of the Allowed LINN Unsecured Notes Claims held by
all members of the Steering Committee of the Ad Hoc Group of Unsecured
Noteholders and (b) members of the Steering Committee of the Ad Hoc Group of
Second Lien Noteholders holding more than sixty-six and two-thirds percent
(66-2/3%) of the Allowed LINN Second Lien Notes Claims held by all members of
the Steering Committee of the Ad Hoc Group of Second Lien Noteholders, in the
case of each of (a) and (b), voting as a separate class.

 

“Ad Hoc Group of Unsecured Noteholders” means that certain ad hoc group of
holders of LINN Unsecured Notes represented by Milbank, Tweed, Hadley & McCloy
LLP (“Milbank”) and PJT Partners, or any of its members or their affiliates.

 

“Ad Hoc Group of Second Lien Noteholders” means that certain ad hoc group of
holders of LINN Second Lien Notes represented by O’Melveny & Myers LLP
(“O’Melveny”) and Intrepid Financial Partners, or any of its members or their
affiliates.

 

“Steering Committee” means, as applicable, (a) the steering committee of the Ad
Hoc Group of Unsecured Noteholders as may be constituted from time to time and
which shall initially be comprised of the entities set forth in Exhibit B-1
hereto and/or (b) the steering committee of the Ad Hoc Group of Second Lien
Noteholders as may be constituted from time to time and which shall initially be
comprised of the entities set forth in Exhibit B-2 hereto.

Implementation of the Rights Offering:   

The Debtors shall implement the Rights Offerings on behalf of the Issuer through
customary subscription documentation and procedures that are in form and
substance reasonably acceptable to the Debtors and the Requisite Commitment
Parties.

 

The offering period for the Rights Offerings (the “Offering Period”) shall be
reasonably acceptable to the Requisite Commitment Parties.

 

6



--------------------------------------------------------------------------------

  

The number of shares of Common Stock issued to the Commitment Parties pursuant
to the Backstop Commitments (the “Backstop Shares”) will be determined by the
rights agent (an agent appointed by the Debtors, and acceptable to the Requisite
Commitment Parties, to administer the Rights Offerings) consistent with the
terms of the Backstop Commitment Agreement.

 

Subscription Rights will be exercisable during the Offering Period by completing
and returning to the rights agent the applicable subscription form and paying
the Per Share Price by wire transfer of immediately available funds to an
account designated by the rights agent prior to the expiration of the Offering
Period, except that each Commitment Party (except to the extent it has
previously been required to fund, and has funded, such amounts in accordance
with the terms of the Backstop Commitment Letter or the Backstop Commitment
Agreement) shall be permitted to fund its Per Share Price for its exercise of
Subscription Rights, together with its Discounted Per Share Price to satisfy its
Backstop Commitments, following receipt of written notice from the rights agent
advising of the amounts to be funded, and such Commitment Parties may fund to
the rights agent or an escrow account established pursuant to terms reasonably
satisfactory to the Commitment Parties.

 

If the Rights Offerings are terminated for any reason, the funded amounts will
be refunded to the applicable participant, without interest, as soon as
practicable following termination of the Rights Offerings.

 

The exercise of a Subscription Right will be irrevocable unless the Rights
Offerings are not consummated by the date on which the Backstop Commitment
Agreement is terminated. There will be no oversubscription rights under the
Rights Offerings.

Backstop Commitment Premium:   

The Debtors will pay the Commitment Parties on the Effective Date a backstop
premium equal to 4.0% of the $530 million committed amount (the “Backstop
Commitment Premium”), of which 3.0% will be paid in cash and 1.0% in the form of
Common Stock at the Discounted Per Share Price; provided, that to the extent the
Backstop Commitment Agreement is terminated for any reason other than by the
Company under clause (iv) of its termination rights below, the Debtors shall pay
the Backstop Commitment Premium entirely in cash to the Commitment Parties
promptly after the date of such termination.

 

The Backstop Commitment Premium shall be fully earned and nonrefundable as of
the date of the BCA Approval Order (as defined below). All amounts payable to
the Commitment Parties in their capacities as such for the Backstop Commitment
Premium shall be paid pro rata based on the amount of their respective Backstop
Commitments (as compared to the aggregate Backstop Commitment of all Commitment
Parties) on the Effective Date (or, if applicable, on the date the Backstop
Commitment Agreement is terminated).

 

7



--------------------------------------------------------------------------------

   The Backstop Commitment Premium and the Expense Reimbursement (as defined
below) shall constitute allowed administrative expenses of the Debtors’ estates
under sections 503(b) and 507 of the Bankruptcy Code under the BCA Approval
Order (as defined below). The issuance of the Backstop Commitment Premium
payable in the form of Common Stock shall be exempt from the registration
requirements of the securities laws pursuant to section 1145 of the Bankruptcy
Code. Expense Reimbursement:    In accordance with and subject to the BCA
Approval Order (as defined below), the Debtors will pay all reasonably incurred
and documented out-of-pocket fees and expenses of all of the attorneys,
accountants, other professionals, advisors, and consultants incurred on behalf
of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group of Second Lien
Noteholders (together, the “Ad Hoc Groups”), whether incurred directly by the
relevant Noteholders or on behalf of the Noteholders through the Indenture
Trustee, including, (i) in respect of the Ad Hoc Group of Unsecured Noteholders,
the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP and PJT Partners
Inc., and (ii) in respect of the Ad Hoc Group of Second Lien Noteholders, the
fees and expenses of O’Melveny & Myers LLP, Porter Hedges LLP, Intrepid
Financial Partners, L.L.C., and W.D. Von Gonten & Co. (such payment obligations,
the “Expense Reimbursement”). Unless otherwise ordered by the Bankruptcy Court,
no recipient of any payment hereunder shall be required to file with respect
thereto any interim or final fee application with the Bankruptcy Court. The
Expense Reimbursement accrued through the date on which the BCA Approval Order
is entered shall be paid as promptly as reasonably practicable after such date.
Thereafter, the Expense Reimbursement shall be payable by the Debtors on a
monthly basis. If the RSA or the Backstop Commitment Agreement is terminated for
any reason (other than in connection with an Individual Termination Event), the
Debtors will no longer be obligated to pay the Expense Reimbursement in respect
of any fees incurred after the date of such termination. Registration Rights:   

Each Commitment Party (including their affiliates who hold Common Stock) and
each other Noteholder that receives 10% or more of the shares of Common Stock
issued under the Plan and/or the Rights Offerings or cannot sell its shares
under Rule 144 under the Securities Act without volume or manner of sale
restrictions (collectively, the “Registration Rights Agreement Parties”) shall
be entitled to customary registration rights with respect to such Common Stock,
pursuant to a registration rights agreement to be entered into, as of the
Effective Date, by Newco and the Registration Rights Agreement Parties (the
“Registration Rights Agreement”).

 

The Registration Rights Agreement will provide customary piggy-back and demand
registration rights to the Registration Rights Agreement Parties (including,
without limitation, rights regarding “shelf” registrations and underwritten
offerings).

 

The Registration Rights Agreement shall be in substantially the form to be filed
with the Plan Supplement, provided that such form is in form and substance
reasonably acceptable to the Company and the Requisite Commitment Parties.

 

8



--------------------------------------------------------------------------------

Transferability of Backstop Commitment:   

A Commitment Party may transfer, directly or indirectly, all or any portion of
its Backstop Commitment to (i) its affiliated investment funds or (ii) any
special purpose vehicle that is wholly-owned by such Commitment Party or its
affiliated investment funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Debtors, and with respect to which
the Commitment Party either (x) has provided an equity support letter or a
guarantee of such special purpose vehicle’s Backstop Commitment in form and
substance reasonably acceptable to the Company or (y) otherwise remains fully
obligated to fund the applicable Backstop Commitment until the consummation of
the Plan; provided further, however, that any such special purpose vehicle shall
not be related to or affiliated with any portfolio company of such Commitment
Party or any of its affiliates or affiliated funds (other than solely by virtue
of its affiliation with a Commitment Party), and the sale of the equity of such
special purpose vehicle shall be subject to the same transferability
restrictions set forth herein (any such transferee, a “Related Transferee”).

 

Additionally, a Commitment Party may transfer, directly or indirectly, all or
any portion of its Backstop Commitment to any other person provided that written
notice thereof is provided to the Company, Milbank and O’Melveny, and (a) for
any transfer of a Backstop Commitment to a single transferee, the amount of such
Backstop Commitment, as compared to the aggregate Backstop Commitment of all
Commitment Parties (the “Aggregate Backstop Commitment Percentage”) is no less
than 0.2%, or all of the Backstop Commitment of such Commitment Party or the
Backstop Commitment of any fund or account on behalf of which such Commitment
Party is acting if such Commitment Party, fund or account holds a Backstop
Commitment representing less than 0.2% of the Aggregate Backstop Commitment
Percentage of all Commitment Parties, (b) for any transferee that is not a
Commitment Party, such transferee executes a joinder to the Backstop Commitment
Agreement (a copy of which is provided to Milbank and O’Melveny), and (c) for
any transferee that is not an Initial Commitment Party, either (i) the Debtor
acting in good faith determines that such transferee is reasonably capable of
fulfilling such obligations or (ii) absent such a determination, such transferee
will be required to deposit with the rights agent or, pursuant to escrow
arrangements satisfactory to the Debtors, an amount of funds sufficient, in the
reasonable determination of the Debtors, to satisfy its obligations under the
Backstop Commitment Agreement.

Failure to Fund Backstop Commitment:    The Backstop Commitment Agreement shall
provide that the Commitment Parties agree that any Commitment Party that fails
to timely fund its Backstop Commitment (a “Defaulting Commitment Party”) will be
liable for the consequences of its breach and that the parties to the Backstop
Commitment Agreement can enforce rights of damages and/or specific performance
upon the failure to timely fund by the Defaulting Commitment Party.

 

9



--------------------------------------------------------------------------------

Debtors’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Debtors, including:

 

•       Corporate organization, qualification and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Equity capitalization [of Linn Energy, LLC’s direct and indirect
subsidiaries];1

 

•       [The status of the Common Stock issued in the Rights Offerings and
pursuant to the Backstop Commitment Agreement as duly and validly authorized and
issued, and fully paid and non-assessable]2;

 

•       No conflicts with respect to organizational documents;

 

•       Since December 31, 2015, the Company has filed all required reports,
schedules, forms and statements and other documents (including exhibits and
other information incorporated therein) (collectively, the “Company SEC
Documents”) with the SEC. No Company SEC Document that has been filed prior to
the date of such representation, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents, in each
case filed prior to the date of such representation, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

•       No Material Adverse Effect since December 31, 2015;

 

•       No material undisclosed relationships with directors, officers or 5%
shareholders;

 

•       No unlawful payments, and compliance with money laundering and sanctions
laws;

 

•       Investment Company Act;

 

1  Include bracketed language if Issuer is not formed and controlled by the
Debtors prior to the Effective Date.

2  To be included if Issuer is formed and controlled by the Debtors prior to the
Effective Date.

 

10



--------------------------------------------------------------------------------

  

•       As of the time of the execution and delivery by the initial parties
thereto of the Backstop Commitment Agreement, the Company is not pursuing, or in
discussions or negotiations regarding, any solicitation, offer, or proposal from
any Person concerning any actual or proposed Alternative Transaction (as defined
below) and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction; and

 

•       No broker’s fees.

 

•       Subject to Material Adverse Effect qualification (provided, that none of
the foregoing representations will be subject to such a qualification):

 

•    Consents and approvals (other than Bankruptcy Court approval);

 

•    No conflicts (other than with respect to organizational documents);

 

•    Compliance with laws;

 

•    Legal proceedings;

 

•    Labor relations disputes or violations;

 

•    Rights to intellectual property and no claims of infringement related
thereto;

 

•    Material contracts, including validity, enforceability and status thereof;

 

•    Real and personal property, including validity of title and absence of
liens;

 

•    Status of real property leases and compliance with obligations thereunder;

 

•    Compliance with environmental laws and absence of certain environmental
liabilities; and

 

•    Licenses and permits, including possession and status thereof;

 

•    Tax matters including compliance with tax laws, timely filing and accuracy
of tax returns and absence of claims, waivers, extensions and examinations;

 

•    Compliance with ERISA and other representations related to employee benefit
plans, compensation and benefit arrangements and employment matters;

 

11



--------------------------------------------------------------------------------

  

•    Maintenance of a system of internal control over financial reporting, and
disclosure controls and procedures; and

 

•    Insurance coverage, status of policies and payment of premiums.

 

None of the representations and warranties set forth above will survive the
Effective Date.

 

Commitment Parties’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Commitment Parties, to be provided severally and
not jointly, including:

 

•       Corporate organization and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Acknowledgement of no registration under the Securities Act;

 

•       Acquiring Backstop Shares, if any, for investment purposes, and not with
a view to distribution in violation of the Securities Act;

 

•       No consents or approvals (subject to Material Adverse Effect
qualification);

 

•       No conflicts (subject to Material Adverse Effect qualification, other
than representation regarding organizational documents);

 

•       Accredited investor or qualified institutional buyer;

 

•       Independent investment decision; and

 

•       Sufficient funds.

 

None of the representations and warranties set forth above will survive the
Effective Date.

Interim Operating Covenant:    Prior to and through the Effective Date, except
as set forth in the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan, or with the written consent of the Requisite Commitment
Parties, the Company (x) shall, and shall cause its subsidiaries to, carry on
their businesses in the

 

12



--------------------------------------------------------------------------------

  

ordinary course and use their commercially reasonable efforts to preserve intact
their current material business organizations, and preserve their material
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company or its subsidiaries and make
any required filing with the Securities and Exchange Commission within the time
periods required under the Exchange Act, and (y) shall not, and shall not permit
its subsidiaries to, enter into any transactions (including any transactions
with, or investment in, Linn Acquisition Company, LLC, Berry Petroleum Company,
LLC or any of their direct or indirect subsidiaries) which are material to the
Company, other than transactions in the ordinary course of business that are
consistent with prior business practices or in accordance with the parameters
described in the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan.

 

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and will require the prior
written consent of the Requisite Commitment Parties (unless otherwise
contemplated by the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan): (a) any amendment, modification, termination, waiver,
supplement, restatement or other change to any material contract (definition to
be reasonably agreed) or any assumption of any material contract, (b) entry
into, or any amendment, modification, termination, waiver, supplement,
restatement or other change to any employment agreement to which any of the
Debtors is a party, (c) any (i) termination by the Debtors without cause or (ii)
reduction in title or responsibilities, in each case, of the individuals who are
as of the date of the Backstop Commitment Agreement the Chief Executive Officer,
the Chief Financial Officer or the Chief Operating Officer of Linn Energy, LLC
and (d) the adoption or amendment of any management incentive or equity plan by
any of the Debtors, except for the EIP (as defined below). Following a request
by the Debtors for consent with respect to any operational matter that requires
Requisite Commitment Party consent pursuant to this “Interim Operating
Covenants” section, if the consent of the Requisite Commitment Parties is not
obtained or declined within five (5) business days following the date such
request is made in writing and delivered to each of the Ad Hoc Committees (which
notice will be deemed delivered if given in writing to Milbank and O’Melveny),
such consent shall be deemed to have been granted by the Requisite Commitment
Parties.

Effectiveness of Backstop Commitment Agreement:    The Backstop Commitment
Agreement and the respective Commitments thereunder shall become effective upon
execution and delivery of the Backstop Commitment Agreement by the Company and
each Commitment Party; provided that, the Commitments shall be subject to the
Conditions Precedent below. Hedging Program    The Company will consult with the
Requisite Commitment Parties in its implementation of its hedging program;
provided, that the Company will obtain the written consent (not to be
unreasonably withheld) of the Requisite Commitment Parties prior to its
implementation of hedging transactions that

 

13



--------------------------------------------------------------------------------

   are not consistent with the Final Order Authorizing the Debtors to Enter Into
and Perform Under Postpetition Hedging Arrangements entered by the Bankruptcy
Court on August 16, 2016. Following a request by the Company for such consent
with respect to the implementation of hedging transactions, if the consent of
the Requisite Commitment Parties is not obtained or declined within three (3)
business days following the date such request is made in writing and delivered
to each of the Ad Hoc Committees (which notice will be deemed delivered if given
in writing to Milbank and O’Melveny), such consent shall be deemed to have been
granted by the Requisite Commitment Parties. Definitive Forms   

The definitive forms of the documents contemplated by the Backstop Commitment
Agreement, including the documents contemplated by the employee incentive plan
term sheet attached hereto as Exhibit A (the “EIP”), in each case, substantially
on the terms and conditions set forth on such term sheet or otherwise in
accordance with the Backstop Commitment Agreement, will be substantially agreed
to by (and will be reasonably acceptable to) the Company and the Requisite
Commitment Parties and filed by the date on which the motion (the “Backstop
Agreement Motion”) to be filed by the Debtors seeking approval of the BCA
Approval Order (as defined below) is heard by the Bankruptcy Court and the
Company and the Requisite Commitment Parties will enter into a letter agreement
(the “Pre-Hearing Letter Agreement”) prior to such date acknowledging their
agreement to such definitive forms.

 

On or before the Effective Date, the Company, on the one hand, and the
Commitment Parties, on the other hand, will each deliver to the other, copies of
the final documents contemplated by the Pre-Hearing Letter Agreement, executed
by such party to the extent applicable.

Conditions Precedent:   

The Commitments and the Debtors’ obligations to consummate the transactions
contemplated in connection therewith will be subject to customary conditions
precedent (the “Conditions Precedent”), including:

 

Conditions Precedent to the Commitments and the Debtors’ obligations:

 

(i)       the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, approving a
disclosure statement with respect to the Plan and approving the procedures with
respect to the Rights Offerings and the solicitation with respect to the Plan
which are in form and substance reasonably acceptable to the Requisite
Commitment Parties (the “Solicitation Order”);

 

(ii)      the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, confirming
the Plan (the “Confirmation Order”) and no order staying the Confirmation Order
shall be in effect;

 

14



--------------------------------------------------------------------------------

  

(iii)     the Effective Date shall have occurred in accordance with the terms
and conditions set forth in the Plan and in the Confirmation Order;

 

(iv)     any applicable HSR waiting period shall have expired and all other
regulatory consents and notices shall have been obtained or filed;

 

(v)      the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, authorizing
the Company (on behalf of itself and the other Debtors) to execute and deliver
the Backstop Commitment Agreement, including the authorization of the Backstop
Commitment Premium and Expense Reimbursement and the indemnification provisions
contained in the Backstop Commitment Agreement, and providing that the Backstop
Commitment Premium, Expense Reimbursement and indemnification obligations shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code and shall be payable by the
Debtors as provided in the Backstop Commitment Agreement without further order
of the Bankruptcy Court (the “BCA Approval Order”);

 

(vi)     no law or order shall have been issued or become effective that
prohibits the implementation of the Plan or the transactions contemplated by the
Backstop Commitment Agreement;

 

(vii)    the exit facility shall have become effective and shall otherwise be in
form and substance substantially in accordance with the Exit Facility Term Sheet
attached to the Restructuring Support Agreement (the “Exit Facility”); and

 

(viii)  the Company and the Requisite Commitment Parties shall have entered into
the Pre-Hearing Letter Agreement.

 

Conditions Precedent only to the Commitments:

 

(i)       the Registration Rights Agreement shall have been executed and shall
be effective by its terms; and the Backstop Commitment Agreement shall have been
executed and shall be effective by its terms;

 

(ii)      the Debtors shall have paid all Expense Reimbursements pursuant to,
and in accordance with, the Backstop Commitment Agreement;

 

(iii)     the Debtors shall have substantially complied with the terms of the
Plan (as amended or supplemented from time to time) on or prior to the Effective
Date;

 

(iv)     the Rights Offerings shall have been conducted in accordance with the
Solicitation Order and the Backstop Commitment Agreement;

 

15



--------------------------------------------------------------------------------

  

(vi)     there has been no Material Adverse Effect that is continuing;

 

(vii)    the assumption or rejection and/or amendment of certain material
contracts and the liability of the Debtors with respect to such contracts shall
be reasonably satisfactory to the Requisite Commitment Parties;

 

(viii)  no LINN Second Lien Notes Claim is wholly or partially Allowed as a
Secured Claim by the Bankruptcy Court (other than claims that are deemed allowed
under section 502(a) of the Bankruptcy Code);

 

(ix)     the truth and accuracy of the Debtors’ representations and warranties,
the Debtors’ performance and compliance with covenants and agreements (in each
case, with customary materiality qualifications), and delivery of an officer’s
certificate to such effect and certifying that there is no Material Adverse
Effect that is continuing; and

 

(x)      the receipt of the Funding Notice (to be defined in the Backstop
Commitment Agreement) by the Backstop Commitment Parties.

 

Conditions Precedent only to the Debtors’ obligations:

 

(i)     the truth and accuracy of the Commitment Parties’ representations and
warranties, the Commitment Parties’ performance and compliance with covenants
and agreements (in each case, with customary materiality qualifications).

Termination of the Backstop Commitment Agreement:   

Upon the occurrence of a Termination Event (as defined below), all of the
Commitment Parties’ and Debtors’ obligations under the Backstop Commitment
Agreement and the Restructuring Support Agreement shall automatically terminate.
Upon termination, the Debtors shall have no ongoing obligations or liabilities
under the Backstop Commitment Agreement, except for the Debtors’ indemnification
obligations; provided that such termination shall not relieve a party of
liability for any pre-termination breach, or (subject to entry of the BCA
Approval Order) relieve the Debtors of any obligations with respect to the
Backstop Commitment Premium (to the extent payable pursuant to the terms hereof)
and/or the Expense Reimbursement.

 

A “Termination Event” shall include the occurrence of any of the following:

 

Termination by the Requisite Commitment Parties (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on March 1, 2017 (as may
be extended pursuant to the following proviso, the “Outside Date”); provided,
that the Outside Date may be waived or extended (but not beyond 5:00 p.m., New
York City time on May 1, 2017) with the prior written consent of the Requisite
Commitment Parties;

 

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

16



--------------------------------------------------------------------------------

  

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Requisite Commitment Parties’ prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Debtors subject to
the reasonable satisfaction of the Requisite Commitment Parties;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Debtors (to the extent not otherwise cured
or waived in accordance with the terms thereof);

 

(v)      the Debtors have materially breached their obligations not to seek,
solicit or support any dissolution, winding up, liquidation, reorganization,
assignment for the benefit of creditors, merger, transaction, consolidation,
business combination, joint venture, partnership, sale of assets, financing
(debt or equity), or restructuring of any of the Debtors, other than the
transactions contemplated by the Restructuring Support Agreement (an
“Alternative Transaction”) or the Bankruptcy Court approves or authorizes an
Alternative Transaction or the Debtors enter into any agreement providing for
the consummation of an Alternate Transaction;

 

(vi)     the material and adverse (to the Commitment Parties) amendment or
modification, or the filing by the Debtors of a pleading seeking authority to
such amendment or modification, of the Restructuring Support Agreement, the Exit
Facility, the Backstop Commitment Agreement, the Rights Offerings procedures,
the Plan, the Disclosure Statement or any documents related to the Plan,
notices, exhibits or appendices, or any of the Definitive Documents, without the
consent (not to be unreasonably withheld, conditioned or delayed) of the
Requisite Commitment Parties or the public announcement by the Debtors of the
intention to do any of the foregoing;

 

(vii)    any LINN Second Lien Notes Claim is wholly or partially allowed as a
Secured Claim by the Bankruptcy Court or under the Plan (other than claims that
are deemed allowed under section 502(a) of the Bankruptcy Code);

 

17



--------------------------------------------------------------------------------

  

(viii)  any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Debtors subject to the reasonable
satisfaction of the Requisite Commitment Parties;

 

(ix)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Debtors subject to the reasonable satisfaction of the
Requisite Commitment Parties; or

 

(x)      the Company has not entered into the Pre-Hearing Letter Agreement on or
prior to the date on which the Backstop Agreement Motion is heard by the
Bankruptcy Court.

 

Termination by Company (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on the Outside Date;

 

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Company’s acquiescence or prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Commitment Parties (to the extent not
otherwise cured or waived in accordance with the terms thereof);

 

18



--------------------------------------------------------------------------------

  

(v)      any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the acquiescence or consent (not to
be unreasonably withheld, conditioned or delayed) of the Company (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Commitment Parties subject to the
reasonable satisfaction of the Debtors;

 

(vi)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Commitment Parties subject to the reasonable
satisfaction of the Debtors;

  

(vii)    solely if the Bankruptcy Court has entered the BCA Approval Order but
has not yet entered the Confirmation Order, the board of directors of Linn
Energy, LLC determines that continued performance under the Backstop Commitment
Agreement (including taking any action or refraining from taking any action)
would be inconsistent with the exercise of its fiduciary duties under applicable
law (as reasonably determined by such entity in good faith after consultation
with outside legal counsel and based on the advice of such counsel); or

 

(viii)  the Requisite Commitment Parties have not entered into the Pre-Hearing
Letter Agreement on or prior to the date on which the Backstop Agreement Motion
is heard by the Bankruptcy Court.

Specific Performance    Each of the Debtors and the Commitment Parties agree
that irreparable damage would occur if any provision of the Backstop Commitment
Agreement were not performed in accordance with the terms thereof and that each
of the parties thereto shall be entitled to an injunction or injunctions without
the necessity of posting a bond to prevent breaches of the Backstop Commitment
Agreement or to enforce specifically the performance of the terms and provisions
thereof and hereof, in addition to any other remedy to which they are entitled
at law or in equity. Unless otherwise expressly stated in the Backstop
Commitment Agreement or herein, no right or remedy described or provided in the
Backstop Commitment Agreement or herein is intended to be exclusive or to
preclude a party thereto from pursuing other rights and remedies to the extent
available under the Backstop Commitment Agreement, herein, at law or in equity.

 

19



--------------------------------------------------------------------------------

Exhibit A

Management Incentive Plan

[Attached]

 

20



--------------------------------------------------------------------------------

FINAL VERSION

LINN ENERGY, INC.

EMPLOYEE INCENTIVE PLAN

The following term sheet (this “Term Sheet”) summarizes the principal terms of
an Employee Incentive Plan (the “Plan”) to be sponsored by Linn Energy, Inc.
(the “Company”)1 and its subsidiaries (collectively, the “Company Group”) and of
grants to be made at Emergence (which has the same meaning as “Effective Date”
in that certain Restructuring Support Agreement, dated as of October [    ],
2016) under the Plan to management employees of the Company Group (each, an
“Employee”), including executive employees (each, an “Executive”), as set forth
on Appendix A attached hereto.

 

Overview:   

Corporate Structure. Effective as of the date on which the Emergence occurs (the
“Emergence Date”), the Company will be the top holding company and will form a
subsidiary limited liability company (“Linn LLC”) that will directly or
indirectly own 100% of the Company’s assets.

 

Incentive Equity Pool. There will be reserved, exclusively for management
employees, a pool of equity (such reserve, the “EIP Pool”) having a value equal
to: (i) 8% of the equity value of the Company Group as of the Emergence Date2
(the “Company Group Emergence Value”) as follows: (A) 2.5% of the Company Group
Emergence Value in the form of restricted stock units (“RSUs”) to be issued at
Emergence, (B) 1.5% of the Company Group Emergence Value in the form of profits
interests that will vest based on time and performance3 (with the performance
conditions satisfied once the equity value of the Company Group (as equitably
adjusted for subsequent contributions and distributions) is equal to 1.5 times
the Discounted Company Group Emergence Value4), all of which will be issued at
Emergence (the “Base Profits Interests”), and (C) the remaining 4% of the
Company Group Emergence Value in a form of equity-based award as determined by
the board of directors of the company (the “Board”), taking into account the
then prevailing practices of publicly traded E&P companies (the “Other Awards”),
and (ii) an additional 2.0% of the Company Group Emergence Value, which will be
issued as of the Emergence Date in the form of profits interests that vest once
the equity value of the Company Group (as equitably adjusted for subsequent
contributions and distributions) is equal to 1.5 times the Company Group
Emergence Value (the “Appreciation Profits Interests”). The precise amount of
equity and number of shares to be reserved will be determined in a manner
consistent with the intended effect of this Term Sheet.

 

1  NTD: The corporate form of the top holding company to be determined.

2  NTD: For purposes of this Term Sheet, the equity value of the Company Group
as of the Emergence Date is the same as the Plan of Reorganization equity value.

3  NTD: For purposes of determining whether performance goals have been met, the
valuation of the Company Class A Stock will be based on the 30-day weighted
average price after the applicable vesting date.

4  NTD: The “Discounted Company Group Emergence Value” is equal to the rights
offering equity value.



--------------------------------------------------------------------------------

FINAL VERSION

 

  

Form of Awards.

 

•       Awards under the Plan (“Awards”) will consist of grants of RSUs, profits
interests, and Other Awards.

 

•       Each RSU will consist of Class A common stock issued by the Company (the
“Company Class A Stock”) (i.e., an RSU grant representing 1% of the Company
Group Emergence Value will consist of 1% of the Company Class A Stock
outstanding as of the Emergence Date5).

 

•       Each Award of profits interests will consist of Class I Units having a
threshold value equal to the Company Group Emergence Value, with a first-dollar
priority catchup as described in Appendix I. The Class I Units will have the
other terms and conditions set forth on Appendix I.

 

Emergence Grants. 100% of the RSUs, 100% of the Base Profits Interests and 100%
of the Appreciation Profits Interests will be granted as of the Emergence Date,
in accordance with this Term Sheet and the allocations set forth on Appendix A
and as soon as administratively feasible following the Emergence Date, but in
any event not later than 60 days after the Emergence Date (“Emergence Grants”).

 

Future Grants. The Remaining EIP Pool (as defined below) will be fully granted
within the 36-month period following the Emergence Date, as determined by the
Board in a manner consistent with the then prevailing practices of publicly
traded E&P companies. For this purpose, the “Remaining EIP Pool” means the
portion of the EIP Pool that does not constitute Emergence Grants and subsequent
grants that have been forfeited before vesting.

 

Final Grants. The Company will allocate the Remaining EIP Pool on a fully-vested
basis to actively employed Employees (pro-rata based upon each such Employee’s
relative incentive equity Awards) upon a change in control of the Company (a
“Change in Control”) (such Awards, the “Final Grants”).

Vesting:   

Normal Vesting. Subject to an Employee’s continued employment through each
applicable vesting date, Emergence Grants will vest 25% on the Emergence Date
and 25% on each of the first three (3) anniversaries of the Emergence Date.

 

Accelerated Vesting Upon Termination Without Cause, for Good Reason or Due to
Death or Disability. If an Employee is terminated without Cause or terminates
for Good Reason or due to his or her death or disability (any such termination,
a “Qualifying Termination”), the Employee will become vested in an additional
tranche of the Employee’s unvested Awards,6 as if the Employee’s employment
continued for one additional year following the Qualifying Termination date;
provided that with respect to certain Executives listed on Schedule [    ],
accelerated vesting will be governed in accordance with such Executive’s
employment agreement.

 

5  NTD: Determined on a fully diluted basis, assuming conversion of all
convertible securities and full allocation of the EIP Pool.

6  NTD: For the avoidance of doubt, this includes the RSUs, Base Profits
Interests, Appreciation Profits Interests and Other Awards; provided that the
Appreciation Profits Interests only vest to the extent the performance condition
is satisfied (i) at the time of the Qualifying Termination, or (ii) within (x) 6
months following the applicable Qualifying Termination, if the Qualifying
Termination occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the applicable Qualifying Termination, if the Qualifying
Termination occurs after the first anniversary of the Emergence Date.

 



--------------------------------------------------------------------------------

FINAL VERSION

 

   Accelerated Vesting Upon a Change in Control. Upon a Change in Control, 100%
of an Employee’s unvested Awards will accelerate and vest, subject to the
Employee’s continued employment through consummation of the Change in Control.
Restrictive Covenants:    Award agreements will contain restrictive covenants no
more restrictive than those set forth in a particular Executive’s employment
agreement, if any. Employment Agreements:    The Company will enter into (i) an
employment agreement with Mark E. Ellis in the form attached hereto as Appendix
B and (ii) employment agreements with each of David B. Rottino, Arden L. Walker,
Jr., Thomas E. Emmons, Jamin McNeil and Candice J. Wells in the form attached
hereto as Appendix C.7 For the avoidance of doubt, the reorganization of the
Company will not constitute a Change in Control under the employment agreements.
Definitions:    Terms used in this Term Sheet that are defined in an Executive’s
employment agreement shall have the meaning set forth therein, and for Employees
without employment agreements, the “good reason” and “cause” definitions will be
the same as those set forth in the severance plan in effect on the date hereof.
Taxes:   

•       To the extent the Company (or its successor) is not publicly traded at
the time of settlement, Employees may satisfy taxes required to be withheld upon
exercise/settlement through net share settlement.

 

•       The Company will make mandatory tax distributions to holders of Awards
with respect to any taxable income allocated to such Awards.

Company Repurchase Rights:   

•       The Company shall have the right to repurchase, upon an Employee’s
termination of employment and for Fair Market Value, the Awards and any shares
of Company Class A Stock acquired in settlement of the RSUs. The repurchase
right will expire on the seven-month anniversary of the Employee’s termination
of employment. The repurchase price must be paid in cash; provided, however,
that in the event payment of all or any portion of the repurchase price would
violate applicable law or any bona fide third party credit agreements, such
portion of the repurchase price, plus market interest at the then prevailing
prime rate, will be paid as soon as reasonably practicable following the date
that no such prohibitions or restrictions apply, but in any event within two
years. Notwithstanding the foregoing, the Company’s right to repurchase the RSUS
and the Company Class A Stock acquired in settlement of the RSUs shall expire
when Company Class A Stock becomes publicly traded.

 

7  NTD: The Section 409A gross-up for Mr. Ellis and the Section 280G gross-up
for Messrs. Ellis, Rottino and Walker will be removed in exchange for increasing
each Executive’s normal cash severance to 2x the sum of (i) base salary, plus
(ii) target bonus.

 



--------------------------------------------------------------------------------

FINAL VERSION

 

  

•       “Fair Market Value” means the fair market value of the applicable
security as of the Employee’s termination of employment, as determined by the
Board in good faith and without applying any discounts for minority interest,
illiquidity or other similar factors.

 

•       If the Employee does not agree with the Board’s determination of Fair
Market Value, the Employee may obtain an independent valuation. The independent
valuation shall be performed by a mutually agreed upon independent third party,
with Executive bearing the entire cost if the independent valuation is within
7.5% of the Board’s valuation and the Company bearing the entire cost otherwise.

Drag & Tag Rights:   

•       Each Employee shall be subject to customary drag-along rights on sales
of more than 50% of the outstanding Company Class A Stock and to lock-up
restrictions in connection with an initial public offering, in each case, on
terms pari passu with other shareholders; provided that the Employee may not be
required to become subject to restrictive covenants greater in scope or extent
than the Employee’s existing restrictive covenants.

 

•       Each Employee shall have the same preemptive rights as other
shareholders.

 

•       Each Employee shall have the same customary tag-along rights on sales as
other shareholders; provided that the Employee may not be required to become
subject to restrictive covenants greater in scope or extent than the Employee’s
existing restrictive covenants.

 

•       The drag and tag rights will cease once the Company Class A Stock is
publicly traded.

Final Documentation:    The final documentation related to Emergence Grants and
the Final Grants (including the Stockholders Agreement) shall not contain any
material restrictions, limitations or additional obligations that are not set
forth in this Term Sheet or in an Executive’s existing employment agreement.

 



--------------------------------------------------------------------------------

FINAL VERSION

Appendix B

Form of Employment Agreement for Mark E. Ellis

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

[                     ], 2016

This Second Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that First Amended and Restated Employment Agreement
dated December 17, 2008, as amended on January 1, 2010 (the “Prior Agreement”),
and is entered into by and between [LINN OPERATING, INC., a Delaware
corporation] (the “Company”), and MARK E. ELLIS (the “Employee”) as of the date
first set forth above (the “Effective Date”), on the terms set forth herein.
[LINN ENERGY, INC., a Delaware corporation], and the 100% parent of the Company
(“Linn Energy”), is joining in this Agreement for the limited purposes of
reflecting its agreement to the matters set forth herein as to it, but such
joinder is not intended to make Linn Energy the employer of the Employee for any
purpose.

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the President and Chief Executive Officer. In
such capacities, the Employee will report to the Board of Directors of Linn
Energy (including any committee thereof, the “Board”) and otherwise will be
subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to him by the
Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of his full working time to the business and affairs of the Company and Linn
Energy, will use his best efforts to promote the Company’s and Linn Energy’s
interests and will perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. The Employee may be required by the Board to provide services to, or
otherwise serve as an officer or director of, any direct or indirect subsidiary
of the Company or to Linn Energy, as applicable. The Employee will comply with
the Company’s and Linn Energy’s policies, codes and procedures, as they may be
in effect from time to time, applicable to executive officers of the Company and
Linn Energy. Subject to the preceding sentence, the Employee may, with the prior
approval of the Board in each instance, engage in other business and charitable
activities, provided that such charitable and/or other business activities do
not violate Section 7, create a conflict of interest or the appearance of a
conflict of interest with the Company or Linn Energy or materially interfere
with the performance of his obligations to the Company or Linn Energy under this
Agreement.



--------------------------------------------------------------------------------

1.3 Place of Employment. The Employee will perform his duties under this
Agreement at the Company’s offices in Houston, Texas, with the likelihood of
substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$900,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to him in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at 115%
of his Base Salary. The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining the Employee’s target bonus, is referred to herein as
the Employee’s “Bonus Level Percentage.” The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.” The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year.

 

2



--------------------------------------------------------------------------------

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Employment
Term (in accordance with the policies and practices presently followed by the
Company or as may be established by the Board from time to time for the
Company’s and Linn Energy’s senior executive officers) in performing services
under this Agreement, provided that the Employee properly accounts for such
expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which the Employee fails to submit an invoice or other
documented reimbursement request at least ten business days before the end of
the calendar year next following the calendar year in which the expense was
incurred. Business related expenses shall be reimbursable only to the extent
they were incurred during the term of the Agreement, but in no event shall the
time period extend beyond the later of the lifetime of the Employee or, if
longer, 20 years. The amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, the
Employee may not liquidate or exchange the right to reimbursement of such
expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
his death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

3



--------------------------------------------------------------------------------

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of his duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from his receipt of such notice to effect the cure of
such circumstances or such breach to the reasonable and good faith satisfaction
of the Board. The Board will state whether the Employee will have such an
opportunity to cure in the initial notice of Cause referred to above. Prior to
termination for Cause, in those instances where the initial notice of Cause
states that the Employee will have an opportunity to cure, the Company shall
provide an opportunity for the Employee to be heard by the Board or a Board
committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

 

4



--------------------------------------------------------------------------------

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for his termination hereunder.

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) a reduction in position or responsibilities that in the reasonable
determination of the Employee constitutes a substantial reduction in position or
responsibilities.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company; (iv) a
reduction in position or responsibilities that in the reasonable determination
of the Employee constitutes a substantial reduction in position or
responsibilities; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

 

5



--------------------------------------------------------------------------------

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of his death, the Company shall pay to the person or persons designated
by the Employee for that purpose in a notice filed with the Company, or, if no
such person will have been so designated, to his estate, in a lump sum within 30
days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

 

6



--------------------------------------------------------------------------------

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee his Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of his Bonus Level Percentage and
then multiplying the Bonus Level Amount resulting from applying 100% of his
Bonus Level Percentage by a fraction, the numerator of which is the number of
days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated [    ]) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary in effect immediately prior to the Termination Date and participate
in applicable employee benefit plans or programs of the Company (on an
equivalent basis to those employee benefit plans or

 

7



--------------------------------------------------------------------------------

programs provided under Section 6.4(a)(iv) below) through the Termination Date,
subject to offset dollar-for-dollar by the amount of any disability income
payments provided to the Employee under any Company disability policy or program
funded by the Company, and the Company shall pay the Employee the following
amounts in a lump sum within 30 days following the Termination Date: the sum of
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, plus (b) either the (i) unpaid Actual Full Year Bonus Amount,
if any, or (ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the
Employee’s Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement, and the Company thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates his employment other than for Good Reason, the Employee will receive
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable in a lump sum within 30 days following the Termination
Date, and (b) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement, payable in a lump sum
within 30 days following the Termination Date, and the Company thereafter will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law. Notwithstanding anything in this Agreement to the
contrary, no bonus will be paid to the Employee for a termination of his
employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
his employment for Good Reason, then the Employee will be entitled to the
following benefits (the “Severance Benefits”) payable in a lump sum within 30
days following the Termination Date:

 

8



--------------------------------------------------------------------------------

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to two times the sum of (A) Employee’s
annual Base Salary at the highest rate in effect at any time during the 36-month
period immediately preceding the Termination Date, plus (B) the Deemed Full Year
Bonus Amount, payable within 30 days of the Termination Date.

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
the duration of the “maximum required period” as such period is set forth under
COBRA and the applicable regulations. Following such period, the Company shall
permit the Employee (including his spouse and dependents) to (A) continue to
participate in the Company’s group health plan if permitted under such plan,
(B) convert the Company’s group health plan to an individual policy, or
(C) obtain other similar coverage, in each case for up to an additional six
months after the expiration of the “maximum required period” by the Employee
paying one-hundred percent of the premiums for medical, dental and/or vision
coverage on an after-tax basis (“Medical Benefits”). Notwithstanding the
foregoing, the benefits described in this Section 6.4(a)(iii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (iii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

 

9



--------------------------------------------------------------------------------

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to three
times the sum of (A) the Employee’s annual Base Salary at the highest rate in
effect at any time during the 36-month period immediately preceding the
Termination Date, plus (B) the highest Annual Bonus that the Employee was paid
in the 36 months immediately preceding the Change of Control, payable in a
single lump sum within 30 days following the Termination Date; provided,
however, that if the Termination Date preceded the Change of Control, then the
Change of Control Benefits will be payable within the later of 30 days following
the Termination Date and 30 days following the Change of Control;

(ii) The Company will pay the same COBRA Coverage described in
Section 6.4(a)(iii), except that the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be 18 months instead of six months. Notwithstanding
the foregoing, the benefits described in this Section 6.4(b)(ii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (ii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

10



--------------------------------------------------------------------------------

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote

 

11



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation or other entity that, as a result of such transaction, owns Linn
Energy or all or substantially all of Linn Energy’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding Linn
Energy Equity and the Outstanding Linn Energy Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Linn Energy or
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding equity interests of the corporation or other entity resulting
from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation or other entity, except
to the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or equivalent body of any other entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]1

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination

 

1 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

12



--------------------------------------------------------------------------------

Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to him, the Employee will not be entitled to any
Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law. Such Release shall be void ab initio, if Company
thereafter fails to fully and timely pay all compensation and benefits due to
the Employee under this Agreement.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under
Section 6.4(a) or the Change of Control Benefits payable under Section 6.4(b),
if they become applicable under the terms of this Agreement, will be in lieu of
any other severance or similar benefits that would otherwise be payable under
any other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no

 

13



--------------------------------------------------------------------------------

portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall
mean the present value of the 280G Payments net of all federal, state, local,
foreign income, employment, and excise taxes. Any reduction made pursuant to
this Section 6.7(a) shall be made in a manner determined by the Company that is
consistent with the requirements of Section 409A of the Code and that maximizes
the Employee’s economic position and after-tax income; for the avoidance of
doubt, the Employee shall not have any discretion in determining the manner in
which the payments and benefits are reduced.

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates. The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form. The Employee agrees
that all Confidential Information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be. The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term, the Employee will hold in the
strictest confidence all Confidential Information, and will not, both during the
Employment Term and for a period of five years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or

 

14



--------------------------------------------------------------------------------

otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or his agent or other
representative or becomes available to the Employee on a non-confidential basis
from a source other than the Company, Linn Energy or their direct or indirect
subsidiaries. Further, the Employee will have no obligation under this Agreement
to keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company or Linn
Energy; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company, Linn
Energy or their direct or indirect subsidiaries, including without limitation:
all geological and geophysical reports and related data such as maps, charts,
logs, seismographs, seismic records and other reports and related data,
calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods,

 

15



--------------------------------------------------------------------------------

processes, agreements, contracts, manuals or any documents relating to the
business of the Company, Linn Energy or their direct or indirect subsidiaries
and all copies thereof and therefrom; provided, however, that the Employee will
be permitted to retain copies of any documents or materials of a personal nature
or otherwise related to the Employee’s rights under this Agreement, copies of
this Agreement and any attendant or ancillary documents specifically including
any documents referenced in this Agreement and copies of any documents related
to the Employee’s long-term incentive awards and other compensation.

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in his own name or in the
name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate alongside
the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

16



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date. The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

17



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for his own account or for the account of
any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries in
direct competition with the Company.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

18



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

19



--------------------------------------------------------------------------------

(c) Forfeiture by Company. In the event that Company fails to timely and fully
pay to the Employee all Severance Benefits or Change of Control Benefits due
under this Agreement, then Company shall forfeit all right to enforce this
Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Prior Agreement. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either party which is not set forth expressly in this Agreement or the other
documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for

 

20



--------------------------------------------------------------------------------

resolution of the dispute, controversy or claim, and that those courts, and only
those courts, shall have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company and the Employee also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Employee at his last known address as reflected in the
Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

 

21



--------------------------------------------------------------------------------

To the Company:

[

]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
The Employee warrants and represents that he has actual authority to enter into
this Agreement as the authorized act of the indicated entities.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.] By:  

 

  Name:   Title: EMPLOYEE

 

Mark E. Ellis For the limited purposes set forth herein: [LINN ENERGY, INC.] By:
 

 

  Name:   Title:

[Signature Page to Second Amended & Restated Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix C

Form of Employment Agreement for

David B. Rottino, Arden L. Walker, Jr., Thomas E. Emmons, Jamin McNeil and
Candice J. Wells

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

[SECOND AMENDED AND RESTATED][THIRD AMENDED AND RESTATED]

EMPLOYMENT AGREEMENT

[                 ], 2016

[This Second Amended and Restated Employment Agreement (“Agreement”) replaces
and supersedes in its entirety that First Amended and Restated Employment
Agreement dated December 17, 2008, as amended on April 26, 2011 (the “Prior
Agreement”), and is entered into by and between [LINN OPERATING, INC., a
Delaware corporation] (the “Company”), and ARDEN L. WALKER, JR. (the “Employee”)
as of the date first set forth above (the “Effective Date”), on the terms set
forth herein. [LINN ENERGY, INC., a Delaware corporation], and the 100% parent
of the Company (“Linn Energy”), is joining in this Agreement for the limited
purposes of reflecting its agreement to the matters set forth herein as to it,
but such joinder is not intended to make Linn Energy the employer of the
Employee for any purpose.]

or

[This Third Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that Second Amended and Restated Employment Agreement
dated December 17, 2008 (the “Prior Agreement”) and is entered into by and
between [LINN OPERATING, INC., a Delaware corporation] (the “Company”), and
DAVID B. ROTTINO (the “Employee”) as of the date first set forth above (the
“Effective Date”), on the terms set forth herein. [LINN ENERGY, INC., a Delaware
corporation], and the 100% parent of the Company (“Linn Energy”), is joining in
this Agreement for the limited purposes of reflecting its agreement to the
matters set forth herein as to it, but such joinder is not intended to make Linn
Energy the employer of the Employee for any purpose.]

or

[This Employment Agreement (“Agreement”) is entered into by and between [LINN
OPERATING, INC., a Delaware corporation] (the “Company”), and [THOMAS E.
EMMONS][JAMIN MCNEIL][CANDICE J. WELLS] (the “Employee”) as of the date first
set forth above (the “Effective Date”), on the terms set forth herein. [LINN
ENERGY, INC., a Delaware corporation], and the 100% parent of the Company (“Linn
Energy”), is joining in this Agreement for the limited purposes of reflecting
its agreement to the matters set forth herein as to it, but such joinder is not
intended to make Linn Energy the employer of the Employee for any purpose.]

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the



--------------------------------------------------------------------------------

[Title]1. In such capacities, the Employee will report to the Board of Directors
of Linn Energy (including any committee thereof, the “Board”) and otherwise will
be subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to the Employee
by the Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of the Employee’s full working time to the business and affairs of the
Company and Linn Energy, will use the Employee’s best efforts to promote the
Company’s and Linn Energy’s interests and will perform the Employee’s duties and
responsibilities faithfully, diligently and to the best of the Employee’s
ability, consistent with sound business practices. The Employee may be required
by the Board to provide services to, or otherwise serve as an officer or
director of, any direct or indirect subsidiary of the Company or to Linn Energy,
as applicable. The Employee will comply with the Company’s and Linn Energy’s
policies, codes and procedures, as they may be in effect from time to time,
applicable to executive officers of the Company and Linn Energy. Subject to the
preceding sentence, the Employee may, with the prior approval of the Board in
each instance, engage in other business and charitable activities, provided that
such charitable and/or other business activities do not violate Section 7,
create a conflict of interest or the appearance of a conflict of interest with
the Company or Linn Energy or materially interfere with the performance of the
Employee’s obligations to the Company or Linn Energy under this Agreement.

1.3 Place of Employment. The Employee will perform the Employee’s duties under
this Agreement at the Company’s offices in Houston, Texas, with the likelihood
of substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

 

1  NTD: (1) Rottino: Executive Vice President and Chief Financial Officer;
(2) Walker: Executive Vice President and Chief Operating Officer; (3) Emmons:
Senior Vice President, Corporate Services; (4) McNeil: Senior Vice President,
Houston Division Operations; (5) Wells: Senior Vice President, General Counsel
and Corporate Secretary.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$[            ]2 for services rendered to the Company, Linn Energy, and any of
its direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to the Employee in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at
[            ]3% of the Employee’s Base Salary. The percentage of the Employee’s
Base Salary that the Board designates for the Employee to receive as the
Employee’s annual target bonus under any Employee Bonus Plan, as such percentage
may be adjusted upward or downward from time to time in the sole discretion of
the Board, or replaced by another methodology of determining the Employee’s
target bonus, is referred to herein as the Employee’s “Bonus Level Percentage.”
The amount paid to the Employee through application of the Bonus Level
Percentage is the Employee’s “Bonus Level Amount.” The “Annual Bonus” is the
Bonus Level Amount paid to the Employee in any given year.

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee during the
Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for

 

2  NTD: (1) Rottino: $500,000; (2) Walker: $500,000; (3) Emmons: $375,000;
(4) McNeil: $400,000; (5) Wells: $375,000.

3 

NTD: (1) Rottino: 100%; (2) Walker: 100%; (3) Emmons: 75%; (4) McNeil: 75%;
(5) Wells: 75%.

 

3



--------------------------------------------------------------------------------

which the Employee fails to submit an invoice or other documented reimbursement
request at least ten business days before the end of the calendar year next
following the calendar year in which the expense was incurred. Business related
expenses shall be reimbursable only to the extent they were incurred during the
term of the Agreement, but in no event shall the time period extend beyond the
later of the lifetime of the Employee or, if longer, 20 years. The amount of
such reimbursements that the Company is obligated to pay in any given calendar
year shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
the Employee’s death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of the Employee’s duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

 

4



--------------------------------------------------------------------------------

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from the Employee’s receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of Cause referred to above.
Prior to termination for Cause, in those instances where the initial notice of
Cause states that the Employee will have an opportunity to cure, the Company
shall provide an opportunity for the Employee to be heard by the Board or a
Board committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate the Employee’s employment
under this Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for the Employee’s termination hereunder.

 

5



--------------------------------------------------------------------------------

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company;
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

 

6



--------------------------------------------------------------------------------

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of the Employee’s death, the Company shall pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person will have been so designated, to the Employee’s estate, in
a lump sum within 30 days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of the Employee’s
Bonus Level Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee such Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

 

7



--------------------------------------------------------------------------------

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of the Employee’s Bonus Level
Percentage and then multiplying the Bonus Level Amount resulting from applying
100% of the Employee’s Bonus Level Percentage by a fraction, the numerator of
which is the number of days from the first day of the fiscal year of the Company
in which such termination occurs through and including the Termination Date and
the denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated []) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive the
Employee’s Base Salary in effect immediately prior to the Termination Date and
participate in applicable employee benefit plans or programs of the Company (on
an equivalent basis to those employee benefit plans or programs provided under
Section 6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program funded by the
Company, and the Company shall pay the Employee the following amounts in a lump
sum within 30 days following the Termination Date: the sum of (a) the Employee’s
accrued but unpaid then current Base Salary through the Termination Date, plus
(b) either the (i) unpaid Actual Full Year Bonus Amount, if any, or (ii) the
Deemed Full Year Bonus Amount, if applicable, plus (c) the Employee’s Deemed Pro
Rata Bonus Amount, plus (d) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, and the
Company thereafter will have no further obligation to the Employee under this
Agreement, other than for payment of any amounts accrued and vested under any
employee benefit plans or programs of the Company and any payments or benefits
required to be made or provided under applicable law.

 

8



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates the Employee’s employment other than for Good Reason, the Employee
will receive (a) the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable in a lump sum within 30 days following the
Termination Date, and (b) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, payable in a
lump sum within 30 days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company, and any payments or benefits required
to be made or provided under applicable law. Notwithstanding anything in this
Agreement to the contrary, no bonus will be paid to the Employee for a
termination of the Employee’s employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
the Employee’s employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”) payable in a lump sum within
30 days following the Termination Date:

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to [one and a half][two]4 times the sum of
(A) the Employee’s annual Base Salary at the highest rate in effect at any time
during the 36-month period immediately preceding the Termination Date, plus
(B) the Deemed Full Year Bonus Amount, payable within 30 days of the Termination
Date.

 

4  NTD: (1) Rottino/Walker: two; (2) Emmons/McNeil/Wells: one and a half.

 

9



--------------------------------------------------------------------------------

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
[18 months][the duration of the “maximum required period” as such period is set
forth under COBRA and the applicable regulations].5 Following such period, the
Company shall permit the Employee (including the Employee’s spouse and
dependents) to (A) continue to participate in the Company’s group health plan if
permitted under such plan, (B) convert the Company’s group health plan to an
individual policy, or (C) obtain other similar coverage, in each case, for up to
an additional six months after the expiration of the “maximum required period”
by the Employee paying one-hundred percent of the premiums for medical, dental
and/or vision coverage on an after-tax basis (“Medical Benefits”).
Notwithstanding the foregoing, the benefits described in this
Section 6.4(a)(iii) may be discontinued by the Company prior to the end of the
period provided in this subsection (iii) to the extent, but only to the extent,
that the Employee receives substantially similar benefits from a subsequent
employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (i) on the Termination
Date, or (ii) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

5  NTD: (1) Rottino/Walker: maximum duration; (2) Emmons/McNeil/Wells: 18
months.

 

10



--------------------------------------------------------------------------------

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to
[two][two and a half]6 times the sum of (A) the Employee’s annual Base Salary at
the highest rate in effect at any time during the 36-month period immediately
preceding the Termination Date, plus (B) [the Deemed Full Year Bonus Amount][the
highest Annual Bonus that the Employee was paid in the 36 months immediately
preceding the Change of Control]7, payable in a single lump sum within 30 days
following the Termination Date; provided, however, that if the Termination Date
preceded the Change of Control, then the Change of Control Benefits will be
payable within the later of 30 days following the Termination Date and 30 days
following the Change of Control;

(ii) The Company will pay the COBRA Coverage described in Section 6.4(a)(iii)
for a period of 18 months, and the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be the same. Notwithstanding the foregoing, the
benefits described in this Section 6.4(b)(ii) may be discontinued by the Company
prior to the end of the period provided in this subsection (ii) to the extent,
but only to the extent, that the Employee receives substantially similar
benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

 

6  NTD: (1) Walker/Rottino: two and a half; (2) Emmons/McNeil/Wells: two.

7  NTD: (1) Walker/Rottino: Highest Bonus; (2) Emmons/McNeil/Wells: Deemed Full
Year Bonus Amount.

 

11



--------------------------------------------------------------------------------

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity that, as a result of such
transaction, owns Linn Energy or all or substantially all of Linn Energy’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately

 

12



--------------------------------------------------------------------------------

prior to such Business Combination of the Outstanding Linn Energy Equity and the
Outstanding Linn Energy Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Linn Energy or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
equity interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or equivalent body
of any other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]8

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination
Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to the Employee, the Employee will

 

8 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

13



--------------------------------------------------------------------------------

not be entitled to any Severance Benefits or Change of Control Benefits, as the
case may be, or any other benefits provided under this Agreement and the Company
will have no further obligations with respect to the provision of those benefits
except as may be required by law. Such Release shall be void ab initio, if
Company thereafter fails to fully and timely pay all compensation and benefits
due to the Employee under this Agreement and fails to cure such failure within
60 days of receiving written notice from the Employee.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under Section
6.4(a) or the Change of Control Benefits payable under Section 6.4(b), if they
become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 6.7(a) shall be made in a manner
determined by the Company that is consistent with the requirements of
Section 409A of the Code and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

 

14



--------------------------------------------------------------------------------

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with the Employee’s employment by the Company the Employee will be
exposed to and may obtain certain Confidential Information (as defined below)
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by the Employee or otherwise has been or is made available
to the Employee) regarding the business and operations of the Company and its
subsidiaries or affiliates. The Employee further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Company. For purposes of this Agreement, “Confidential
Information” includes, without limitation, any information heretofore or
hereafter acquired, developed or used by any of the Company, Linn Energy or
their direct or indirect subsidiaries relating to Business Opportunities or
Intellectual Property or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company, Linn Energy or their direct or indirect subsidiaries, whether oral or
in written form. The Employee agrees that all Confidential Information is and
will remain the property of the Company, Linn Energy or their direct or indirect
subsidiaries, as the case may be. The Employee further agrees, except for
disclosures occurring in the good faith performance of the Employee’s duties for
the Company, Linn Energy or their direct or indirect subsidiaries, during the
Employment Term, the Employee will hold in the strictest confidence all
Confidential Information, and will not, both during the Employment Term and for
a period of five years after the Termination Date, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information, directly or indirectly, for the Employee’s own benefit
or profit or allow any person, entity or third party, other than the

 

15



--------------------------------------------------------------------------------

Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or the Employee’s agent or
other representative or becomes available to the Employee on a non-confidential
basis from a source other than the Company, Linn Energy or their direct or
indirect subsidiaries. Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company or
Linn Energy; provided, however, that if and when such a disclosure is required
by law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of the Employee’s employment hereunder, or at any other time
when the Company so requests, all documents relating to the business of the
Company, Linn Energy or their direct or indirect subsidiaries, including without
limitation: all geological and geophysical reports and related data such as
maps, charts, logs, seismographs, seismic records and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any documents
relating to the business of the Company, Linn Energy or their direct or indirect
subsidiaries and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any documents or materials of a
personal nature or otherwise related to the Employee’s rights under this
Agreement, copies of this Agreement and any attendant or ancillary documents
specifically including any documents referenced in this Agreement and copies of
any documents related to the Employee’s long-term incentive awards and other
compensation.

 

16



--------------------------------------------------------------------------------

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of the Employee’s
duties, responsibilities and authorities as set forth in Sections 1.1 and 1.2 of
this Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in the Employee’s own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of the Employee’s controlled affiliates to: (A) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

17



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date.9 The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

 

9  NTD: Sections 7.3(b) and 7.3(c) do not apply to Messrs. Rottino and Emmons
and Ms. Wells.

 

18



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for the Employee’s own account or for the
account of any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

19



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

20



--------------------------------------------------------------------------------

(c) In the event that Company fails to timely and fully pay to the Employee all
Severance Benefits or Change of Control Benefits due under this Agreement, and
fails to cure such failure within 60 days of receiving written notice from the
Employee, then the Company shall forfeit all right to enforce this Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof[, including the
Prior Agreement]10; provided, however, that if there is a conflict between any
of the terms in this Agreement and the terms in any award agreement between the
Company and the Employee pursuant to any long-term incentive plan, the terms of
this Agreement shall govern. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either party which is not set forth expressly in this Agreement or
the other documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

 

10  NTD: Only for Messrs. Rottino and Walker.

 

21



--------------------------------------------------------------------------------

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, shall have
any jurisdiction to determine any dispute, controversy or claim related to,
arising under or in connection with this Agreement. The Company and the Employee
also agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Employee at the
Employee’s last known address as reflected in the Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

 

22



--------------------------------------------------------------------------------

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

To the Company:

[                             

                                  ]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

 

23



--------------------------------------------------------------------------------

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) the Employee has full power, authority and capacity to execute and
deliver this Agreement, and to perform the Employee’s obligations hereunder,
(b) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which the Employee is a party or is otherwise
bound, and (c) this Agreement is the Employee’s valid and binding obligation,
enforceable in accordance with its terms. The Employee warrants and represents
that the Employee has actual authority to enter into this Agreement as the
authorized act of the indicated entities.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.]

 

By:  

 

  Name:   Title:

 

EMPLOYEE

 

 

[Executive Name]

 

For the limited purposes set forth herein:

 

[LINN ENERGY, INC.]

 

By:  

 

  Name:   Title:

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix I

Additional Terms Applicable to Class I Units

1. Waterfall. Linn LLC will have a waterfall consistent with the following:
(i) an amount equal to the Company Group Emergence Value will first be
allocated/distributed to holders of equity other than Class I Units (“Other
Equity Holders”); (ii) an amount equal to the Aggregate Priority Catchup (as
defined below) will be allocated/distributed to holders of Class I Units (“Class
I Unit Holders”); and (iii) residual amounts will be allocated/distributed to
Other Equity Holders and Class I Unit Holders relative their respective
aggregate distribution percentages (i.e., 96.5% to Other Equity Holders and 3.5%
to Class I Units Holders, if all Class I Units are issued and outstanding). For
this purpose, the “Aggregate Priority Catchup” is equal to the amount
distributed to Other Equity Holders pursuant to clause (i), divided by the
aggregate distribution percentage applicable to Other Equity Holders.

2. Optional Conversion. Class I Unit Holders may elect to convert such Class I
Units on a value-for-value basis at any time. If such Class I Units are unvested
at the time of conversion, the property received in exchange shall be subject to
the same vesting conditions as applicable to the Class I Units, including that
any applicable performance condition has been satisfied. Converting holders may
elect to receive Company Class A Stock having a fair market value (based on the
closing value of the Company Class A Stock on the day before conversion) equal
to the liquidation value of the Class I Units. All Company Class A Stock issued
to an Employee shall be registered and freely transferable. Notwithstanding the
foregoing, a Class I Unitholder must convert any Class I Units (i) before the
second anniversary of any Qualifying Termination or (ii) within 180 days of any
other termination of employment.



--------------------------------------------------------------------------------

Exhibit B-1

Steering Committee of Ad Hoc Unsecured Noteholders

CCP Credit Acquisition Holdings, L.L.C.

Fir Tree Inc.

Marathon Asset Management, LP

Nomura Corporate Research and Asset Management, Inc.

P. Schoenfeld Asset Management, LP

York Capital Management Global Advisors, LLC

 

21



--------------------------------------------------------------------------------

Exhibit D

Form Transfer Agreement



--------------------------------------------------------------------------------

Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Agreement, dated as of                      (the “Agreement”),1
by and among the Company and the Consenting Creditors, including the transferor
to the Transferee of any Claims (each such transferor, a “Transferor”), and
shall be deemed a “Consenting Creditor,” under the terms of the Agreement and
agrees to be bound by (a) the terms and conditions of the Agreement to the
extent the Transferor was thereby bound and (b) any direction letters provided
by the Consenting Creditor to any agent or trustee. The Transferee specifically
agrees to be bound by the terms and conditions of the Agreement and makes all
representations and warranties contained therein as of the date of the Transfer.

Date Executed:

 

 

 

Name:

Title:

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

Aggregate Amounts Beneficially Owned or Managed on Account of:

 

Type

   $ [         ] 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Exhibit E

Amended Second Lien Settlement



--------------------------------------------------------------------------------

EXECUTION VERSION

FOURTH AMENDMENT TO SETTLEMENT AGREEMENT

This FOURTH AMENDMENT TO SETTLEMENT AGREEMENT, dated as of October 7, 2016
(this “Amendment”), is made and entered into by and among: (i) LINN Energy, LLC
(the “Company”) and LINN Energy Finance Corp. (together with the Company,
the “Issuers”); (ii) all of the Company’s material domestic subsidiaries as of
November 20, 2015, listed on the signature page attached hereto (collectively,
the “Guarantors”); (iii) Delaware Trust Company, as (A) successor trustee to
U.S. Bank National Association, as trustee (the “Trustee”) under that certain
indenture dated as of November 20, 2015 among the Issuers, the Guarantors and
the Trustee and governing the Issuers’ 12% senior secured second lien notes due
2020 (collectively, the “Notes”) and (B) successor collateral trustee to U.S.
Bank National Association, as collateral trustee (the “Collateral Trustee”)
under that certain Collateral Trust Agreement dated as of November 20, 2015, by
and among the Company, Guarantors, Trustee, other Parity Lien Representatives
party thereto from time to time, and Collateral Trustee; and (iv) the
undersigned beneficial holders of the Notes (individually or acting through
their investment advisors or managers for the account of beneficial holders)
and, together with their respective successors and permitted assigns and any
subsequent party that becomes party hereto in accordance with the terms hereof
as a holder of claims arising in connection with the Notes (such holders, who
collectively hold at least 66 2/3% of the outstanding principal amount of the
Notes, the “Consenting Noteholders”) (each of the foregoing listed on the
signature pages attached hereto, a “Party,” and collectively, the “Parties”),
and amends that certain Settlement Agreement dated as of April 4, 2016, as
amended by (x) the First Amendment to Settlement Agreement, dated as of July 12,
2016, by and among the Issuers, the Guarantors, the Trustee, the Collateral
Trustee, and the Consenting Noteholders parties thereto from time to time
(the “First Amendment”), (y) the Second Amendment to Settlement Agreement, dated
as of September 8, 2016, by and among the Issuers, the Guarantors, the Trustee,
the Collateral Trustee, and the Consenting Noteholders parties thereto from time
to time (the “Second Amendment”), and (z) the Third Amendment to Settlement
Agreement, dated as of September 23, 2016, by and among the Issuers, the
Guarantors, the Trustee, the Collateral Trustee, and the Consenting Noteholders
parties thereto from time to time (the “Third Amendment”) (as amended, such
Settlement Agreement, the “Settlement Agreement”). Capitalized terms used but
not otherwise defined herein have the meanings ascribed to such terms in the
Settlement Agreement.

RECITALS

WHEREAS, Section 17 of the Settlement Agreement permits modifications and
amendments of the Settlement Agreement by written agreement executed by
(i) holders of 66 2/3% of the outstanding principal amount of the Notes (and
Additional Notes if applicable) outstanding on the date of such amendment or
modification; (ii) the Issuers; (iii) the Guarantors; (iv) the Trustee; and
(v) the Collateral Trustee;

WHEREAS, on July 12, 2016, the Parties entered into the First Amendment;

WHEREAS, on September 8, 2016, the Parties entered into the Second Amendment;

WHEREAS, on September 23, 2016, the Parties entered into the Third Amendment;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 17 of the Settlement Agreement, the Parties desire
to further amend the Settlement Agreement as set forth in this Amendment;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

Section 1. Amendment to the Settlement Agreement

Section 4.3(a) of the Settlement Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 4.3 Commitments in Connection with the Approval Motion. During the
period between the Effective Date and the termination of the Settlement
Agreement in accordance with the terms hereof, and subject to the terms and
conditions hereof:

(a) Each of the Trustee, the Collateral Trustee, and the Consenting Noteholders,
solely with respect to itself, expressly agrees to affirmatively support the
Approval Motion and will not file or support any objection to the Approval
Motion or encourage any other person or entity to, take any action, including
initiating or joining in any legal proceeding that is inconsistent with this
Settlement Agreement or delay, impede, appeal, or take any other negative
action, directly or indirectly, that could reasonably be expected to interfere
with the prosecution of the Approval Motion; provided, however, that in the
event that the Debtors do not file the Approval Motion with the Bankruptcy Court
on or before March 1, 2017 or the Alternative Settlement Agreement Order is not
entered on or before May 1, 2017, the Trustee, Collateral Trustee and Consenting
Noteholders shall retain the right to (i) assert a secured claim for all
outstanding principal, accrued interest, and expenses owed on account of the
Notes, (ii) assert related rights as secured creditors, including but not
limited to claims under section 506(a) of the Bankruptcy Code and requests for
adequate protection as may be appropriate, (iii) assert all available defenses
against any challenges to the priority, enforceability, and validity of the
Mortgages, and (iv) assert any available claims for breach of the Indenture or
the First Supplemental Indenture.”

Section 2. Ratification

Except as specifically provided for in this Amendment, no changes, amendments,
or other modifications have been made on or prior to the date hereof or are
being made to the terms of the Settlement Agreement or the rights and
obligations of the parties thereunder, all of which such terms are hereby
ratified and confirmed and remain in full force and effect.

 

2



--------------------------------------------------------------------------------

Section 3. Effectiveness

This Amendment shall become effective and binding on the Parties on the date
counterpart signatures to this Amendment shall have been executed by (a) the
Issuers, (b) the Guarantors, (c) the Trustee, (d) the Collateral Trustee, and
(e) the Consenting Noteholders party hereto.

Section 4. Headings

Titles and headings in this Amendment are inserted for convenience of reference
only and are not intended to affect the interpretation or construction of the
Amendment.

Section 5. Execution of Agreement

This Amendment may be executed in counterparts, and by the different Parties
hereto on separate counterparts, each of which when executed and delivered shall
constitute an original. Delivery of an executed counterpart by facsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart.

Section 6. Governing Law; Jurisdiction

(a) This Amendment shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of New York,
without giving effect to the conflict of laws principles thereof. Each Party
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Amendment in the Bankruptcy Court, and solely
in connection with claims arising under this Amendment: (i) irrevocably submits
to the exclusive jurisdiction and the constitutional authority of the Bankruptcy
Court; (ii) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum, does not have jurisdiction over any
Party, or lacks the constitutional authority to enter final orders in connection
with such action or proceeding; provided, however, that this Amendment and the
releases set forth herein may be submitted in any court, arbitration, and/or
other legal proceeding to enforce the terms of such releases.

(b) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Amendment or the transactions contemplated hereby (whether
based on contract, tort, or any other theory). Each Party (i) certifies that no
representative, agent, or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Parties have been induced to enter into this Amendment by, among other things,
the mutual waivers and certifications in this Section 6.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first above written.

 

ISSUERS: LINN ENERGY, LLC LINN ENERGY FINANCE CORP. By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel

 

1



--------------------------------------------------------------------------------

GUARANTORS: LINN ENERGY HOLDINGS, LLC

LINN EXPLORATION & PRODUCTION MICHIGAN LLC

LINN MIDSTREAM, LLC LINN MIDWEST ENERGY LLC LINN OPERATING, INC. MID-CONTINENT
I, LLC MID-CONTINENT II, LLC MID-CONTINENT HOLDINGS I, LLC MID-CONTINENT
HOLDINGS II, LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel LINN
EXPLORATION MIDCONTINENT, LLC By: Mid-Continent Holdings II, LLC, its sole
member as Member/Manager By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel

 

2



--------------------------------------------------------------------------------

Creditor signature pages redacted.

 

3